Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

$70,000,000 CREDIT FACILITY

 

 

CREDIT AGREEMENT

 

Dated as of March 30, 2020

 

by and among

 

LEGACY HOUSING CORPORATION,

TOGETHER WITH THE OTHER PERSONS

THAT ARE NOW OR FROM TIME TO TIME

BECOME BORROWERS HEREUNDER, as Borrowers,

 

THE OTHER PERSONS PARTY HERETO

DESIGNATED FROM TIME TO TIME AS CREDIT PARTIES,

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

for itself, as a Lender and as Agent for all Lenders,

 

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

 

as Lenders,

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Sole Lead Arranger and Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 

 








TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 


1

 

 

 

 

1.1

Defined Terms

 


1

1.2

Other Interpretive Provisions

 


26

1.3

Accounting Terms and Principles

 


27

1.4

Payments

 


27

 

 

 

 

ARTICLE II THE CREDITS

 


28

 

 

 

 

2.1

Amounts and Terms of Commitments

 


28

2.2

Evidence of Loans; Notes

 


31

2.3

Interest

 


31

2.4

Loan Account; Register

 


32

2.5

Procedure for Revolving Credit Borrowing

 


33

2.6

Conversion and Continuation Elections

 


33

2.7

Optional Prepayments

 


34

2.8

Mandatory Prepayments of Loans and Commitment Reductions

 


34

2.9

Fees

 


35

2.10

Payments by the Borrowers

 


35

2.11

Payments by the Lenders to Agent; Settlement

 


37

2.12

Borrower Representative

 


40

2.13

Eligible Collateral Loans

 


40

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT

 


40

 

 

 

 

3.1

Conditions of Initial Loans

 


40

3.2

Conditions to All Borrowings

 


41

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 


42

 

 

 

 

4.1

Corporate Existence and Power

 


42

4.2

Corporate Authorization; No Contravention

 


42

4.3

Governmental Authorization

 


42

4.4

Binding Effect

 


42

4.5

Litigation

 


42

4.6

No Default

 


43

4.7

ERISA Compliance

 


43

4.8

Use of Proceeds; Margin Regulations

 


43

4.9

Ownership of Property; Liens

 


43

4.10

Taxes

 


43

4.11

Financial Condition

 


44

4.12

Environmental Matters

 


44

4.13

Regulated Entities

 


45

4.14

Solvency

 


45

4.15

Labor Relations

 


45

4.16

Intellectual Property

 


45

4.17

Brokers’ Fees; Transaction Fees

 


45

4.18

Ventures, Subsidiaries and Affiliates; Outstanding Stock

 


45

4.19

Jurisdiction of Organization; Chief Executive Office; Locations of Collateral
and Books and Records

 


45

4.20

Deposit Accounts and Other Accounts

 


46

4.21

Full Disclosure; Beneficial Ownership

 


46

4.22

Foreign Assets Control Regulations; Anti-Money Laundering; Anti-Corruption
Practices

 


46

4.23

Status of the Collateral Loans and Other Collateral

 


47

 





i




 

 

 

 

 

4.24

Compliance with Laws; Enforceability; Modification; Required Documents, Etc

 


47

4.25

Underwriting

 


47

4.26

Collection Practices

 


47

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 


47

 

 

 

 

5.1

Financial Statements

 


47

5.2

Appraisals; Certificates; Other Information

 


48

5.3

Notices

 


49

5.4

Preservation of Corporate Existence, Etc

 


50

5.5

Maintenance of Property

 


50

5.6

Insurance

 


50

5.7

Payment of Tax and Certain Secured Obligations

 


51

5.8

Compliance with Laws

 


51

5.9

Inspection of Property and Books and Records

 


51

5.10

Use of Proceeds

 


51

5.11

Cash Management Systems

 


51

5.12

Servicing of Collateral Loans

 


52

5.13

Further Assurances

 


52

5.14

Environmental Matters

 


53

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 


53

 

 

 

 

6.1

Limitation on Liens

 


53

6.2

Disposition of Assets

 


54

6.3

Consolidations and Mergers

 


56

6.4

Loans and Investments

 


56

6.5

Limitation on Indebtedness

 


57

6.6

Transactions with Affiliates

 


58

6.7

Compliance with ERISA

 


58

6.8

Restricted Payments

 


58

6.9

Change in Business

 


59

6.10

Change in Structure

 


59

6.11

Changes in Accounting, Name and Jurisdiction of Organization

 


59

6.12

Limitation on Payments of Certain Indebtedness

 


59

6.13

Reserved

 


59

6.14

No Negative Pledges

 


59

6.15

OFAC; USA Patriot Act; Anti-Corruption Laws

 


59

6.16

Sale-Leasebacks

 


60

6.17

Hazardous Materials

 


60

6.18

Impairment of Security Interest

 


60

6.19

Compromise of Collateral

 


60

6.20

Certain Agreements

 


60

6.21

Limitations on Credit and Collection Policies

 


60

 

 

 

 

ARTICLE VII FINANCIAL COVENANTS

 


60

 

 

 

 

7.1

Consolidated Total Leverage Ratio

 


60

7.2

Consolidated Tangible Net Worth

 


61

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

 


61

 

 

 

 

8.1

Event of Default

 


61

8.2

Remedies

 


62

8.3

Rights Not Exclusive

 


63

8.4

Cash Collateral for Letters of Credit

 


63

 





ii




 

ARTICLE IX AGENT

 


63

 

 

 

 

9.1

Appointment and Duties

 


63

9.2

Binding Effect

 


64

9.3

Use of Discretion

 


64

9.4

Delegation of Rights and Duties

 


65

9.5

Reliance and Liability

 


65

9.6

Agent Individually

 


66

9.7

Lender Credit Decision

 


67

9.8

Expenses; Indemnities; Withholding

 


67

9.9

Resignation of Agent or L/C Issuer

 


68

9.10

Release of Collateral or Guarantors

 


68

9.11

Additional Secured Parties

 


69

9.12

Additional Titles

 


69

9.13

Credit Bid

 


69

 

 

 

 

ARTICLE X MISCELLANEOUS

 


70

 

 

 

 

10.1

Amendments and Waivers

 


70

10.2

Notices

 


72

10.3

Electronic Transmissions

 


73

10.4

No Waiver; Cumulative Remedies

 


73

10.5

Costs and Expenses

 


74

10.6

Indemnity

 


74

10.7

Marshaling; Payments Set Aside

 


75

10.8

Successors and Assigns

 


75

10.9

Binding Effect; Assignments and Participations

 


75

10.10

Non-Public Information; Confidentiality

 


80

10.11

Set-off; Sharing of Payments

 


81

10.12

Counterparts; Facsimile Signature

 


82

10.13

Severability; Captions; Independence of Provisions

 


82

10.14

Interpretation

 


82

10.15

No Third Parties Benefited

 


82

10.16

Governing Law and Jurisdiction

 


83

10.17

Waiver of Jury Trial

 


83

10.18

Entire Agreement; Release; Survival

 


83

10.19

USA Patriot Act

 


84

10.20

Replacement of Lender

 


84

10.21

Joint and Several

 


85

10.22

Creditor-Debtor Relationship

 


85

10.23

Keepwell

 


85

10.24

Secured Swap Providers and Secured Bank Product Banks

 


85

10.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 


86

10.26

Lender Acknowledgments regarding Reporting

 


86

10.27

Acknowledgement Regarding any Supported QFCs

 


87

 

 

 

 

ARTICLE XI TAXES, YIELD PROTECTION AND ILLEGALITY

 


88

 

 

 

 

11.1

Taxes

 


88

11.2

Illegality

 


90

11.3

Increased Costs and Reduction of Return

 


90

11.4

Funding Losses

 


91

11.5

Inability to Determine Rates; Alternative Interest Rate Election Event

 


92

11.6

Reserves on LIBOR Rate Loans

 


93

11.7

Certificates of Lenders

 


93

 





iii




SCHEDULES

 

Schedule 2.1(b)

Revolving Loan Commitments

Schedule 4.5

Litigation

Schedule 4.7

ERISA

Schedule 4.15

Labor Relations

Schedule 4.18

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 4.19(a)

Jurisdiction of Organization; Chief Executive Office

Schedule 4.19(b)

Locations of Collateral and Books and Records

Schedule 4.20

Deposit Accounts and Other Accounts

Schedule 6.1

Liens

Schedule 6.4

Investments

Schedule 6.5

Indebtedness

 

EXHIBITS

 

Exhibit 1.1(a)

Form of Assignment

Exhibit 1.1(b)

Form of Notice of Borrowing

Exhibit 1.1(c)

Form of Note

Exhibit 2.1(c)

Form of L/C Request

Exhibit 2.6

Form of Notice of Conversion/Continuation

Exhibit 3.1

Closing Checklist

Exhibit 5.2(b)

Form of Compliance Certificate

Exhibit 5.2(e)

Form of Borrowing Base Certificate

 

 

 



iv




 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of March 30, 2020, by and among Legacy Housing Corporation, a
Texas corporation (“LHC”), (together with each other entity that from time to
time becomes a borrower under this Agreement in accordance with the terms
hereof, collectively, the “Borrowers” and individually a “Borrower”), and the
other Persons party hereto that are designated as a “Credit Party”, Capital One,
National Association, a national banking association (in its individual
capacity, “Capital One”) as Agent for the several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender and such Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement for the uses of proceeds described in Section 5.10;

 

WHEREAS, the Credit Parties desire to secure all of their Obligations under the
Loan Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon the Collateral;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1            Defined Terms. In addition to the terms defined in this Agreement
and referenced in the grid at  the end of this Section 1.1, as well as the terms
defined in the first paragraph of this Agreement, the following terms have the
following meanings:

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of a
Borrower, or (c) a merger or consolidation or any other combination with another
Person.

 

“Acquisition Consideration” has the meaning assigned to such term in the
definition of Permitted Acquisition.

 

“Affected Lender” as defined in Section 10.20. “Affected SVP/Participant” as
defined in Section 10.20.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Without limitation, any director,
executive officer or beneficial owner of five percent (5%) or

 





1




 

more of the Stock (either directly or through ownership of Stock Equivalents) of
a Person shall for the purposes of this Agreement, be deemed to be an Affiliate
of such Person.

 

“Agent” means Capital One, National Association, in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent.

 

“Agent Report” as defined in Section 9.5(b).

 

“Aggregate Excess Funding Amount” as defined in Section 2.11(e)(iv).

 

“Aggregate Revolving Exposure” means the sum of all outstanding Revolving Loans
and L/C Reimbursement Obligations (whether contingent or funded).

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$70,000,000, as such amount may be adjusted as permitted by this Agreement.

 

“Agreement” as defined in the preamble hereto.

 

“Anti-Corruption Laws” as defined in Section 4.22(c).

 

“Anti-Money Laundering Laws” as defined in Section 4.22(b).

 

“Applicable Margin” means with respect to Revolving Loans: (i) if a Base Rate
Loan, zero percent (0.00%) per annum and (ii) if a LIBOR Rate Loan, two percent
(2.00%) per annum.

 

“Applicable Tax” as defined in Section 6.8(f)(ii).

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, substantially in the form of Exhibit
1.1(a) or any other form approved by Agent.

 

 

“Attorney Costs” means and includes all reasonable fees and disbursements of (a)
one external counsel,

(b) to the extent necessary, one local counsel in each relevant jurisdiction,
(c) regulatory counsel if reasonably required and (d) solely in the event of a
conflict of interest, one additional counsel (and, if necessary, one local
counsel in each relevant jurisdiction and one regulatory counsel) to each group
(which may be a single Person) of similarly situated affected Persons.

 

“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 





2




 

“Bank Product Agreement” means any agreement to provide one or more of the
following types of services or facilities: (a) Automated Clearing House (ACH)
transactions, (b) cash management services, including controlled disbursement
services, treasury, depository, overdraft, purchase cards or p-cards, credit or
debit card, stored value card, electronic funds transfer services, and (c)
foreign exchange facilities or other cash management arrangements in the
ordinary course of business. For the avoidance of doubt, Bank Product Agreements
do not include Rate Contracts.

 

“Base Rate” means, for any day, a floating interest rate per annum equal to the
highest of (a) the rate of interest from time to time announced by the Agent at
its principal office as its prime commercial lending rate (it being understood
that such prime commercial rate is a reference rate and does not necessarily
represent the lowest or best rate being charged by the Agent to any customer and
such rate is set by the Agent based upon various factors including the Agent’s
costs and desired return, general economic conditions and other factors), (b)
the sum of one half of one percent (0.50%) per annum and the Federal Funds Rate
and (c) the sum of (x) LIBOR calculated for each such day based on an Interest
Period of one month determined two (2) Business Days prior to such day (giving
effect to the minimum LIBOR rate of 0.00% per annum), plus (y) the excess of the
Applicable Margin for LIBOR Rate Loans over the Applicable Margin for Base Rate
Loans, in each instance, as of such day. Any change in the Base Rate due to a
change in any of the foregoing shall be effective on the effective date of such
change in the Agent’s prime commercial lending rate, the Federal Funds Rate or
LIBOR for an Interest Period of one month.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Margin” has the meaning assigned to such term in the definition of
Applicable Margin. “Beneficial Ownership Certification” means a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party or any Subsidiary of a Credit Party incurs or otherwise has any
Liabilities.

 

“Borrower” as defined in the preamble hereto.

 

“Borrower Materials” as defined in Section 10.10(a)(i).

 

“Borrower Representative” as defined in Section 2.12.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrowers on the same day by the Lenders pursuant to Article II.

 

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of 50% of the balance of Eligible
Collateral Loans at such time, less (i) any sum owing from a Credit Party to any
Dealership related to any Eligible Collateral Loan, from time to time, and (ii)
Reserves established by Agent at such time in its Permitted Discretion.

 

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 5.2(e)
hereto, duly completed as of a date acceptable to Agent in its sole discretion.

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

 





3




 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of any Lender or of any corporation controlling a
Lender.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capital One” as defined in the preamble hereto.

 

“Cash Dominion Period” means any period commencing on the date on which an Event
of Default has occurred and is continuing and ending on the first date
thereafter on which no Default or Event of Default shall be continuing; provided
that (A) a Cash Dominion Period may not be deemed to have ended under this
definition on more than two (2) occasions and (B) the expiration of any Cash
Dominion Period in accordance with this definition shall not impair the
commencement of any subsequent Cash Dominion Period.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that

(i)           has substantially all of its assets invested continuously in the
types of investments referred to in clause (a), (b), (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a),
(b), (c) or (d) above shall not exceed 365 days.

 

“Cash Management/Hedge Reserves” means such reserves as the Administrative
Agent, from time to time, determines in its Permitted Discretion reflecting the
reasonably anticipated Secured Bank Product Obligations and the Secured Rate
Contract Obligations then provided or outstanding.

 

“Change of Control” means (a) CURTIS HODGSON or KENNETH SHIPLEY shall cease to
be an officer and/or director of Borrower, (b) a majority of the record or
beneficial ownership of Borrower shall have been transferred, assigned or
hypothecated to any Person other than those Persons who shall own such interests
as of the Closing Date, (c) except pursuant to a transaction permitted by this
Agreement, Borrower shall at any time cease to own, directly or indirectly, one
hundred percent (100%) of the issued and outstanding Stock of any of its
Subsidiaries, or (d) a “change of control” however so defined in any document
governing any Material Indebtedness or any term of similar effect, shall occur.

 

“Closing Date” means March 30, 2020.

 

“Code” means the Internal Revenue Code of 1986.

 





4




 

“Collateral” means all Property and interests in Property (and proceeds thereof
now owned or hereafter acquired by any Credit Party and any other Person) in
which a Lien is granted or purported to be granted to Agent for the benefit of
Agent, the Lenders and other Secured Parties, under any Loan Document.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
each Control Agreement and all other security agreements, guaranties and other
similar agreements, and all amendments, restatements, modifications or
supplements thereof or thereto, by or between any one or more of any Credit
Party, any of their respective Subsidiaries or any other Person pledging or
granting a lien on Collateral or guarantying the payment and performance of the
Obligations, and any Lender or Agent for the benefit of Agent, the Lenders and
other Secured Parties now or hereafter delivered to the Lenders or Agent
pursuant to or in connection with the transactions contemplated hereby, and all
financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any Lender or Agent for the benefit of Agent, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

“Collateral Loan” means (i) a term loan secured in whole or in part by
manufactured housing owing by a Collateral Loan Obligor pursuant to the
Collateral Loan Documents to Borrower; (ii) all rights, including all rights of
repayment, under the Collateral Loan Documents and all other agreements,
documents and instruments arising from such term loan or relating thereto; and
(iii) all proceeds arising from such term loan or relating thereto (including,
but not limited to any manufactured housing and other goods acquired by Borrower
in the exercise of its rights under the Collateral Loan Documents).

 

“Collateral Loan Documents” means any agreement, contract, chattel paper,
instrument, mortgage or security agreement evidencing, relating to or executed
in connection with a Collateral Loan or a Collateral Loan Note.

 

“Collateral Loan Note” means an instrument or chattel paper made by a Collateral
Loan Obligor in favor of a Borrower in connection with a Collateral Loan.

 

“Collateral Loan Obligor” means any Person who shall in any way be obligated to
repay a Collateral Loan.

 

“Collection Account” means a Controlled Account of a Credit Party which is used
exclusively for deposits of collections and proceeds of Collateral and not as a
disbursement or operating account upon which checks or other drafts may be
drawn.

 

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

“Commitment” means, for each Lender, its Revolving Loan Commitment.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment divided by the Aggregate Revolving Loan
Commitment; provided that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Competitor” means any Person that is an operating company directly and
primarily engaged in substantially similar business operations as the Borrowers.

 

“Compliance Certificate” means a certificate in the form of Exhibit 5.2(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 





5




 

“Consolidated Borrowing Base” means the Borrowing Bases of all Borrowers on a
consolidated basis.

 

“Consolidated Borrowing Base Certificate” means a Borrowing Base Certificate in
the form of Exhibit 5.2(e) for all Borrowers on a consolidated basis.

 

“Consolidated EBITDA” means, for any period, net income (or loss) for the
applicable period of measurement of Borrowers and their respective Subsidiaries
(together with the other Persons whose income or loss is taken into account as
provided below in determining Consolidated EBITDA) on a consolidated basis
determined in accordance with GAAP,  without duplication of any item described
under clauses (a) or (b) below (and the term “duplication” shall include any
cash reimbursement for any loss or expense or other item for which an add-back
is provided below), in each case to the extent taken into account in the
calculation of net income (or loss) for such period:

 

(a)          Less:

 

(1)             the income (or plus the loss) of any Person which is not a
Subsidiary of a Borrower or any of its Subsidiaries, except to the extent of the
amount of dividends or other distributions actually paid to a Borrower or any of
its Subsidiaries in cash or Cash Equivalents by such Person and the payment of
dividends or similar distributions by that Person was not at the time subject to
the consent of a third party or prohibited by operation of the terms of its
charter or of any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Person,

 

(2)             the income (or plus the loss) of any Person accrued prior to the
date it becomes a Subsidiary of a Borrower or is merged into or consolidated
with a Borrower or any of its Subsidiaries or that Person’s assets are acquired
by a Borrower or any of its Subsidiaries,

 

(3)             the proceeds of any insurance (other than business interruption
insurance),

 

(4)             gains (or plus losses) from the sale, exchange, transfer or
other disposition of Property not in the ordinary course of business of the
Borrowers and their Subsidiaries, and related tax effects in accordance with
GAAP,

 

(5)             income tax refunds received, in excess of income tax
liabilities,

 

(6)             income (or plus the loss) from the early extinguishment of
Indebtedness, net of related tax effects,

 

(b)          Plus:

 

(1)             depreciation and amortization,

 

(2)             Consolidated Net Interest Expense,

 

(3)             all Taxes on or measured by income (excluding income tax
refunds), and

 

(4)             all non-cash losses or reasonable and documented expenses (or
minus non-cash income or gain), including non-cash adjustments resulting from
the application of purchase accounting, non-cash expenses arising from grants of
stock appreciation rights, stock options or restricted stock, non-cash
impairment of good will and other long term intangible assets, unrealized
non-cash losses (or minus unrealized non-cash gains) under Rate Contracts,
unrealized non-cash losses (or minus unrealized non-cash gains) in such period
due solely to fluctuations in currency values, but excluding any non-cash loss
or expense (i) that is an accrual of a reserve for a cash expenditure or payment
to be made, or anticipated to be made, in a future period or (ii) relating to a
write-down, write off or reserve with respect to accounts receivable or
Inventory.

 





6




“Consolidated Funded Indebtedness” means, as of any date of measurement, all
Indebtedness of Borrower and its Subsidiaries as of the date of measurement
(other than Indebtedness of the type described in clauses (e), (h), (i), (j)
(other than, with respect to clause (j), guaranties of Indebtedness of others of
the type not described in clauses (e), (g), (h), (i), (k), (l) and (m) of the
definition of Indebtedness), (k), (l) and (m) of the definition of Indebtedness.

 

“Consolidated Net Interest Expense” means for the Borrowers and their
Subsidiaries for any period:

 

(1)             Gross interest expense (including that attributable to Capital
Lease Obligations) for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates) for the Borrowers and their Subsidiaries on a consolidated basis, less

 

(2)             Interest income for such period.

 

“Consolidated Tangible Net Worth” means as of any date of determination, all
amounts which, in conformity with GAAP, would be included as equity on a balance
sheet of the Borrowers and the respective Subsidiaries; provided, however, there
shall be excluded therefrom: (i) any amount of which the equity of such Person
appears as an asset on such Person’s balance sheet, (ii) goodwill, including any
amounts, however designated, that represent the excess of the purchase price
paid for assets or stock over the value assigned thereto, (iii) patents,
trademarks, trade names, and copyrights, (iv) deferred expenses, (v) loans and
advances to any equity holder, director, officer, or employee of the Person or
any affiliate of such Person, and (vi) all other assets which are properly
classified as intangible assets.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Total Indebtedness as of such date of determination to
(y) Consolidated EBITDA for the twelve month period most recently ended on or
immediately prior to such date of determination for which financial statements
have been delivered under Section 5.1.

 

“Consolidated Total Indebtedness” means, at any date, for the Borrowers and
their Subsidiaries, the sum of (i) all Consolidated Funded Indebtedness as of
date of measurement, plus (ii) L/C Reimbursement Obligations as of date of
measurement then due and payable.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, or otherwise) issued by such Person or of any
agreement, undertaking, contract, indenture, mortgage, deed of trust or other
instrument, document or agreement (other than a Loan Document) to which such
Person is a party or by which it or any of its Property is bound or to which any
of its Property is subject.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried, and the Credit Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent (and, if applicable, such holder or
representative).

 

“Controlled Account” means a deposit account of a Credit Party that is subject
to a Control Agreement.

 

“Conversion Date” means any date on which the Borrowers convert a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 





7




 

“Credit Parties” means each Borrower and each other Person that (i) executes a
guaranty of the Obligations and (ii) grants a Lien on all or substantially all
of its assets to secure payment of the Obligations.

 

“Dealership” means any Person holding Debtor’s inventory for sale in the
ordinary course of business.

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“Defaulting Lender” means any Lender that:

 

(a)          has failed to (i) fund any payments required to be made by it under
the Loan Documents within two (2) Business Days after any such payment is due
(excluding expense and similar reimbursements that are subject to good faith
disputes) unless such Lender notifies Agent and the Borrower Representative in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (ii) pay to Agent, any L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due,

 

(b)          has given written notice (and Agent has not received a revocation
in writing), to a Borrower, Agent, any Lender, or any L/C Issuer or has
otherwise publicly announced (and Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), or

 

(c)          has, or any Person that directly or indirectly controls such Lender
has, (i) become subject to a voluntary or involuntary case under the Bankruptcy
Code or any similar bankruptcy laws, (ii) had a custodian, conservator, receiver
or similar official appointed for it or any substantial part of such Person’s
assets, (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, or (iv) become the subject of a Bail-In Action, and for
this clause (c), Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.

 

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property and (b) the sale or transfer by a Borrower or any Subsidiary of a
Borrower of any Stock issued by any Subsidiary of a Borrower.

 

“Disqualified Institutions” means any Person that is (a) designated by the
Borrower Representative, by written notice delivered to Agent on or prior to the
date hereof, as a (i) disqualified institution or (ii) Competitor or (b) clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a)(i) or (a)(ii) above; provided, however,
Disqualified Institutions shall (A) exclude any Person that the Borrower
Representative has designated as no longer being a Disqualified Institution by
written notice delivered to Agent  from time to time and (B) include (I) any
Person that is added as a Competitor and (II) any Person that is clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (B)(I), pursuant to a written supplement to the
list of Competitors that are Disqualified Institutions, that is delivered by the
Borrower Representative after the date hereof to Agent. Such supplement shall
become effective two (2) Business Days after the date that such written
supplement is delivered to Agent, but which shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans and/or Commitments as permitted herein.

 

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a)

 





8




 

matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is one hundred-eighty (180) days following
the Latest Maturity Date (excluding any provisions requiring redemption upon a
“change of control” or similar event; provided that such “change of control” or
similar event results in the occurrence of the Facility Termination Date), (b)
is convertible into or exchangeable for (i) debt securities or (ii) any Stock
referred to in (a) above, in each case, at any time on or prior to the date that
is one hundred-eighty (180) days following the Latest Maturity Date at the time
such Stock was issued, or (c) is entitled to receive scheduled dividends or
distributions in cash prior to the date that is one hundred-eighty (180) days
following the Latest Maturity Date.

 

“Division” shall mean, in reference to any Person which is an entity, the
division of such Person into two (2) or more separate Persons with the dividing
Person either continuing or terminating its existence as part of the division
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law or any analogous
action taken pursuant to any applicable Law with respect to any corporation,
limited liability company, partnership or other entity. The word “Divide”, when
capitalized shall have correlative meaning.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

 

“DQ List” as defined in Section 10.9(g)(ii).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

 

“Eligible Collateral Loans” means each Collateral Loan owing to a Credit Party
and properly reflected as “Eligible Collateral Loans” in the most recent
Borrowing Base Certificate or Consolidated Borrowing Base Certificate delivered
by Borrower Representative to Agent that satisfies each of the following
eligibility characteristics, unless approved by Agent in its sole discretion:

 

(a)             The Collateral Loan was originated by a Credit Party and arose
from a bona fide extension of credit which arose from the sale and delivery of
goods or the rendering of services in the ordinary course of such Credit Party’s
business;

 

(b)             A Credit Party has good and marketable title to such Collateral
Loan and the Collateral Loan Documents evidencing such loan and sufficient right
to pledge, assign and deliver the Collateral Loan and the Collateral Loan
Documents free and clear from all liens whatsoever, and no Person has any right
to receive any proceeds with respect to the Collateral Loan;

 





9




 

(c)             The Collateral Loan is evidenced by a Collateral Loan Note and
provides for level monthly payments or level monthly principal payments that
fully amortize the amount financed over the original term and interest at the
rate per annum specified in the Collateral Loan Note;

 

(d)             Each Collateral Loan Note constitutes “chattel paper,” an
“instrument,” an “account” or a “general intangible,” each as defined in the
UCC;

 

(e)             The Collateral Loan Documents represent an authentic, valid,
subsisting, legitimate, non- fraudulent obligation of the underlying Collateral
Loan Obligor, enforceable against the Collateral Loan Obligor in accordance with
the terms of the Collateral Loan Documents for the amount outstanding under the
Collateral Loan Note without offset, counterclaim or defense (whether actual or
alleged);

 

(f)             At origination and at all times thereafter the Collateral Loan
complies materially and substantially with the Guidelines;

 

(g)             The Collateral Loan and the Collateral Loan Documents relating
thereto and the servicing of such Collateral Loan complies in all respects with
all applicable laws, including, but not limited to, debt collection, truth in
lending and credit disclosure laws and regulations and all applicable state and
federal usury laws;

 

(h)             The Collateral Loan Obligor under any Collateral Loan is not a
Governmental Authority, and unconditional payments under the Collateral Loan
Note are to be made in Dollars;

 

(i)             The Collateral Loan Documents do not restrict or prohibit the
sale, transfer or assignment of such Collateral Loan by any Credit Party;

 

(j)             At the time of the origination of a Collateral Loan, neither the
Collateral Loan Obligor nor any guarantor thereof is employed by, related to or
affiliated with a Credit Party or its Affiliates;

 

(k)             The Collateral Loan has not been (A) modified in a manner
adverse to the interests of Agent or the Lenders, renewed or extended (except in
accordance with written terms acceptable to Agent in its sole discretion) on the
date such Collateral Loan is pledged as Collateral under the Loan Documents
and (B) after being pledged as Collateral under this Agreement, modified in a
manner adverse to the interests of Agent or the Lenders, renewed or extended
(except in accordance with written terms acceptable to Lender in its sole
discretion);

 

(l)             The Collateral Loan is serviced in accordance with the
Guidelines;

 

(m)           Payment of the Collateral Loan is secured by a first priority lien
on the collateral described in the Collateral Loan Documents related thereto,
free and clear of any liens of other Person;

 

(n)             The Collateral Loan has been pledged to Agent for the benefit of
the Secured Parties and Agent has a perfected first priority lien in the
Collateral Loan not subject to any other liens or claims of any kind;

 

(o)             All payments received under a Collateral Loan Note have been
applied to the indebtedness arising under the Collateral Loan Note; provided
that, only the amount of any payment received but not yet applied shall be
ineligible, and only to the extent of such amount;

 

(p)             There is not a delinquency of longer than sixty (60) days in any
payment required to be made under such Collateral Loan;

 

(q)             The Collateral Loan Obligor with respect to such Collateral Loan
(A) has not filed a petition for bankruptcy or any other relief under the
Bankruptcy Code or any other law relating to bankruptcy, insolvency,
reorganization or relief of debtors, made an assignment for the benefit of
creditors,

 





10




had filed against it any petition or other application for relief under the
Bankruptcy Code or any such other law, and (B) has not died or been declared
incompetent;

 

(r)             If such Collateral Loan is a consumer Collateral Loan, the
Collateral Loan Obligor with respect to such Collateral Loan does not have a
housing debt to income ratio greater than forty percent (40%) at the time such
Collateral Loan is originated;

 

(s)             The Collateral Loan is evidenced by a Collateral Loan Note with
an original term of not greater than twenty (20) years;

 

(t)             The Collateral Loan Obligor with respect to such Collateral
Loan, together with all other Collateral Loans owing by such Collateral Loan
Obligor and its Affiliates (or guaranteed by a common guarantor) as of any date
of determination does not exceed ten percent 10% of the amount of all Eligible
Collateral Loans;

 

(u)             If such Collateral Loan is a commercial Collateral Loan, the
Collateral Loan Obligor with respect to such Collateral Loan is not among the
five (5) largest commercial Collateral Loan Obligors (when combined with all
commercial Collateral Loan Obligors who are affiliates of such Collateral Loan
Obligor) included in the determination of Eligible Collateral Loan Obligors if
the five (5) largest commercial Collateral Loan Obligors (when combined with all
commercial Collateral Loan Obligors who are affiliates of such Collateral Loan
Obligor) when aggregated comprise more than forty percent (40%) of the amount of
all Eligible Collateral Loans that are commercial Collateral Loans; and

 

(v)             The Collateral Loan Obligor under any commercial Collateral Loan
is organized under the laws of the United States.

 

Additionally, the definition of Eligible Collateral Loans shall include no more
than $5,000,000 of Collateral Loans that are between thirty-one (31) and sixty
(60) days past due, and no more than fifty percent (50%) of Eligible Collateral
Loans may be comprised of Collateral Loans that are commercial. If it meets the
foregoing criteria, any Collateral Loan that includes a balloon payment may be
included as an Eligible Collateral Loan so long as the amount of the balloon
payment is excluded from the definition of Eligible Collateral Loans for the
purpose of calculating the Borrowing Base.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and Attorney Costs) that may be imposed on, incurred by or asserted
against any Credit Party or any Subsidiary of any Credit Party as a result of,
or related to, any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law resulting from the ownership, lease, sublease or other
operation or occupation of property by any Credit Party or any Subsidiary of any
Credit Party, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party, any Subsidiary of a
Credit Party, and any Person under common control or treated as a single
employer with, any Credit Party or any Subsidiary of a Credit Party, within the
meaning of Section 414(b) or (c) of the Code, and solely with respect to Section
412 of the Code (and

 





11




 

other provisions of the Code significantly related thereto (e.g., Sections 430
through 436 of the Code)), under Section 414(m) or (o) of the Code.

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (or, unless the 30-day notice requirement has
been duly waived under the applicable regulations) with respect to a Title IV
Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of any ERISA Affiliate from any Multiemployer Plan; (d) with respect
to any Multiemployer Plan, the filing of a notice of reorganization, insolvency
or termination, or treatment of a plan amendment as termination, under Section
4041A of ERISA; (e) the filing of a notice of intent to terminate a Title IV
Plan, or treatment of a plan amendment as termination, under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a Lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or
condition  that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for contributions to Title IV Plans
and Multiemployer Plans in the ordinary course and PBGC premiums due but not
delinquent.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency liabilities” as defined in Section 11.6. “Event of Default” as
defined in Section 8.1.

 

“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Availability” means, as of any date of determination, the result of (a)
the Maximum Loan Cap, minus (b) the Total Loan Balance.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision

 





12




 

thereof) or (ii) that are Other Connection Taxes; (b) withholding Taxes to the
extent that the obligation to withhold amounts existed on the date that such
Person became a Secured Party under this Agreement in the capacity under which
such Person makes a claim under Section 11.1(b) or designates a new Lending
Office, except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 10.20) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, to
receive additional amounts under Section 11.1(b); (c) Taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to Section 11.1(g); and (d) any United States federal
withholding Taxes imposed under FATCA.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Facility Termination Date” means the date on which (a) the Revolving Loan
Commitments have terminated, (b) all Loans, all L/C Reimbursement Obligations,
and all other Obligations (excluding Secured Rate Contract Obligations and
Secured Bank Product Obligations unless Agent has theretofore been notified in
writing by the holder thereof that such Secured Rate Contract Obligations or
Secured Bank Product Obligations are then due and payable) have been paid and
satisfied in full in cash, and (c) there shall have been deposited cash
collateral with respect to all contingent Obligations (or, as an alternative to
cash collateral, in the case of any Letter of Credit Obligation, Agent shall
have received a back-up letter of credit) in amounts and on terms and conditions
and with parties satisfactory to Agent and each Indemnitee that is, or may be,
owed such Obligations (excluding contingent Obligations (other than L/C
Reimbursement Obligations) as to which no claim has been asserted, Secured Rate
Contract Obligations and Secured Bank Product Obligations).

 

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, any agreements entered into pursuant to Section 1471(b)(1)
of the Code and any applicable intergovernmental agreements with respect
thereto.

 

“FCPA” as defined in Section 4.22(c).

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as determined by Agent in a commercially reasonable manner, but in no
event less than 0.0% per annum.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” as defined in Section 2.9(a).

 





13




 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Final Availability Date” means the earlier of (a) one (1) Business Day prior to
the date specified in  clause (a) of the definition of Revolving Termination
Date and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers
and their Subsidiaries ending on March 31, June 30, September 30 and December 31
of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Borrowers and
their Subsidiaries ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate (including any personal property
Collateral located on such Real Estate) located in a Special Flood Hazard Area,
Federal Flood Insurance or private insurance reasonably satisfactory to Agent,
in either case, that (a) meets the requirements of FEMA and any other applicable
federal agencies, (b) includes a deductible not to exceed $50,000 and (c) has a
coverage amount equal to the lesser of (i) the insurable value of the buildings
and any personal property Collateral located on the Real Estate as determined by
Agent or (ii) the maximum policy limits set under the National Flood Insurance
Program.

 

“Flood Insurance Requirements” means, with respect to any Mortgages, Agent shall
have received: (i) evidence as to whether the applicable Real Estate is located
in a Special Flood Hazard Area pursuant to a standard flood hazard determination
form ordered and received by Agent, and (ii) if such Real Estate is located in a
Special Flood Hazard Area, (A) evidence as to whether the community in which
such Real Estate is located is participating in the National Flood Insurance
Program, (B) the applicable Credit Party’s written acknowledgment of receipt of
written notification from Agent as to the fact that such Real Estate is located
in a Special Flood Hazard Area and as to whether the community in which such
Real Estate is located is participating in the National Flood Insurance Program
and (C) copies of the applicable Credit Party’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to Agent and naming Agent as sole loss payee on behalf of the
Secured Parties.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as of the date of determination. Subject to Section 1.3, all
references to “GAAP” shall be to GAAP applied consistently with the principles
used in the preparation of the financial statements described in Section 5.1(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising  executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantor” means any Person that has guaranteed any Obligations.

 





14




 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrowers, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties.

 

“Guidelines” means sound underwriting principles relating to the originating and
servicing of the Collateral Loans, as may be approved of by Agent.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the ordinary course of business); (c) the face amount of all
letters of credit issued for the account of such Person (or for which such
Person is liable) and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person (or for which such
Person is liable); (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations of such Person, whether
or not contingent, in respect of Disqualified Stock, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
(j) all direct or indirect liability, contingent or otherwise, of that Person
with respect to any other Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; (k) all direct or indirect liability, contingent or otherwise, of that
Person under any Rate Contracts; (l) all direct or indirect liability,
contingent or otherwise, of that Person to make take-or-pay or similar payments
if required regardless of nonperformance by any other party or parties to an
agreement; or (m) all direct or indirect liability, contingent or otherwise, of
that Person for the obligations of another Person through any agreement to
purchase, repurchase or otherwise acquire such obligation or any Property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person. The amount of any Indebtedness
under the foregoing clauses (j) through (m) shall be equal to the amount of the
obligation so guarantied or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guarantied or supported.

 

“Indemnified Matter” as defined in Section 10.6.

 

“Indemnified Tax” means (a) any Tax other than an Excluded Tax and (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.6.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors;

 





15




 

in each case in (a) and (b) above, undertaken under U.S. federal, state or
foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
(a) intellectual property and industrial property arising under any Requirement
of Law, including all Copyrights, Patents, Software, Trademarks, Internet Domain
Names, Trade Secrets, (b) all IP Ancillary Rights relating thereto and (c) IP
Licenses.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan the last
day of each Interest Period, and (b) with respect to Base Rate Loans the last
day of each calendar quarter.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one month thereafter; provided that:

 

(a)          if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(b)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)          no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

“Inventory” means all “inventory” (as such term is defined in the UCC) of the
Borrowers and their Subsidiaries.

 

“Investment” as defined in Section 6.4.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property (of the
type described in clauses (a) and (c) of the definition of Intellectual
Property), as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and Liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property of the type described in clause (a) of the
definition of Intellectual Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any  Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time
as extended in accordance with this Agreement from time to time.

 





16




 

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

 

“L/C Reimbursement Agreement” as defined in Section 2.1(c)(i)(C). “L/C
Reimbursement Date” as defined in Section 2.1(c)(v).

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrowers to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

“L/C Request” means a request submitted in writing or by Electronic Transmission
substantially in the form of Exhibit 2.1(c) duly completed or in any other
written form acceptable to such L/C Issuer.

 

“L/C Sublimit” means $0.00.

 

“Lead Arranger” means Capital One, National Association. “Lender” as defined in
the preamble hereto.

 

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

 

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Borrowers by L/C Issuers, and bankers’ acceptances issued by a
Borrower in connection therewith, for which Agent and Lenders have incurred
Letter of Credit Obligations.

 

“Letter of Credit Fee” as defined in Section 2.9(c).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the Issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 2.1(c) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the higher of (a) 0.00% per annum, and
(b) the offered rate per annum (but not less than 0.00%) for deposits of Dollars
for the applicable Interest Period that appears on Reuters Screen LIBOR01 Page
(or the applicable successor page) as of 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period. Subjection to
Section 11.5, if no such offered rate exists, such rate will be the rate of
interest per annum, as determined by Agent at which deposits of Dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
(2) Business Days prior to the first day in such Interest Period by major
financial institutions reasonably satisfactory to Agent in the London interbank
market for such Interest Period for the applicable principal amount on such date
of determination.

 

“LIBOR Margin” has the meaning assigned to such term in the definition of
Applicable Margin.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 





17




 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan” means any loan made or deemed made by any Lender hereunder.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, all agreements entered into with respect to the Letters of Credit,
and all documents delivered to Agent and/or any Lender in connection with any of
the foregoing (excluding any Secured Rate Contract or any Secured Bank Product
Agreement).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Master Agreement for Documentary Letters of Credit” means that certain Master
Agreement for Documentary Letters of Credit, dated as of the Closing Date
between the Borrower Representative on behalf of all Credit Parties and Capital
One, as an L/C Issuer.

 

“Master Agreement for Standby Letters of Credit” means that certain Master
Agreement for Standby Letters of Credit, dated as of the Closing Date between
the Borrower Representative on behalf of all Credit Parties and Capital One, as
an L/C Issuer.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance,
operations, liabilities or Property of the Credit Parties and their Subsidiaries
taken as a whole; (b) the ability of any Credit Party, any Subsidiary of any
Credit Party or any other Person (other than Agent or Lenders) to perform its
obligations under any Loan Document; or (c) the validity or enforceability of
any Loan Document or the rights and remedies of Agent, the Lenders and the other
Secured Parties under any Loan Document.

 

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$1,000,000 in the aggregate.

 

“Material Indebtedness” means any Indebtedness (other than the Obligations but
including Secured Rate Contract Obligations and Secured Bank Product
Obligations) of any Credit Party or any of its Subsidiaries having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of $1,000,000 or more.

 

“Maximum Loan Cap” means, as of any date of determination, the lesser of (A) the
Consolidated Borrowing Base (as calculated pursuant to the Consolidated
Borrowing Base Certificate) in effect from time to time and (B) the Aggregate
Revolving Loan Commitment then in effect.

 

“Maximum Lawful Rate” as defined in Section 2.3(d). “MNPI” as defined in Section
10.10(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate made by any Credit
Party in favor of, or for the benefit of, Agent (or a nominee or sub-agent
therefor) for the benefit of the Secured Parties (or any one or more of them),
in form and substance reasonably satisfactory to Agent and the Borrower
Representative.

 





18




 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or Liabilities.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that, among other things, mandates the purchase of flood
insurance to cover real property improvements and contents located in Special
Flood Hazard Areas in participating communities and may provide protection to
property owners through a federal insurance program.

 

“Net Issuance Proceeds” means, in respect of any issuance of equity or
incurrence of Indebtedness, cash proceeds (including cash proceeds as and when
received in respect of non-cash proceeds received or receivable in connection
with such issuance), net of underwriting discounts and reasonable out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of a Borrower.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sales, use or other
transaction Taxes paid or payable as a result thereof, (iii) amounts required to
be applied to pay principal, interest and prepayment premiums and penalties on
Indebtedness (other than the Obligations) secured by a Lien on the asset which
is the subject of such Disposition and prior to the Lien securing the
Obligations and (iv) any escrow or reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of the applicable Disposition undertaken
by any Borrower or any of their respective Subsidiaries or other liabilities in
connection with such Disposition (provided that upon release of any such escrow
or reserve, the amount released shall be considered Net Proceeds) and (b) in the
event of an Event of Loss, (i) all money actually applied to repair or
reconstruct the damaged Property or Property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.

 

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.”

 

“Note” means any Revolving Note, and “Notes” means all such Notes.

 

“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 2.5, in substantially the form of Exhibit 1.1(b)
hereto.

 

“Notice of Conversion/Continuation” as defined in Section 2.6(a).

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, L/C Reimbursement Obligations, covenants and duties
owing by any Credit Party to any Lender, Agent, any L/C Issuer, any Secured Swap
Provider, any Secured Bank Product Bank or any Person required to be
indemnified, that arises under any Loan Document, Secured Rate Contract or
Secured Bank Product Agreement, or letter of credit reimbursement or similar
agreement, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired (whether or not accruing after the filing of any case under the
Bankruptcy Code and whether or not a claim for post-filing or post-petition
interest, fees and charges is allowed or allowable in any such proceeding);
provided, that Obligations of any Guarantor shall not include any Excluded Rate
Contract Obligations solely of such Guarantor.

 

“OFAC” as defined in Section 4.22(a).

 





19




 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) for any other entity, any other document setting forth the
manner of election or duties of the officers, directors, managers or other
similar persons, or the designation, amount or relative rights, limitations and
preference of the Stock of such entity.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document.

 

“Other Taxes” as defined in Section 11.1(c).

 

“Overadvance” means, at any time, Revolving Loans outstanding in excess of the
Consolidated Borrowing Base.

 

“Participant Register” as defined in Section 10.9(f). “Participating Lender” as
defined in Section 10.20.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto. “Permits” means, with respect to any Person, any permit,
approval, authorization, license, registration, certificate, concession, grant,
franchise, variance or permission from, and any other Contractual Obligations
with, any Governmental Authority, in each case whether or not having the force
of law and applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Permitted Acquisition” means any Acquisition by a Credit Party of all of the
Stock of a Target or all or substantially all of the assets of a Target, in each
case, to the extent that each of the following conditions shall have been
satisfied:

 

(a)          the Borrower Representative shall have delivered to Agent at least
ten (10) Business Days prior to the consummation thereof (or such shorter period
as Agent may accept):

 

(i)           (A) notice of such Acquisition setting forth in reasonable detail
the terms and conditions of such Acquisition, (B) pro forma financial statements
of Borrowers and their respective Subsidiaries after giving effect to the
consummation of such Acquisition and the incurrence or assumption of any
Indebtedness in connection therewith, (C) audited financial statements or a
review (which may be in the form of a quality of earnings report) by a
nationally or regionally-recognized accounting firm (which may be BKD, LLP) and
(D) executed counterparts of the respective acquisition agreement and copies of
all other material agreements, documents, consents and approvals pursuant to
which such Acquisition is to be consummated;

 

(ii)          a certificate of a Responsible Officer of the Borrower
Representative demonstrating, on a pro forma basis after giving effect to the
consummation of such Acquisition calculated as of the last day of the most
recent Fiscal Quarter preceding the date on which the Acquisition is consummated
for which financial statements have been delivered that the Consolidated Total
Leverage Ratio does not exceed the Consolidated Total Leverage Ratio in effect
immediately prior to the consummation of such Acquisition;

 





20




 

(iii)         if required by Agent, environmental assessments satisfactory to
Agent;

 

(b)          such Acquisition shall not be hostile and have been approved by the
board of directors (or other similar body) of the Target; and

 

(c)          the total consideration paid or payable (including all transaction
costs, Indebtedness incurred, assumed and/or reflected on a consolidated balance
sheet of the Credit Parties and their Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments, including
Contingent Acquisition Obligations) (such amounts, collectively, the
“Acquisition Consideration”) for such Acquisition shall not exceed $5,000,000,
unless approved by Agent, such approval not to be unreasonably withheld or
delayed; and

 

Notwithstanding the foregoing, no Collateral Loan acquired by a Credit Party in
a Permitted Acquisition shall be included as Eligible Collateral Loans until a
field examination with respect thereto has been completed to the satisfaction of
Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Liens” as defined in Section 6.1.

 

“Permitted Overadvances” means Overadvances made or outstanding under Section
2.1(b)(ii), so long as (A) the Total Loan Balance does not exceed the Aggregate
Revolving Loan Commitment, (B) the aggregate amount of all Overadvances does not
exceed 10% of the Aggregate Revolving Loan Commitment and (C) no Overadvance
remains outstanding for more than thirty (30) consecutive days during any one
hundred eighty (180) consecutive day period.

 

“Permitted Real Property Debt” means any Indebtedness for borrowed money which
is secured by real property described on Schedule 6.5 attached hereto.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Section 6.5(b), 6.5(c), and 6.5(j)
that:

 

(a)          has an aggregate outstanding principal amount not greater than the
aggregate principal amount of the Indebtedness being refinanced or extended,
except by an amount equal to the unpaid accrued interest and premium thereon,
defeasance costs and other reasonable amounts paid and fees and expenses
incurred in connection therewith;

 

(b)          has a Weighted Average Life to Maturity (measured as of the date of
such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended;

 

(c)          is not entered into as part of a sale leaseback transaction;

 

(d)          is not secured by a Lien on any assets other than the collateral
securing the Indebtedness being refinanced or extended;

 

(e)          the obligors of which are the same as the obligors of the
Indebtedness being refinanced or extended;

 

(f)           is payment and/or lien subordinated to the Obligations at least to
the same extent and in the same manner as the Indebtedness being refinanced or
extended; and

 

(g)          is otherwise on terms no less favorable to the Credit Parties and
their Subsidiaries, taken as a whole, than those of the Indebtedness being
refinanced or extended.

 





21




 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Prior Indebtedness” means the Indebtedness owed to Capital One, National
Association pursuant to that certain Loan and Security Agreement dated December
14, 2011, as thereafter amended.

 

“Private Side Information” as defined in Section 10.10(a)(iii).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible. For the avoidance of
doubt, “Property” of the Borrower shall not include the Stock  in the Borrower.

 

“Public Lender” as defined in Section 10.10(a)(i).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy  Code) designed to provide protection against fluctuations in
interest or currency exchange rates and commodity prices and any other
agreements or arrangements designed to provide such protection.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Register” as defined in Section 2.4(b).

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Replacement Lender” as defined in Section 10.20.

 

“Reports” as defined in Section 10.26(b).

 

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans and then outstanding Letter of Credit
Obligations. Such portion of the Aggregate Revolving Loan Commitment (or
Revolving Loans, as applicable) then outstanding, as applicable, held or deemed
held by a Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders at any time.

 

“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or

 





22




 

requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.

 

“Reserves” means, with respect to the Consolidated Borrowing Base (a) reserves
established by Agent from time to time against Eligible Collateral Loans
pursuant to Section 2.13, (b) dilution reserves determined by Agent, (c) Cash
Management/Hedge Reserves and (d) such other reserves against Eligible
Collateral Loans, that Agent may, in its Permitted Discretion, establish from
time to time. Without limiting the generality  of  the foregoing, Reserves
established to ensure the payment of accrued interest expenses or Indebtedness
shall be deemed to be an exercise of Agent’s Permitted Discretion.

 

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer or general counsel of a Borrower or the Borrower
Representative, as applicable, or any other officer having substantially the
same authority and responsibility; or, with respect to compliance with financial
covenants or delivery of financial information, the chief financial officer or
the treasurer of a Borrower or the Borrower Representative, as applicable, or
any other officer having substantially the same authority and responsibility.

 

“Restricted Debt Payments” as defined in Section 6.12.

 

“Restricted Payments” as defined in Section 6.8.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Letter of Credit Obligations).

 

“Revolving Loan” means a Loan made or deemed to have been made pursuant to
Section 2.1(b),  Section 2.1(c)(vi)(B),  Section 2.1(d)(iii)(B).

 

“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and acquire
interests in Letter of Credit Obligations, which initial commitments are set
forth on Schedule 2.1(b) opposite such Lender’s name under the heading
“Revolving Loan Commitments”, as such commitment may be (a) reduced from time to
time pursuant to this Agreement and (b) reduced or increased from time to time
pursuant to assignments by or to such Revolving Lender pursuant to an
Assignment.

 

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 1.1(c) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

 

“Revolving Termination Date” means the earlier to occur of: (a) March 30, 2024
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement.

 

“Sale” as defined in Section 10.9(b).

 

“Sanctioned Country” as defined in Section 4.22(a). “Sanctions” as defined in
Section 4.22(a).

 

“SDN List” as defined in Section 4.22(a).

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or its legal
successor.

 

“Secured Bank Product Agreement” means any Bank Product Agreement between any
Credit Party and  a Secured Bank Product Bank, in effect on the Closing Date or
entered into thereafter, to the extent that (x) Capital One, National
Association or any of its Affiliates is the Secured Bank Product Bank or (y) the
Borrower Representative and such Secured Bank Product Bank have notified Agent
in writing of the intent to include the

 





23




 

obligations of such Credit Party arising under such Bank Product Agreement as
Secured Bank Product Obligations, and such Secured Bank Product Bank shall have
acknowledged and agreed to the terms contained herein applicable to Secured Bank
Product Obligations, including the provisions of Sections 2.10, 9.13 and 10.24.

 

“Secured Bank Product Bank” means a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Bank Product Agreement) who has entered into a Bank Product
Agreement with a Credit Party.

 

“Secured Bank Product Obligation” means, as to any Person, all obligations,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), of a Credit Party arising under any Secured
Bank Product Agreement.

 

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party (including each
Secured Swap Provider and each Secured Bank Product Bank).

 

“Secured Rate Contract” means any Rate Contract between a Credit Party and a
Secured Swap Provider, in effect on the Closing Date or entered into thereafter,
to the extent that (x) Capital One, National Association or any of its
Affiliates is the Secured Swap Provider or (y) the Borrower Representative and
such Secured Swap Provider have notified Agent in writing of the intent to
include the obligations of such Credit Party arising under such Rate Contract as
Secured Rate Contract Obligations, and such Secured Swap Provider shall
have  acknowledged and agreed to the terms contained herein applicable to
Secured Rate Contract Obligations, including the provisions of Sections 2.10,
9.13 and 10.24.

 

“Secured Rate Contract Obligations” means as to any Person, all obligations,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), of a Credit Party arising under any Secured
Rate Contract.

 

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or  an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Rate Contract with a Credit
Party.

 

“Settlement Date” as defined in Section 2.11(b).

 

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood hazards, the current standard for which is at least a
one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year, as per the applicable flood
maps.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent. “Stock” means (a) all shares of capital stock (whether
denominated as common stock or preferred stock), equity interests, beneficial,
partnership or membership interests, joint venture interests, participations or
other ownership or profit interests in or equivalents (regardless of how
designated) of or in a Person (other than an

 





24




 

individual), whether voting or non-voting; and (b) all securities convertible
into or exchangeable for any other Stock and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any other Stock, whether
or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such subordination and other terms as are, in each case, reasonably
satisfactory to Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition that is organized
in the United States or one of the states thereof or substantially all of whose
assets are located in the United States.

 

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries. (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.

 

“Tax Return” as defined in Section 4.10. “Taxes” as defined in Section 11.1(a).

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or Liabilities.

 

“Trade Date” as defined in Section 10.9(g).

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of Texas.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 





25




 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

 

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock of which (other than directors’ qualifying shares required by law)
are owned by such Person, either directly or through one or more Wholly-Owned
Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write- down and conversion powers of such EEA Resolution
Authority from time to time under the Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described in the EU
Bail-In Legislation Schedule.

 

“Yield Differential” as defined in Section 2.1(e)(iii)(B).

 

1.2            Other Interpretive Provisions.

 

(a)             Defined Terms. Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto. The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms. Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)             The Agreement. The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)             Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”

 

(d)             Performance; Time. Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business Day.
For the avoidance of doubt, the initial payments of interest and fees relating
to the Obligations under the Loan Documents (other than amounts due on the
Closing Date) shall be due and payable on the last day of the first month or
quarter, as applicable, following the entry of the Obligations onto the
operations systems of Agent, but in no event later than the last day of the
second month or quarter, as applicable, following the Closing Date. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” All
references to the time of day shall be a reference to Dallas, Texas time. If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

(e)             Contracts. Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan

 





26




 

Documents, shall be deemed to include all subsequent amendments, thereto,
restatements and substitutions thereof and other modifications and supplements
thereto which are in effect from time to time, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document.

 

(f)             Laws. References to any statute or regulation may be made by
using either the common or public name thereof or a specific cite reference and,
except as otherwise provided with respect to FATCA, are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(g)             Divisions. Any reference herein to (i) a merger, transfer,
consolidation, amalgamation, dissolution, liquidation, consolidation,
assignment, sale, conveyance, disposition, distribution or transfer, or similar
term, shall be deemed to apply to a division of or by a Person, or an allocation
of assets to a Person or series of Persons (or the unwinding of such a division
or allocation), as if it were a merger, transfer, consolidation, amalgamation,
dissolution, liquidation, consolidation, assignment, sale, conveyance,
disposition, distribution or transfer, or similar term, in each case as
applicable, to, of or with a separate Person and (ii) the establishment or
creation of a Subsidiary shall be deemed to apply to a division of or by a
Person, or an allocation of assets to a Person or series of Persons (or the
unwinding of such a division or allocation), as if it were the establishment or
creation of a Subsidiary.

 

1.3            Accounting Terms and Principles.

 

(a)             All accounting determinations required to be made pursuant
hereto shall, unless expressly otherwise provided herein, be made in accordance
with GAAP. No change in the accounting principles used in the preparation of any
financial statement hereafter adopted by Borrowers and their respective
Subsidiaries shall be given effect for purposes of measuring compliance with any
provision of Article VI or VII, calculating the Applicable Margin or otherwise
determining any relevant ratios and baskets which govern whether any action is
permitted hereunder unless the Borrowers, Agent and the Required Lenders agree
to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other Liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value” and (ii)
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. A breach of a financial covenant contained in Article
VII shall be deemed to have occurred as of the last day of any specified
measurement period, regardless of when the financial  statements reflecting such
breach are delivered to Agent.

 

(b)             For purposes of determining pro forma compliance with any
financial covenant as of any date prior to the first date on which such
financial covenant is to be tested hereunder, the level of any such financial
covenant shall be deemed to be the covenant level for such first test date.

 

(c)             If the availability of Indebtedness under this Agreement, or
other incurrence of Indebtedness in compliance with this Agreement, is subject
to a maximum leverage ratio, then, solely for the purposes of determining such
availability or compliance, the cash proceeds of such Indebtedness, shall not be
included in the calculation, if applicable, of cash or cash equivalents included
in the determination of such leverage ratio.

 

1.4            Payments. Agent may set up standards and procedures to determine
or redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated

 





27




 

to, rely on any determination made by any Credit Party or any L/C Issuer. Any
such determination or redetermination by Agent shall be conclusive and binding
for all purposes, absent manifest error. No determination or redetermination by
any Secured Party or any Credit Party and no other currency conversion shall
change or release any obligation of any Credit Party or of any Secured Party
(other than Agent and its Related Persons) under any Loan Document, each of
which agrees to pay separately for any shortfall remaining after any conversion
and payment of the amount as converted. Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.

 

ARTICLE II

 

THE CREDITS

 

2.1          Amounts and Terms of Commitments.

 

(a)          Reserved.

 

(b)          The Revolving Credit.

 

(i)             Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make Loans to
the Borrowers (each such Loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
such Lender’s Revolving Loan Commitment, which Revolving Loan Commitments, as of
the Closing Date, are set forth on Schedule 2.1(b) opposite such Lender’s name
under the heading “Revolving Loan Commitments”; provided, however, that, after
giving effect to any Borrowing of Revolving Loans, the Total Loan Balance shall
not exceed the Maximum Loan Cap. Subject to the other terms and conditions
hereof, amounts borrowed under this Section 2.1(b) may be repaid and reborrowed
from time to time. If at any time the then outstanding Total Loan Balance
(excluding Permitted Overadvances) exceeds the Maximum Loan Cap, then the
Borrowers shall immediately prepay outstanding Revolving Loans in an amount
sufficient to eliminate such excess.

 

(ii)            If the Borrower Representative requests that Revolving Lenders
make Overadvances, or permit Overadvances to remain outstanding, Agent may, in
its sole discretion, elect to make, or permit to remain outstanding Permitted
Overadvances, whether or not the conditions set forth in Section 3.2 are
satisfied. If a Permitted Overadvance is made, or permitted to remain
outstanding, pursuant to the preceding sentence, then all Revolving Lenders
shall be bound to make, or permit to remain outstanding, such Permitted
Overadvance based upon their Commitment Percentage of the Aggregate Revolving
Loan Commitment in accordance with the terms of this Agreement, regardless of
whether the conditions to lending set forth in Section 3.2 have been met. All
Overadvances shall constitute Base Rate Loans and shall bear interest at the
Base Rate plus the Applicable Margin for Revolving Loans and the default rate
under Section 2.3(c).

 

(c)          Letters of Credit.

 

(i)           Conditions. On the terms and subject to the conditions contained
herein, the Borrower Representative may request that one or more L/C Issuers
Issue, in accordance with such L/C Issuers’ usual and customary business
practices, and for the account of any Credit Party, Letters of Credit
(denominated in Dollars) from time to time on any Business Day during the period
from the Closing Date through the earlier of (x) seven (7) days prior to the
date specified in clause (a) of the definition of Revolving Termination Date and
(y) the date on which the Aggregate Revolving Loan Commitment shall terminate in
accordance with the provisions of this Agreement; provided, however, that no L/C
Issuer shall Issue any Letter of Credit upon the occurrence of any of the
following or, if after giving effect to such Issuance:

 





28




 

(A)         (i) Excess Availability would be less than zero, or (ii) the Letter
of Credit Obligations for all Letters of Credit would exceed the L/C Sublimit;

 

(B)         the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of Issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each Borrower and such
L/C Issuer have the option to prevent such renewal before the expiration of such
term or any such period and (y) neither such L/C Issuer nor any Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (iii) above.

 

(C)         (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) such Letter of Credit is requested to be Issued
in a form that is not acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Borrower Representative on behalf of the Credit
Parties, the documents that such L/C Issuer generally uses in the ordinary
course of business for the Issuance of letters of credit of the type of such
Letter of Credit (collectively, the “L/C Reimbursement Agreement”).

 

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letters of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Lenders that any condition
precedent contained in Section 3.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Defaulting Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Defaulting Lender has been replaced in accordance with
Section 10.9 or 10.20, (x) the Letter of Credit Obligations of such Defaulting
Lender have been cash collateralized, (y) the Revolving Loan Commitments of the
other Lenders have been increased by an amount sufficient to satisfy Agent that
all future Letter of Credit Obligations will be covered by all Revolving Lenders
that are not Defaulting Lenders, or (z) the Letter of Credit Obligations of such
Defaulting Lender have been reallocated to other Revolving Lenders in a manner
consistent with Section 2.11(e)(ii).

 

(ii)          Notice of Issuance. The Borrower Representative shall give the
relevant L/C Issuer and Agent a notice of any requested Issuance of any Letter
of Credit, which shall be effective only if received by such L/C Issuer and
Agent not later than 2:00 p.m. on the third Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 2.1(c) duly completed or in
any other written form acceptable to such L/C Issuer (an “L/C Request”).

 

(iii)         Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to
provide Agent, in form and substance satisfactory to Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by any Borrower of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a reasonably detailed description of such
Issuance, drawing or payment and Agent shall provide copies of such notices to
each Revolving Lender reasonably promptly after receipt thereof; (B) upon the
request of Agent (or any Revolving Lender through Agent), copies of any Letter
of Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement
and such other documents and information as may reasonably be requested by
Agent; and (C) on the first Business Day of each calendar week, a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit

 





29




 

Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.

 

(iv)         Acquisition of Participations. Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.

 

(v)          Reimbursement Obligations of the Borrowers. The Borrowers agree to
pay to the L/C Issuer of any Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
Letter of Credit no later than the first Business Day after the Borrowers or the
Borrower Representative receive notice from such L/C Issuer or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Borrowers as provided in this
clause (v) (or any such payment by the Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Agent of such failure (and,
upon receipt of such notice, Agent shall notify each Revolving Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable by the Borrowers on demand with interest thereon computed (A)
from the date on which such L/C Reimbursement Obligation arose to the L/C
Reimbursement Date, at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans and (B) thereafter  until payment in
full, at the interest rate specified in Section 2.3(c) to past due Revolving
Loans that are Base Rate Loans (regardless of whether or not an election is made
under such Section).

 

(vi)         Reimbursement Obligations of the Revolving Lenders.

 

(A)         Upon receipt of the notice described in clause (v) above from Agent,
each Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 2.11(e)(ii)).

 

(B)         By making any payment described in clause (A) above (other than
during the continuation of an Event of Default under Section 8.1(f) or 8.1(g)),
such Lender shall be deemed to have made a Revolving Loan to the Borrowers,
which, upon receipt thereof by Agent for the benefit of such L/C Issuer, the
Borrowers shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

 

(vii)        Obligations Absolute. The obligations of the Borrowers and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the

 





30




 

foregoing, (ii) any document presented under a Letter of Credit being forged,
fraudulent, invalid, insufficient or inaccurate in any respect or failing to
comply with the terms of such Letter of  Credit or (iii) any loss or delay,
including in the transmission of any document, (B) the existence of any setoff,
claim, abatement, recoupment, defense or other right that any Person (including
any Credit Party) may have against the beneficiary of any Letter of Credit or
any other Person,  whether in connection with any Loan Document or any other
Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (C) in the case of the obligations of any
Revolving Lender, (i) the failure of any condition precedent set forth in
Section 3.2 to be satisfied (each of which conditions precedent the Revolving
Lenders hereby irrevocably waive) or (ii) any adverse change in the condition
(financial or otherwise) of any Credit Party and (D) any other act or omission
to act or delay of any kind of L/C Issuer, Agent, any Lender or any other Person
or any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this clause (vii),
constitute a legal or equitable discharge of any obligation of the Borrowers or
any Revolving Lender hereunder. No provision hereof shall be deemed to waive or
limit the Borrowers’ right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law.

 

(d)          Reserved.

 

2.2          Evidence of Loans; Notes.

 

(a)          The Revolving Loans made by each Revolving Lender, respectively,
are evidenced by this Agreement and, if requested by such Lender, a Note payable
to such Lender in an amount equal to such Lender’s Revolving Loan Commitment.

 

2.3          Interest.

 

(a)          Subject to Sections 2.3(c) and 2.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made,
and all interest which is not paid when due shall bear interest, at a rate per
annum equal to LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin. Each determination of an interest rate by Agent shall be conclusive and
binding on each Borrower and the Lenders in the absence of manifest error. All
computations of fees and interest (other than interest accruing on Base Rate
Loans) payable under this Agreement shall be made on the basis of a 360-day year
and actual days elapsed. All computations of interest accruing on Base Rate
Loans payable under this Agreement shall be made on the basis of a 365-day year
(366 days in the case of a leap year) and actual days elapsed. Interest and fees
shall accrue during each period during which interest or such fees are computed
from the first day thereof to the last day thereof.

 

(b)          Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the Revolving Termination Date.

 

(c)          At the election of Agent or the Required Lenders while any Event of
Default exists (or automatically while any Event of Default under Section
8.1(a), 8.1(f) or 8.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Loans and past due interest thereon, if any, from and after the date of
occurrence of such Event of Default, at a rate per annum which is determined by
adding two percent (2.0%) per annum to the Applicable Margin then in effect for
such Loans (plus the LIBOR or Base Rate, as the case may be. All such interest
shall be payable in cash on demand of Agent or the Required Lenders.

 

(d)          Anything herein to the contrary notwithstanding, the obligations of
the Borrowers hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by

 





31




 

applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

 

2.4          Loan Account; Register.

 

(a)          Agent shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with all
Revolving Loans (including Overadvances) made by to Borrower or for its account,
the Letters of Credit issued or arranged for Borrower’s account, and with all
other payment Obligations hereunder or under the other Loan Documents,
including, accrued interest, fees and expenses. The Loan Account will be
credited with all payments received by Agent from Borrower or for its account.
Agent shall deliver to the Borrower Representative on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. The Loan Account shall, absent manifest error, be conclusive evidence of
the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

 

(b)          Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this Section
2.4(b), shall establish and maintain at its address referred to in Section 10.2
(or at such other address as Agent may notify the Borrower Representative) (A) a
record of ownership (the “Register”) in which Agent agrees to register by book
entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans, L/C Reimbursement
Obligations and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
10.9 and  10.20), (2) the Commitments of each Lender, (3) the amount of each
Loan and each funding of any participation described in clause (A) above, and
for LIBOR Rate Loans, the Interest Period applicable thereto, (4) the amount of
any principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Agent from a Borrower or other
Credit Party and its application to the Obligations under the Loan Documents.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations) and the L/C Reimbursement Obligations are registered
obligations, the right, title and interest of the Lenders and the L/C Issuers
and their assignees in and to such Loans or L/C Reimbursement Obligations, as
the case may be, shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein. This Section 2.4 and Section 10.9 shall be construed so that the Loans
and L/C Reimbursement Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

 

(d)          The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement. Information contained
in the Register with respect to any Lender or any L/C Issuer shall be available
for access by the Borrowers, the Borrower Representative, Agent, such Lender or
such L/C Issuer during normal business hours and from time to time upon at least
one Business Day’s prior notice. No Lender or L/C Issuer shall, in such
capacity, have access to or be otherwise permitted to review any

 





32




 

information in the Register other than information with respect to such Lender
or L/C Issuer unless otherwise agreed by the Agent.

 

2.5          Procedure for Revolving Credit Borrowing

 

(a)          Agent reserves the right to require that each Borrowing of a
Revolving Loan be made upon the Borrower Representative’s irrevocable (subject
to Section 11.5) written notice delivered to Agent substantially in the form of
a Notice of Borrowing or in a writing in any other form acceptable to Agent,
which notice must be received by Agent prior to 2:00 p.m. (i) on the date which
is one (1) Business Day prior to the requested Borrowing date in the case of
each LIBOR Rate Loan and (ii) on the date which is one (1) Business Day  prior
to the requested Borrowing date of each Base Rate Loan. Such Notice of Borrowing
shall specify:

 

(i)           the amount of the Borrowing (which Agent reserves the right to
require be in an aggregate minimum principal amount of at least $100,000);

 

(ii)          the requested Borrowing date, which shall be a Business Day;

 

(iii)         whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and

 

(iv)         if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.

 

(b)          Upon receipt of a Notice of Borrowing, Agent will promptly notify
each Revolving Lender of such Notice of Borrowing and of the amount of such
Lender’s Commitment Percentage of the Borrowing.

 

2.6          Conversion and Continuation Elections

 

(a)          The Borrowers shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (iii)
convert any LIBOR Rate Loan to a Base Rate Loan, subject to Section 11.4  if
such conversion is made prior to the expiration of the Interest Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Rate Loan upon the expiration of the applicable Interest Period. Any such
election must be made by Borrower Representative by 2:00 p.m. on the third
Business Day prior to (1) the date of any proposed Loan which is to bear
interest at LIBOR, (2) the end of each Interest Period with respect to any LIBOR
Rate Loans to be continued as such, or (3) the date on which the Borrowers wish
to convert any Base Rate Loan to a LIBOR Rate Loan for an Interest Period
designated by the Borrower Representative in such election. If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. on the third Business
Day prior to the end of the Interest Period with respect thereto, that LIBOR
Rate Loan shall be automatically continued as a LIBOR Rate Loan at the end of
its Interest Period. The Borrower Representative must make such election by
notice to Agent in writing, including by Electronic Transmission. In the case of
any conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 2.6 or in a writing in any other form acceptable to Agent. No Loan shall
be made, converted into or continued as a LIBOR Rate Loan, if (x) an Event of
Default has occurred and is continuing and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan as a result
thereof or (y) Agent is or Required Lenders are stayed by the Bankruptcy Code
from making such determination.

 

(b)          Upon receipt of a Notice of Conversion/Continuation, Agent will
promptly notify each Lender thereof. In addition, Agent will, with reasonable
promptness, notify the Borrower Representative and the Lenders of each
determination of LIBOR; provided that any failure to do so shall not relieve any
Borrower of any liability hereunder or provide the basis for any claim against
Agent. All conversions and

 





33




 

continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

 

2.7          Optional Prepayments

 

(a)          Optional Prepayments Generally. The Borrowers may at any time
prepay the Loans in whole or in part, without penalty or premium except as
provided in Section 11.4. Optional partial prepayments of Revolving Loans shall
be applied in accordance with Section 2.10(a).

 

(b)          Notices. Notice of prepayment pursuant to clause (a) above shall
not thereafter be revocable by the Borrowers or the Borrower Representative
(unless such notice expressly conditions such prepayment upon consummation of a
transaction which is contemplated to result in prepayment of the Loans, in which
event such notice may be revocable or conditioned upon such consummation) and
Agent will promptly notify each Lender thereof. The payment amount specified in
a notice of prepayment shall  be due and payable on the date specified therein.
Together with each prepayment under this Section 2.7,  the Borrowers shall pay
any amounts required pursuant to Section 11.4.

 

2.8          Mandatory Prepayments of Loans and Commitment Reductions

 

(a)          Reserved.

 

(b)          Revolving Loan.  The Borrowers shall repay to the Lenders in full
on the date specified  in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the Revolving Loans outstanding on the
Revolving Termination Date.

 

(c)          Asset Dispositions; Events of Loss. If a Credit Party or any
Subsidiary of a Credit Party shall at any time or from time to time:

 

(i)           make a Disposition (other than sales or other dispositions
expressly permitted under Sections 6.2(a), 6.2(c) through 6.2(l)); or

 

(ii)          suffer an Event of Loss;

 

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other such Dispositions and Events of Loss occurring during the Fiscal Year
exceeds $1,000,000, then (A) the Borrower Representative shall promptly notify
Agent of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Proceeds to be received by a Credit Party and/or such Subsidiary
in respect thereof) and (B) promptly upon receipt by a Credit Party and/or such
Subsidiary of the Net Proceeds of such Disposition or Event of Loss, the
Borrowers shall deliver, or cause to be delivered, such excess Net Proceeds to
Agent for distribution to the Lenders as a prepayment of the Loans, which
prepayment shall be applied in accordance with Section 2.8(f) hereof.
Notwithstanding the foregoing and provided no Event of Default has occurred and
is continuing, such prepayment shall not be required to the extent a Credit
Party or such Subsidiary reinvests the Net Proceeds of such Disposition or Event
of Loss in productive assets (other than Inventory (except to the extent
Inventory was subject to such an Event of Loss)) of a kind then used or usable
in the business of a Borrower or such Subsidiary, within one hundred eighty
(180) days after the date of such Disposition or Event of Loss, or enters into a
binding commitment thereof within said one hundred eighty (180) day period and
subsequently makes such reinvestment within an additional one hundred eighty
(180) days thereafter; provided that the Borrower Representative notifies Agent
of such Borrower’s or such Subsidiary’s intent to reinvest and of the completion
of such reinvestment at the time such proceeds are received and when such
reinvestment occurs, respectively.

 

(d)          Reserved.

 





34




 

(e)           Excess Outstandings. On any date on which the Total Loan Balance
(other than Permitted Overadvances) exceeds the Maximum Loan Cap, Borrowers
shall immediately pay to Agent an amount equal to such excess, together with the
other Obligations then due and payable directly related thereto (including the
Obligations set forth in Section 11.3), such amount to be applied first to
Revolving Loans until paid in full and then to cash collateralize L/C
Reimbursement Obligations.

 

(f)           Application of Prepayments. Subject to Section 2.10, any
prepayments pursuant to Section 2.8 shall be applied first to prepay outstanding
Revolving Loans without permanent reduction of the Aggregate Revolving Loan
Commitment and second to cash collateralize Letters of Credit in an amount
determined in accordance with Section 8.4. To the extent permitted by the
foregoing, amounts prepaid  shall be applied first to any Base Rate Loans then
outstanding and then to outstanding LIBOR Rate Loans with the shortest Interest
Periods remaining. Together with each prepayment under this Section 2.8, the
Borrowers shall pay any amounts required pursuant to Section 11.4 hereof.

 

(g)          No Implied Consent. Provisions contained in this Section 2.8 for
the application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

2.9          Fees.

 

(a)          Fees. The Borrowers shall pay to Agent, for Agent’s own account or
as otherwise provided therein, fees in the amounts and at the times set forth in
a letter agreement between the Borrowers and Agent dated of even date herewith
(as amended, modified and/or supplemented from time to time in accordance with
its terms, the “Fee Letter”).

 

(b)          [Reserved].

 

(c)          Letter of Credit Fee. The Borrowers agree to pay to Agent for the
ratable benefit of the Revolving Lenders, as compensation to such Lenders for
Letter of Credit Obligations incurred hereunder, (i) without duplication of
costs and expenses otherwise payable to Agent or Lenders hereunder or fees
otherwise paid by the Borrowers, all reasonable costs and expenses incurred by
Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each calendar month during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the daily undrawn face amount of all Letters of Credit Issued,
guarantied or supported by risk participation agreements multiplied by a per
annum rate equal to the Applicable Margin with respect to Revolving Loans which
are LIBOR Rate Loans; provided, however, such rate shall automatically be
increased by two percent (2.00%) per annum at any time that the interest rate is
increased by 2% pursuant to Section 2.3(c).  Such fee shall be paid to Agent for
the benefit of the Revolving Lenders in arrears, on  the last day of each
calendar month and on the date on which all L/C Reimbursement Obligations have
been discharged. In addition, the Borrowers shall pay to Agent, any L/C Issuer
or any prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

 

(d)          All fees payable pursuant to this Section 2.9 shall be applied in
accordance with Section 2.10(a).

 

2.10        Payments by the Borrowers

 

(a)          All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent and for the ratable account of the Persons holding the applicable
Obligations at the address for

 





35




 

payment, including wire instructions, as Agent may from time to time specify in
writing to Borrower Representative in accordance with Section 10.2, including
payments utilizing the ACH system, and shall be made in Dollars and by wire
transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. on the date due.
Any payment which is received by Agent later than 1:00 p.m. may in Agent’s
discretion be deemed to have been received on the immediately succeeding
Business Day and any applicable interest or fee shall continue to accrue. Each
Borrower and each other Credit Party hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral. Each
Borrower hereby authorizes Agent, from time to time without prior notice to any
Borrower, to charge the Loan Account (as a Revolving Loan that is a Base Rate
Loan) to pay (i) interest, principal, L/C Reimbursement Obligations, fees
payable under the Fee Letter, and Letter of Credit Fees, in each instance, on
the date due, or (ii) after five (5) days’ prior notice to the Borrower
Representative, other fees, costs or expenses payable by a Borrower or any of
its Subsidiaries hereunder or under the other Loan Documents.

 

(b)          Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be excluded in the
computation, and if applicable, payment, of interest or fees, as the case may
be, on such  next succeeding Business Day; provided that such extension of time
shall be included in the next succeeding computation and payment of interest and
fees; provided further that if the scheduled payment date is the maturity date
of any Loan such extension of time shall include such interest and fees, which
shall be payable on such next succeeding Business Day.

 

(c)           Notwithstanding any contrary provision set forth herein or in any
other Loan Document, (i) during the continuance of an Event of Default, Agent
may, and shall upon the direction of Required Lenders apply any and all payments
received by Agent in respect of any Obligation in accordance with clauses first
through seventh below; and (ii) all payments made by Credit Parties to Agent
after any or all of the Obligations under the Loan Documents have been
accelerated (so long as such acceleration has not been rescinded) or have
otherwise matured, including proceeds of Collateral, shall be applied as
follows:

 

first, to payment of costs, expenses and indemnities, including Attorney Costs,
of Agent payable or reimbursable by the Credit Parties under the Loan Documents;

 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Credit Parties under this Agreement;

 

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers (whether or not accruing after the filing
of any case under the Bankruptcy Code with respect to any Obligations and
whether or not a claim for such post-filing or post-petition interest, fees, and
charges is allowed or allowable in any such proceeding);

 

fourth, to (x) the payment of principal of the Obligations (including L/C
Reimbursement Obligations, Overadvances and Protective Advances) then due and
payable, (y) cash collateralization of unmatured L/C Reimbursement Obligations
to the extent not then due and payable, and (z) the payment of the Secured Rate
Contract Obligations and the Secured Bank Product Obligations then due and
payable (exclusive of Secured Rate Contract Obligations and the Secured Bank
Product Obligations to the extent that a Cash Management/Hedge Reserve has not
been taken by the Agent in respect thereof), ratably;

 

fifth, to payment of any remaining Secured Rate Contract Obligations and Secured
Bank Product Obligations;

 

sixth, to payment of any other amounts owing constituting Obligations; and

 





36




 

seventh, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied to each
category in the numerical order provided until exhausted prior to the
application to the immediately succeeding category, (ii) each of the Lenders or
other Persons entitled to payment shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant to clauses third, fourth and
fifth above and (iii) no payments by a Guarantor and no proceeds of Collateral
of a Guarantor shall be applied to Obligations, the guaranty of which by such
Guarantor would constitute an Excluded Rate Contract Obligation. Notwithstanding
the foregoing, Secured Rate Contract Obligations and Secured Bank Product
Obligations with parties that are not Affiliates of Agent shall be excluded from
the application described above unless at least three Business Days prior to any
distribution, Agent has received written notice from the applicable Secured Swap
Provider or Secured Bank Product Bank of the amount of Secured Rate Contract
Obligations or Secured Bank Product Obligations then due and payable, together
with such supporting documentation as Agent may request.

 

2.11        Payments by the Lenders to Agent; Settlement

 

(a)          Payments. Agent may, on behalf of Lenders, disburse funds to the
Borrowers for Loans requested. Each Lender shall reimburse Agent on demand for
all funds disbursed on its behalf by Agent, or if Agent so requests, each Lender
will remit to Agent its Commitment Percentage of any Loan before  Agent
disburses same to the Borrowers. If Agent elects to require that each Lender
make funds available to Agent prior to disbursement by Agent to the Borrowers,
Agent shall advise each Lender by telephone or other electronic means of the
amount of such Lender’s Commitment Percentage of the Loan requested by the
Borrower Representative no later than the Business Day prior to the scheduled
Borrowing date applicable thereto, and each such Lender shall pay Agent such
Lender’s Commitment Percentage of such requested Loan, in same day funds, by
wire transfer to Agent’s account, as designated in writing by the Agent to
Borrower from time to time, no later than 1:00 p.m. on such scheduled Borrowing
date. Nothing in this Section 2.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 2.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent any Lender or the Borrowers may have against
any Lender as a result of any default by such Lender hereunder.

 

(b)          Settlement. At least once each calendar week or more frequently at
Agent’s election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or other electronic means of the amount of such Lender’s Commitment
Percentage of principal, interest and Fees paid for the benefit of Lenders with
respect to each applicable Loan. Agent shall pay to each Lender such Lender’s
Commitment Percentage (except as otherwise provided in Section 2.1(c)(vi) and
Section 2.11(e)(iv)) of principal, interest and fees paid by the Borrowers since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it. Such payments shall be made by wire transfer to such Lender) not later than
2:00 p.m. on the next Business Day following each Settlement Date.

 

(c)          Availability of Lender’s Commitment Percentage. Agent may assume
that each Revolving Lender will make its Commitment Percentage of each Revolving
Loan available to Agent on each Borrowing date. If such Commitment Percentage is
not, in fact, paid to Agent by such Revolving Lender when due, Agent will be
entitled to recover such amount on demand from such Revolving Lender without
setoff, counterclaim or deduction of any kind. If any Revolving Lender fails to
pay the amount of its Commitment Percentage forthwith upon Agent’s demand, Agent
shall promptly notify the Borrower Representative and the Borrowers shall
immediately repay such amount to Agent. Nothing in this Section 2.11(c) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Agent to advance funds on behalf of any Revolving Lender or to relieve
any Revolving Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrowers may have against any Revolving Lender
as a result of any default by such Revolving Lender hereunder. Without limiting
the provisions of Section 2.11(b), to the extent that Agent advances funds to
the Borrowers on behalf of any Revolving Lender and is not reimbursed therefor
on the same Business Day as such advance is made,

 





37




 

Agent shall be entitled to retain for its account all interest accrued on such
advance from the date such advance was made until reimbursed by the applicable
Revolving Lender.

 

(d)          Return of Payments.

 

(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

 

(ii)          If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to Agent on demand any portion
of such amount that Agent has distributed to such Lender, together with interest
at such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

 

(e)          Defaulting Lenders.

 

(i)           Responsibility. The failure of any Defaulting Lender to make any
Revolving Loan, or to fund any purchase of any participation to be made or
funded by it (including with respect to any Letter of Credit), or to make any
payment required by it under any Loan Document on the date specified therefor
shall not relieve any other Lender of its obligations to make such loan, fund
the purchase of any such participation, or make any other such required payment
on such date, and neither Agent nor, other than as expressly set forth herein,
any other Lender shall be responsible for the failure of any Defaulting Lender
to make a loan, fund the purchase of a participation or make any other required
payment under any Loan Document.

 

(ii)          Reallocation. If any Revolving Lender is a Defaulting Lender, all
or a portion of such Defaulting Lender’s Letter of Credit Obligations (unless
such Lender is the L/C Issuer that Issued such Letter of Credit) shall, at
Agent’s election at any time or upon any L/C Issuer’s  written request delivered
to Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Revolving Lenders that are not
Defaulting Lenders pro rata in accordance with their Commitment Percentages of
the Aggregate Revolving Loan Commitment (calculated as if the Defaulting
Lender’s Commitment Percentage was reduced to zero and each other Revolving
Lender’s (other than any other Defaulting Lender’s) Commitment Percentage had
been increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans or outstanding Letter of Credit
Obligations to exceed its Revolving Loan Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(iii)         Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 10.1, a Defaulting Lender (other than a Defaulting
Lender who holds no unfunded Commitment) shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans and Commitments, included in the
determination of “Required Lenders” or “Lenders directly affected” pursuant to
Section 10.1) for any voting or consent rights under or with respect to any Loan
Document, provided that (A) the Commitment of a Defaulting Lender may not be
increased, extended or reinstated, (B) the principal of a Defaulting Lender’s
Loans may not be reduced or forgiven, and (C) the interest rate applicable to
Obligations under the Loan Documents owing to a

 





38




 

Defaulting Lender may not be reduced in such a manner that by its terms affects
such Defaulting Lender more adversely than other Lenders, in each case, without
the consent of such Defaulting Lender. Moreover, for the purposes of determining
Required Lenders, the Loans, Letter of Credit Obligations, and Commitments held
by Defaulting Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

(iv)         Borrower Payments to a Defaulting Lender. Agent shall be authorized
to use all payments received by Agent for the benefit of any Defaulting Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Agent shall be entitled to hold as cash
collateral in a non-interest bearing account up to an amount equal to such
Defaulting Lender’s pro rata share, without giving effect to any reallocation
pursuant to Section 2.11(e)(ii), of all Letter of Credit Obligations until the
Facility Termination Date. Upon any such unfunded obligations owing by a
Defaulting Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Defaulting Lender.
With respect to such Defaulting Lender’s failure to fund Revolving Loans or
purchase participations in Letters of Credit or Letter of Credit Obligations,
any amounts applied by Agent to satisfy such funding shortfalls shall be deemed
to constitute a Revolving Loan or amount of the participation required to be
funded and, if necessary to effectuate the foregoing, the other Revolving
Lenders shall be deemed to have sold, and such Defaulting Lender shall be deemed
to have purchased, Revolving Loans or Letter of Credit participation interests
from the other Revolving Lenders until such time as the aggregate amount of the
Revolving Loans and participations in Letters of Credit and Letter of Credit
Obligations are held by the Revolving Lenders in accordance with their
Commitment Percentages of the Aggregate Revolving Loan Commitment. Any amounts
owing by a Defaulting Lender to Agent which are not paid when due shall accrue
interest at the interest rate applicable during such period to Revolving Loans
that are Base Rate Loans. In the event that Agent is holding cash collateral of
a Defaulting Lender that cures pursuant to clause (v) below or ceases to be a
Defaulting Lender pursuant to the definition of Defaulting Lender, Agent shall
return the unused portion of such cash collateral to such Lender. The “Aggregate
Excess Funding Amount” of a Defaulting Lender shall be the aggregate amount of
(A) all unpaid obligations owing by such Lender to Agent, L/C Issuers, and other
Lenders  under the Loan Documents, including such Lender’s pro rata share of all
Revolving Loans and Letter of Credit Obligations, plus, without duplication, (B)
all amounts of such Defaulting Lender’s Letter of Credit Obligations reallocated
to other Lenders pursuant to Section 2.11(e)(ii).

 

(v)          Cure. A Lender may cure its status as a Defaulting Lender under
clause (a) of the definition of Defaulting Lender if such Lender fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon. Any such cure shall not relieve any
Lender from liability for breaching its contractual obligations hereunder and
shall not constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(vi)         Fees. A Lender that is a Defaulting Lender pursuant to clause (a)
of the definition of Defaulting Lender shall not earn and shall not be entitled
to receive, and the Borrowers shall not be required to pay, such Lender’s
portion of any fee owing to the Lenders during the time such Lender is a
Defaulting Lender pursuant to clause (a) thereof. In  the event  that any
reallocation of Letter of Credit Obligations occurs pursuant to Section
2.11(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders. So long as a Lender is a Defaulting Lender, the
Letter of Credit Fee payable with respect to any Letter of Credit Obligation of
such Defaulting Lender that has not been reallocated pursuant to Section
2.11(e)(ii) shall be payable to the L/C Issuer.

 

(f)           Procedures. Agent is hereby authorized by each Credit Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto.   Without limiting the generality of the

 





39




 

foregoing, Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents and similar items on, by posting to
or submitting and/or completion, on E-Systems.

 

(g)          Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans or Commitments in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrowers, Agent and such Lender.

 

2.12        Borrower Representative. LHC hereby (i) is designated and appointed
by each Borrower as its representative and agent on its behalf (the “Borrower
Representative”) and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices of Conversion/Continuation and L/C Requests, delivering certificates
including Compliance Certificates, Borrowing Base Certificates, Consolidated
Borrowing Base Certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
giving and receiving all other notices and consents hereunder or under any of
the other Loan Documents and taking all other actions (including in respect of
compliance with covenants, but without relieving any other Borrower of its joint
and several obligations to pay and perform the Obligations) on behalf of any
Borrower or the Borrowers under the Loan Documents. Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Borrower Representative as a notice or communication from all Borrowers. Each
warranty, covenant, agreement and undertaking made on behalf of a Borrower by
the Borrower Representative shall be deemed for all purposes to have been made
by such Borrower and shall be binding upon and enforceable against such Borrower
to the same extent as if the same had been made directly by such Borrower.

 

2.13        Eligible Collateral Loans . Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Collateral Loans from time to time
in its Permitted Discretion (including Dilution Reserves and reserves with
respect to amounts owing by any Credit Party or its Subsidiaries to any Person
to the extent secured by a Lien on, or trust over, any of the Collateral, which
Lien or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral). In addition, Agent
reserves the right, at any time and from time to time after the Closing Date, to
adjust any of the applicable criteria and to establish new criteria with respect
to Eligible Collateral Loans, in its Permitted Discretion, subject to the
approval of Required Lenders in the case of adjustments or new criteria which
have the effect of making more credit available.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1          Conditions of Initial Loans. The obligation of each Lender to make
its initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:

 

(a)          Loan Documents. Agent shall have received on or before the Closing
Date this Agreement duly executed by Agent, all Lenders named on the signature
pages hereto, and each Borrower and their respective Subsidiaries (other than
Excluded Subsidiaries) as Borrowers and Guarantors, together with all other
agreements, documents, instruments and other items set forth on the closing
checklist attached hereto as Exhibit 3.1, including (i) all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations and (ii) the Flood
Insurance Requirements in the case of any Mortgages to be delivered on the
Closing Date, each in form and substance reasonably satisfactory to Agent;

 

(b)          Evidence of Insurance. Agent shall have received a certificate from
Borrowers’  insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.6 is in full force and
effect, together with endorsements naming the Agent, for the benefit of Lenders,
as additional insured and loss payee thereunder to the extent required under
Section 5.6;

 





40




 

(c)           Refinancing of Existing Indebtedness. After giving effect to the
consummation of the transactions contemplated hereby, payment of all costs and
expenses in connection therewith, funding of the initial Loans and Issuance of
the initial Letters of Credit, no Credit Party and no Subsidiary of any Credit
Party shall have any material Indebtedness for borrowed money other than the
Obligations and other Indebtedness for borrowed money acceptable to the Agent in
its reasonable discretion; Agent shall have received such payoff letters and
Lien releases as it may reasonably request with respect to other material
Indebtedness for borrowed money;

 

(d)          No Litigation. There shall not exist any order, injunction or
decree of any Governmental Authority restraining or prohibiting the funding of
the Loans hereunder;

 

(e)          Fees and Expenses. The Agent and Lenders shall have received
payment for all fees and expenses required to be paid on the Closing Date
pursuant to any Loan Document or other applicable Contractual Obligation; and

 

(f)           KYC Information. At least five days prior to the Closing Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver a Beneficial Ownership Certification in
relation to such Borrower.

 

(g)          Material Adverse Effect. Since September 30, 2019, there shall not
have occurred any Material Adverse Effect; and

 

(h)          Field Examination. The Agent and Lenders shall have received a
satisfactory field examination from an examiner acceptable to Agent.

 

(i) Borrowing Base Certificate. The Agent and Lenders shall have received a
Consolidated Borrowing Base Certificate, setting forth the Borrowing Base as of
December 31, 2019.

 

For the purpose of determining satisfaction with the conditions specified in
this Section 3.1, each Lender that has signed and delivered this Agreement shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 3.1 unless Agent shall have received written
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

3.2          Conditions to All Borrowings. Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan
(other than Permitted Overadvances) or incur any Letter of Credit Obligation,
if, as of the date thereof:

 

(a)          any representation or warranty by any Credit Party contained herein
or in any other Loan Document is untrue or incorrect in any material respect
(without duplication of any materiality qualifier contained therein) as of such
date, except to the extent that such representation or warranty
expressly  relates to an earlier date (in which event such representations and
warranties were untrue or incorrect in any material respect (without duplication
of any materiality qualifier contained therein) as of such earlier date), and
with respect to Revolving Loans or Issuances of Letters of Credit, Agent or
Required Lenders have determined not to make such Loan or incur such Letter of
Credit Obligation as a result of the fact that such representation or warranty
is untrue or incorrect; or

 

(b)          with respect to Revolving Loans or Issuances of Letters of Credit,
any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result immediately after giving effect to (and as a
result of) any Loan (or the incurrence of any Letter of Credit Obligation), and
Agent or Required Lenders shall have determined not to make such Revolving Loan
or incur such Letter of Credit Obligation as a result of that Default or Event
of Default; or

 

(c)          after giving effect to any Revolving Loan (or the incurrence of any
Letter of Credit Obligations), the Total Loan Balance would not exceed the sum
of Maximum Loan Cap.

 





41




 

The request by the Borrower Representative and acceptance by the Borrowers of
the proceeds of any Loan or the incurrence of any Letter of Credit Obligations
shall be deemed to constitute, as of the date thereof, (i) a representation and
warranty by the Borrowers that (x) each representation and warranty by any
Credit Party contained herein or in any other Loan Document is true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) as of such date, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date) and

(y) the conditions in this Section 3.2 (without regard to any determination or
agreement made or to be made by Agent or Required Lenders under Section 3.2(a))
have been satisfied and (ii) a reaffirmation by each Credit Party of the
granting and continuance of Agent’s Liens, on behalf of itself and the Secured
Parties, pursuant to the Collateral Documents.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the transactions
contemplated hereby will be, true, correct and complete:

 

4.1          Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries: (a) is a corporation, limited liability company or
limited partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable; (b) has the power and authority and all
governmental licenses, authorizations, Permits, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver, and perform
its obligations under the Loan Documents to which it is a party; (c) is duly
qualified as a foreign corporation, limited liability company or limited
partnership, as applicable, and licensed and in good standing, under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification or license; and (d) is in
compliance with all Requirements of Law; except, in each case referred to in
clause (b)(i), (c) or clause (d), to the extent that the failure to do so would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

4.2          Corporate Authorization; No Contravention. The execution, delivery
and performance by the Credit Parties of this Agreement and by each Credit Party
of any other Loan Document to which such Person is party, have been duly
authorized by all necessary action, and do not and will not (a) contravene the
terms of any of that Person’s Organization Documents; (b) conflict with or
result in any material breach or contravention of, or result in the creation of
any Lien (other than Liens in favor of Agent created under the Loan Documents)
under, any document evidencing any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (c) violate any
material Requirement of Law in any material respect.

 

4.3          Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
of this Agreement or any other Loan Document except (a) for recordings and
filings in connection with the Liens granted to Agent under the Collateral
Documents and (b) those obtained or made on or prior to the Closing Date.

 

4.4          Binding Effect. This Agreement and each other Loan Document to
which any Credit Party is a party constitute the legal, valid and binding
obligations of each such Person which is a party thereto, enforceable against
such Person in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.

 

4.5          Litigation. Except as specifically disclosed in Schedule 4.5 or,
with respect to matters arising after the date hereof, hereafter disclosed to
Agent in writing, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration

 





42




 

or before any Governmental Authority, against any Credit Party, any Subsidiary
of any Credit Party or any of their respective Properties which:

 

(a)          purport to affect or pertain to this Agreement, any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)          would reasonably be expected to result in monetary judgment(s) or
relief, individually or in the aggregate, in excess of $1,000,000; or

 

(c)          seek an injunction or other equitable relief which would reasonably
be expected to have a Material Adverse Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.

 

4.6          No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by any Credit Party or the grant or
perfection of Agent’s Liens on the Collateral or the consummation of the
transactions contemplated hereby. No Credit Party and no Subsidiary of any
Credit Party is in default under or with respect to any Contractual Obligation
in any respect which, individually or together with all such defaults, would
reasonably be expected to have a Material Adverse Effect.

 

4.7          ERISA Compliance.  Schedule 4.7 sets forth, as of the  Closing
Date, a complete and  correct list of, and that separately identifies, (a) all
Title IV Plans and (b) all Multiemployer Plans. (i) Each Benefit Plan, and each
trust thereunder, intended to qualify for tax exempt status under Section 401 or
501 of the Code or other Requirements of Law so qualifies, (ii) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, except where a failure to be in compliance could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect, (iii)
there are no existing or pending (or to the knowledge of any Credit Party or any
Subsidiary of a Credit Party, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Credit
Party or any Subsidiary of a Credit Party incurs or otherwise has or could have
an obligation or any Liability, that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (iv) no ERISA Event has occurred
or is reasonably expected to occur. On the Closing Date, no ERISA Event has
occurred in connection with which material obligations or material Liabilities
of a Credit Party or a Subsidiary of a Credit Party remain outstanding. LHC may
in the future create a 401(k) or other employer-sponsored retirement savings
plan for its employees.

 

4.8          Use of Proceeds; Margin Regulations. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 5.10. No Credit Party and no Subsidiary of any Credit Party
is engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock. As of the Closing
Date, no Credit Party and no Subsidiary of any Credit Party owns any Margin
Stock.

 

4.9          Ownership of Property; Liens. Each of the Credit Parties and each
of their respective Subsidiaries has good record title or valid leasehold
interests in all Real Estate and personal property and valid leasehold interests
in all leased personal property, in each instance, necessary or used in the
ordinary conduct of their respective businesses. None of the Property of any
Credit Party or any Subsidiary of any Credit Party is subject to any Liens other
than Permitted Liens.

 

4.10        Taxes. All federal, state, local and foreign income and franchise
and other material Tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed

 





43




 

with the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all Taxes reflected therein or otherwise
due and payable have been paid prior to the date on which any Liability may be
added thereto for non-payment thereof except for those contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
are maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. As of the Closing Date, no Tax Return is under audit or examination by any
Governmental Authority and no notice of any audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority. Proper and accurate amounts have been withheld by each Tax Affiliate
from their respective employees for all periods in full and complete compliance
with the Tax, social security and unemployment withholding provisions of
applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.

 

4.11        Financial Condition.

 

(a)          Each of (i) the audited consolidated balance sheet of the Borrowers
and their Subsidiaries dated December 31, 2018, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Year ended on that date and (ii) the unaudited interim
consolidated balance sheet of the Borrowers and their Subsidiaries dated
September 30, 2019 and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows for the nine (9) fiscal months then ended:

 

(x)          were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

(y)          present fairly in all material respects the consolidated financial
condition of the Borrowers and their Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.

 

(b)          Since September 30, 2019, there has been no Material Adverse Effect
or any event or circumstance which would reasonably be expected to result in a
Material Adverse Effect.

 

(c)          All financial performance projections delivered to Agent, including
the financial performance projections delivered on or prior to the Closing Date,
represent the Borrowers’ good faith estimate of future financial performance and
are based on assumptions believed by the Borrowers to be fair and reasonable in
light of current market conditions, it being acknowledged and agreed by Agent
and Lenders that projections as to future events are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material.

 

4.12        Environmental Matters. Except where any failures to comply would not
reasonably be expected to result in, either individually or in the aggregate,
Material Environmental Liabilities to the Credit Parties and their Subsidiaries,
each Credit Party and each Subsidiary of each Credit Party (a) are and have been
in compliance with all applicable Environmental Laws, including obtaining and
maintaining all Permits required by any applicable Environmental Law, (b) is not
party to, and no Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Person is subject to or the subject of, any Contractual Obligation or
any pending or, to the knowledge of any Credit Party, threatened, order, action,
investigation, suit, proceeding, audit, Lien, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Law, (c) has not caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (d) currently (or to the
knowledge of any Credit Party, previously) own, lease, sublease, operate or
otherwise occupy no Real Estate that is contaminated by any Hazardous Materials
and (e) is not, and has not been, engaged in, and has not permitted any current
or former tenant to engage in, operations in violation of any Environmental Law
and knows of no facts, circumstances or conditions reasonably constituting
notice of a violation of any Environmental Law, including receipt of any
information request

 





44




 

or notice of potential responsibility under the Comprehensive Environmental
Response, Compensation and Liability Act or similar Environmental Laws.

 

4.13        Regulated Entities. None of any Credit Party, any Person controlling
any Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its obligations under the Loan Documents.

 

4.14        Solvency. Both before and after giving effect to (a) the Loans made
and Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower Representative, (c) the consummation of the
transactions contemplated hereby and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Credit Parties taken as
a whole are Solvent.

 

4.15        Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
4.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

 

4.16        Intellectual Property. Each Credit Party and each Subsidiary of each
Credit Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute or violate any Intellectual Property owned
by any other Person and (b) no other Person has contested any right, title or
interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.17        Brokers’ Fees; Transaction Fees. Except for fees payable to Agent
and Lenders, none  of the Credit Parties or any of their respective Subsidiaries
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with the transactions contemplated hereby.

 

4.18        Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as
set forth in Schedule 4.18, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person. All issued and
outstanding Stock of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens. All such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. All of the issued and outstanding Stock of each Credit Party (other
than LHC) and each Subsidiary of each Credit Party is owned by each of the
Persons and in the amounts set forth in Schedule 4.18. Except as set forth in
Schedule 4.18, there are no pre-emptive or other outstanding rights  to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or any Stock of its Subsidiaries.

 

4.19        Jurisdiction of Organization; Chief Executive Office; Locations of
Collateral and Books and Records.  Schedule 4.19(a) lists each Credit Party’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Credit Party’s chief executive office
or sole place of business, in each case as of the date hereof, and such Schedule
4.19(a) also lists all jurisdictions of organization and legal names of such
Credit Party for the five years preceding the Closing Date. The Collateral and
each Credit Party’s books and records concerning the Collateral are kept at the
locations listed in Schedule 4.19(b) (which Schedule

 

 

 





45




 

4.19(b) shall be promptly updated by the Credit Parties upon notice to Agent as
permanent Collateral locations change).

 

4.20        Deposit Accounts and Other Accounts.  Schedule 4.20 lists all
deposit, securities, commodities or similar accounts of the Credit Parties
maintained as of the Closing Date, and such Schedule correctly identifies the
name, address and any other relevant contact information reasonably requested by
Agent with respect to each depository or intermediary, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

 

4.21        Full Disclosure; Beneficial Ownership. (a) None of the statements
contained in each exhibit, report, statement or certificate furnished by or on
behalf of any Credit Party or any of their Subsidiaries in connection with the
Loan Documents and the Transactions (including the offering and disclosure
materials, if any, delivered by or on behalf of any Credit Party to Agent or the
Lenders prior to the Closing Date, but excluding any financial performance
projections), when taken as a whole, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not materially misleading as of the time when made or delivered.

 

(b)    As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

 

4.22        Foreign Assets Control Regulations; Anti-Money Laundering;
Anti-Corruption Practices.

 

(a)          Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations (“Sanctions”) as administered by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) and the
U.S. State Department. No Credit Party and no Subsidiary of a Credit Party (i)
is a Person on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”), (ii) is a person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. person cannot deal or otherwise engage
in business transactions with such person, (iii) is a Person organized or
resident in a country or territory subject to comprehensive Sanctions (a
“Sanctioned Country”), or (iv) is owned or controlled by (including by virtue of
such Person being a director or owning voting shares or interests), or acts,
directly or indirectly, for or on behalf of, any Person on the SDN List or a
government of a Sanctioned Country such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited by U.S.
law.

 

(b)          Each Credit Party and each Subsidiary of each Credit Party is in
compliance with all laws related to terrorism or money laundering (“Anti-Money
Laundering Laws”) including: (i) all applicable requirements of the Currency and
Foreign Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank
Secrecy Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading
with the Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (66 Fed. Reg. 49079), any other enabling
legislation, executive order or regulations issued pursuant or relating
thereto  and (iv) other applicable federal or state laws relating to “know your
customer” or anti-money laundering rules and regulations. No action, suit or
proceeding by or before any court or Governmental Authority with respect to
compliance with such Anti-Money Laundering Laws is pending or threatened to the
knowledge of each Credit Party and each Subsidiary of each Credit Party.

 

(c)          Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all applicable anti-corruption laws,
including the U.S. Foreign Corrupt Practices Act of 1977 (“FCPA”) and the U.K.
Bribery Act 2010 (“Anti-Corruption Laws”). None of the Credit Party  or any
Subsidiary, nor to the knowledge of the Credit Party, any director, officer,
agent, employee, or other person acting on behalf of the Credit Party or any
Subsidiary, has taken any action, directly or indirectly, that would result in a
violation of applicable Anti-Corruption Laws.

 

(d)          The Credit Party and each Subsidiary has instituted and will
continue to maintain policies and procedures designed to ensure compliance by
the Credit Parties, their Subsidiaries and their respective

 





46




 

directors, officers, employees and agents with Sanctions, Anti-Money Laundering
Laws and Anti- Corruption Laws.

 

4.23        Status of the Collateral Loans and Other Collateral. With respect to
each Collateral Loan at the time the Collateral Loan becomes subject to a lien
in favor of Agent, for the benefit of the Secured Parties, the  Credit Party
originating such Collateral Loan covenants, represents and warrants: (i) it
shall be the sole owner of the Collateral Loan, free and clear of all liens and
shall be fully authorized to sell, transfer, pledge and/or grant a security
interest in each and every Collateral Loan; (ii) each Collateral Loan shall be a
good and valid loan representing an undisputed bona fide indebtedness incurred
or an amount indisputably owed by the Collateral Loan Obligor therein named, for
a fixed sum as set forth in the Collateral Loan Documents; (iii) no Collateral
Loan shall be subject to any defense, offset, counterclaim, discount or
allowance, and each Credit Party shall use commercially reasonable efforts to
collect each Collateral Loan when due; (iv) none of the transactions underlying
or giving rise to any Collateral Loan shall violate any applicable state or
federal laws or regulations, and all documents relating thereto shall be legally
sufficient under such laws or regulations and shall be legally enforceable in
accordance with their terms; (v) all agreements, instruments and other documents
relating to any Collateral Loan shall be true and correct and in all material
respects what they purport to be; (vi) all signatures and endorsements that
appear on all material agreements, instruments and other documents relating to
any Collateral Loan shall be genuine and all signatories and endorsers shall
have full capacity to contract; (vii) each Credit Party shall maintain books and
records pertaining to each Collateral Loan it originates in such detail, form
and scope as Agent shall reasonably require; and (viii) Agent, for the benefit
of the Secured Parties, has a first perfected lien on the Collateral.

 

4.24        Compliance with Laws; Enforceability; Modification; Required
Documents, Etc. Each Collateral Loan and the Collateral Loan Documents related
thereto (i) has been made and serviced in compliance, in all respects, with all
requirements of applicable laws, rules and regulations (such as OFAC checks, red
flag rules, privacy notifications, usury laws, and GPS disclosures, to the
extent applicable), (ii) is genuine, valid, duly authorized, properly executed
and enforceable in accordance with the terms set forth therein, without defense
or offset, (iii) has not been modified or amended and has not had any
requirements thereof waived except for modifications in compliance with a
material and substantial portion of the Guidelines, (iv) complies with the terms
of this Agreement, and (v) such Collateral Loan has been fully advanced in the
respective face amounts thereof.

 

4.25        Underwriting. No Collateral Loan was underwritten in violation of a
material and substantial portion of the Guidelines.

 

4.26        Collection Practices. The Guidelines and practices used with respect
to a Collateral Loan have been in all respects legal, proper, prudent and
customary for the servicing of the Collateral Loans.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date:

 

5.1          Financial Statements. Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
unaudited interim financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower
Representative shall deliver to Agent and each Lender by Electronic Transmission
and in detail reasonably satisfactory to Agent and the Required Lenders:

 

(a)          as soon as available, but not later than one-hundred and twenty
(120) days after the end  of each Fiscal Year, a copy of the audited
consolidated and consolidating balance sheets of the Borrowers and their
Subsidiaries as at the end of such Fiscal Year and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, and accompanied by the report of any “Big
Four” or other nationally or regionally-recognized independent certified public
accounting firm reasonably acceptable to Agent (which may include BKD, LLP)
which report shall (i) contain an

 





47




 

unqualified opinion, stating that such consolidated financial statements present
fairly in all material  respects the financial position for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
and (ii) not include any explanatory paragraph expressing substantial doubt as
to going concern; and

 

(b)          as soon as available, but not later than forty-five (45) days after
the end of each fiscal quarter of each year, a copy of the unaudited
consolidated and consolidating balance sheets of the Borrowers and their
Subsidiaries, and the related consolidated and consolidating statements of
income, shareholders’ equity and cash flows as of the end of such fiscal quarter
and for the portion of the Fiscal Year then ended, all certified on behalf of
the Borrowers by an appropriate Responsible Officer of the Borrower
Representative as being complete and correct and fairly presenting, in all
material respects, in accordance with GAAP, the financial position and the
results of operations of the Borrowers and their Subsidiaries, subject to normal
year-end adjustments and absence of footnote disclosures.

 

5.2          Appraisals; Certificates; Other Information. The Borrower
Representative shall furnish to Agent (and Agent shall thereafter make available
to each Lender) by Electronic Transmission:

 

(a)          [Reserved.]

 

(b)          concurrently with the delivery of the financial statements pursuant
to Section 5.1(a) and 5.1(b), a fully and properly completed certificate in the
form of Exhibit 5.2(b) (a “Compliance Certificate”), certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative;

 

(c)          promptly after the same are sent, copies of all financial
statements and reports which any Credit Party sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;

 

(d)          [Reserved.]

 

(e)          as soon as available and in any event within twenty (20) days after
the end of each calendar month, and at such other times as Agent may reasonably
require, a Consolidated Borrowing Base Certificate, certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative, setting forth
the Borrowing Base of each Borrower and the Consolidated Borrowing Base as at
the end of the most-recently ended fiscal month or as at such other date as
Agent may reasonably require;

 

(f)           [Reserved.]

 

(g)          concurrently with the delivery of the Consolidated Borrowing Base
Certificate, a monthly trial balance showing outstanding balances of the
Collateral Loans, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

 

(h)          concurrently with the delivery of the Consolidated Borrowing Base
Certificate, an aging of accounts payable classifying the accounts payable in
categories of 0-30, 31-60, 61-90 and over 90 days from date of invoice of such
account payable, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

 

(i)           concurrently with the delivery of the Consolidated Borrowing Base
Certificate, a past due report for the Collateral Loans, classifying such
Collateral Loans (i) in categories of 0-30, 31-60, 61-90 and over 90 days from
date such payment was due and (ii) as either commercial Collateral Loans or
consumer Collateral Loans, in each case accompanied by such supporting detail
and documentation as shall be requested by Agent in its reasonable discretion;

 





48




 

(j)           [Reserved.]

 

(k)          [Reserved.]

 

(l)           [Reserved.]

 

(m)         promptly upon receipt thereof, copies of any reports submitted by
the Borrowers’ certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems of any Credit Party made by such accountants;

 

(n)          [Reserved.]

 

(o)          promptly, such additional business, financial, collateral,
corporate affairs, perfection certificates and other information as Agent may
from time to time reasonably request.

 

5.3          Notices. The Borrower Representative shall notify promptly Agent
(and Agent shall thereafter notify each Lender) of each of the following (and in
no event later than three (3) Business Days after a Responsible Officer becomes
aware thereof):

 

(a)          the occurrence or existence of any Default or Event of Default;

 

(b)          any breach or non-performance of, or any default under, (x) any
agreement or document governing Material Indebtedness or (y) any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law that in the case of
this clause (y) would reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect, and in the case of clauses (x)
and (y) including a description of such breach, non- performance, default,
violation or non-compliance and the steps, if any, such Person has taken, is
taking or proposes to take in respect thereof;

 

(c)          any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect;

 

(d)          the commencement of, or any material development in, any litigation
or proceeding affecting any Credit Party, any Subsidiary of any Credit Party or
any of their respective property (i) in which the amount of damages claimed is
$1,000,000 or more, (ii) which would reasonably be expected to have a Material
Adverse Effect, or (iii) in which the relief sought is an injunction or other
stay of the performance of this Agreement, or any other Loan Document; or the
receipt of any subpoena from, or notice of an investigation by, any Governmental
Authority;

 

(e)          (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities, (iii)
the receipt by any Credit Party of notification that any Property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in Material Environmental Liabilities;

 

(f)           (i) on or prior to any filing by any Credit Party or a Subsidiary
of a Credit Party, or promptly upon a Credit Party obtaining knowledge of the
filing by any ERISA Affiliate, of any notice of any reportable event under
Section 4043 of ERISA or intent to terminate any Title IV Plan, a copy of such

 





49




 

notice, (ii) promptly, and in any event within ten (10) days, after any officer
of any Credit Party or a Subsidiary of a Credit Party knows or has reason to
know that a request for a minimum funding waiver under Section 412 of the Code
has been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with  respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any Credit Party or a Subsidiary of a Credit
Party knows or has reason to know that an ERISA Event will or has occurred that
would reasonably be expected to result in material liability to a Credit Party
or a Subsidiary of a Credit Party, a notice describing such ERISA Event, and any
action that any ERISA Affiliate proposes to take with respect thereto, together
with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto;

 

(g)          any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Agent and Lenders pursuant to
this Agreement;

 

(h)          any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party; and

 

(i)           any event reasonably expected to result in a mandatory prepayment
of the Obligations pursuant to Section 2.8.

 

Each notice pursuant to this Section shall be an Electronic Transmission
accompanied by a statement by a Responsible Officer of the Borrower
Representative, on behalf of the Borrowers, setting forth details of the
occurrence referred to therein, and stating what action the Borrowers or other
Person proposes to take with respect thereto and at what time. Each notice under
Section 5.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

 

5.4          Preservation of Corporate Existence, Etc. Each Credit Party shall,
and shall cause each of its Subsidiaries to:

 

(a)          preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 6.3;
and

 

(b)          preserve and maintain its rights (charter and statutory),
privileges, franchises and Permits necessary or desirable in the normal conduct
of its business except as permitted by Sections 6.2 and 6.3 and except as would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

5.5          Maintenance of Property. Each Credit Party shall, except as
otherwise permitted by this Agreement, maintain, and shall cause each of its
Subsidiaries to maintain, and preserve all its Property which is used or useful
in its business in good working order and condition, ordinary wear and tear
excepted and shall make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

5.6          Insurance. The Credit Parties shall, and shall cause each of their
Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to their assets, properties and business,
against such hazards and liabilities, of such types and in such amounts, as
Agent may reasonably deem necessary, including Flood Insurance. Each such policy
of insurance shall (i) in the case of each liability policy, name Agent  on
behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy
contain a loss payable clause or endorsement that names Agent, on behalf of the
Secured Parties, as the loss payee thereunder and, to the extent available,
provide for at least thirty (30) days’ prior written notice to Agent of any
modification or cancellation of such policy (or ten (10) days’ prior written
notice in the case of the failure to pay any premiums thereunder). A true and
complete listing of such insurance, including issuers, coverages and
deductibles, shall be provided to Agent promptly following Agent’s request.

 





50




 

5.7          Payment of Tax and Certain Secured Obligations. Each Credit Party
shall, and shall cause each of its Subsidiaries to, pay, discharge and perform
as the same shall become due and payable or required to be performed (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
Property, unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the enforcement of any Lien and for
which adequate reserves in accordance with GAAP are being maintained by such
Person and (b) all lawful claims which, if unpaid, would by law become a Lien
upon its Property unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the imposition or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person.

 

5.8          Compliance with Laws. Each Credit Party shall, and shall cause each
of its Subsidiaries to,  comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect. Each Credit Party shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Credit Parties, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

 

5.9          Inspection of Property and Books and Records. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
determines to be appropriate; and (b) permit Agent and any of its Related
Persons to conduct field examinations, audit, appraise, inspect, and make
extracts and copies (or take originals if reasonably necessary) from all of such
Credit Party’s books and records, and evaluate and make physical verifications
of the Collateral, and conduct evaluations in any manner and through any medium
that Agent considers advisable, in each instance, at the Credit Parties’
expense; provided the Credit Parties shall only be obligated to reimburse Agent
for the expenses for two such field examinations, audits and inspections per
calendar year or more frequently if an Event of Default has occurred and is
continuing. Any Lender may accompany Agent or its Related Persons in connection
with any inspection at such Lender’s expense.

 

5.10        Use of Proceeds. The Borrowers shall use the proceeds of the Loans
solely as follows: (a) first, to refinance on the Closing Date, Prior
Indebtedness, (b) to pay costs and expenses required to be paid pursuant to
Section 3.1, (c) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Requirement of Law and not in
violation of this Agreement. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, use any Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock or repay or otherwise refinance
Indebtedness of any Credit Party or others incurred to purchase or carry Margin
Stock.

 

5.11        Cash Management Systems.

 

(a)          Each Credit Party shall maintain its primary depository banking
relationship, including all of its principal operating and depository accounts
and its lockbox administration, at Capital One.

 

(b)          Each Credit Party shall (A) establish and maintain cash management
services of a type and on terms reasonably satisfactory to Agent at Capital One,
and shall take reasonable steps to ensure that all of its Collateral Loan
Obligors forward payment of the amounts owed by them directly to a Collection
Account at Capital One (each, a “Controlled Account”) (by wire transfer to
Capital One or to a lockbox maintained by Capital One for deposit into such
Collection Account), and (B) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof,  all of their Collections (including those sent directly by their
Collateral Loan Obligors to a Credit Party) and proceeds of Collateral into a
Controlled Account.

 

(c)          Each Credit Party shall establish and maintain Control Agreements
with Agent, with respect to all deposit accounts where payments on Collateral
Loans by Collateral Loan Obligors will be deposited, in form and substance
reasonably acceptable to Agent and Capital One, with respect to all deposit
accounts in form and substance reasonably acceptable to Agent. Agent agrees not
to issue an

 





51




 

Activation Instruction with respect to the Controlled Accounts unless a Cash
Dominion Period is continuing at the time such Activation Instruction is issued.

 

(d)          Each Credit Party hereby grants to Agent, for the benefit of the
Secured Parties,  a security interest in each Collection Account and all checks,
drafts, instruments, certificates of deposit, cash and other items at any time
received for deposit in the such Collection Account.

 

(e)          No Credit Party will make, acquire, or permit to exist investments
consisting of cash, Cash Equivalents, or amounts credited to deposit,
securities, commodity or similar account maintained by such Person that is not
subject to a Control Agreement.

 

5.12        Servicing of Collateral Loans. Each Credit Party shall (at the sole
cost and expense of the Credit Parties) (i) hold the Collateral Loan Documents
for the benefit of Agent, and (ii) cause each Collateral Loan to be (at the sole
cost and expense of the Credit Parties) serviced in accordance with the
Guidelines. Each Credit Party shall service the Collateral Loans in compliance
with the Collateral Loan Documents and all applicable laws, rules and
regulations.

 

5.13        Further Assurances.

 

(a)          Each Credit Party shall ensure that all written information,
exhibits and reports furnished to Agent or the Lenders, when taken as a whole,
do not and will not contain any untrue statement of a material fact and do not
and will not omit to state any material fact or any fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to Agent and the Lenders
and correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof.

 

(b)          Promptly upon request by Agent, the Credit Parties shall (and,
subject to the limitations set forth herein and in the Collateral Documents,
shall cause each of their Subsidiaries to) take such additional actions and
execute such documents as Agent may reasonably require from time to time in
order (i) to carry out more effectively the purposes of this Agreement or any
other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the Properties, rights or interests covered by any
of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and (to the extent required hereby) priority of any of the
Collateral Documents and the Liens intended to be created thereby, and (iv) to
better assure, grant, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Required Lenders, the Credit Parties
shall cause each of their Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) and Foreign Subsidiaries (other than Excluded Foreign
Subsidiaries) promptly after formation or acquisition thereof, to guaranty the
Obligations and to cause each such Subsidiary to grant to Agent, for the benefit
of the Secured Parties, a security interest in, subject to the limitations set
forth herein and in the Collateral Documents, all of such Subsidiary’s
Collateral Loans to secure such guaranty. The Credit Parties shall deliver, or
cause to be delivered, to Agent, appropriate resolutions, secretary
certificates, certified Organization Documents and, if requested by Agent, legal
opinions relating to the matters described in this Section 5.13 (which opinions
shall be in form and substance reasonably acceptable to Agent), in each instance
with respect to each Credit Party formed or acquired.

 

(c)          [Reserved.]

 

(d)          [Reserved.]

 

(e)          [Reserved.]

 

(f)           [Reserved.]

 





52




 

(g)          Without limiting the foregoing, in the event that any Credit Party
Divides itself into two or more Persons, any Persons formed as a result of such
Division, unless otherwise consented to by the Agent, shall be required to
comply with the requirements and obligations set forth in this Section 5.13 and
the other future assurances obligations set forth in in the Loan Documents and
become a Borrower or Guarantor as required by this Agreement or the other Loan
Documents.

 

5.14        Environmental Matters. Each Credit Party shall, and shall cause each
of its Subsidiaries  to, comply with, and maintain its Real Estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with
all applicable Environmental Laws or that is required by orders and directives
of any Governmental Authority except where the failure to comply would not
reasonably be expected to, individually or in the aggregate, result in a
Material Environmental Liability.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date:

 

6.1          Limitation on Liens. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

 

(a)          any Lien existing on the Property of a Credit Party or a Subsidiary
of a Credit Party on the Closing Date and set forth in Schedule 6.1 securing
Indebtedness outstanding on such date and permitted by Section 6.5(b), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 6.5(b);

 

(b)          any Lien created under any Loan Document;

 

(c)          Liens for Taxes provided in compliance with Section 5.7 and
statutory Liens for Taxes not yet due and payable;

 

(d)          carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent for more than thirty (30) days or remain payable
without penalty or which (i) are being contested in good faith and by
appropriate proceedings diligently prosecuted, which proceedings have the effect
of preventing the forfeiture or sale of the Property subject thereto and for
which adequate reserves in accordance with GAAP are being maintained or (ii) do
not in the aggregate materially detract from the value of such property or
materially impair the use thereof in the operation of the business of a Credit
Party;

 

(e)          Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money or other
Consolidated Funded Indebtedness) or to secure liability to insurance carriers;

 

(f)           Liens consisting of judgment or judicial attachment liens (other
than for payment of Taxes), provided that the enforcement of such Liens is
effectively stayed and the existence of such judgment does not constitute an
Event of Default under Section 8.1(h);

 

(g)          easements, rights-of-way, zoning and other restrictions, minor
defects or other irregularities in title, and other similar encumbrances already
existing on property or incurred in the ordinary course of business which,
either individually or in the aggregate, do not in any case materially

 





53




 

detract from the value of the Property subject thereto or interfere in any
material respect with the ordinary conduct of the businesses of any Credit Party
or any Subsidiary of any Credit Party;

 

(h)          Liens on any Property acquired or held by any Credit Party or any
Subsidiary of any Credit Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such Property and permitted under Section 6.5(c); provided that (i) such Lien
attaches solely to the Property so acquired in such transaction and the proceeds
thereof and (ii) the principal amount of the Indebtedness secured thereby does
not exceed 100% of the cost of such Property;

 

(i)           Liens securing Capital Lease Obligations permitted under Section
6.5(c);

 

(j)           any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement;

 

(k)          Liens arising from the filing of precautionary uniform commercial
code financing statements with respect to any lease not prohibited by this
Agreement;

 

(l)           non-exclusive licenses and sublicenses granted by a Credit Party
or any Subsidiary of a Credit Party and leases and subleases (by a Credit Party
or any Subsidiary of a Credit Party as lessor or sublessor) to third parties in
the ordinary course of business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

 

(m)         Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of Texas, under Section 4-208 of the UCC;

 

(n)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

 

(o)          Liens arising out of consignment or similar arrangements for the
sale of goods entered into by a Borrower or any Subsidiary of a Borrower in the
ordinary course of business;

 

(p)          Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(q)          Liens on Property acquired pursuant to a Permitted Acquisition, or
on Property of a Subsidiary of a Borrower in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that (i)
any Indebtedness that is secured by such Liens is permitted to exist under
Section 6.5(f), and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any Property of a Borrower or any of its Subsidiaries, in each instance other
than any Collateral Loan.

 

(r)           Liens on unearned insurance premiums securing the financing
thereof to the extent permitted under Section 6.5(i);

 

(s)           Liens solely on cash earnest money deposits made by the Borrowers
or any of their Subsidiaries in connection with any letter of intent or purchase
agreement for an Acquisition or other Investment that would be permitted
hereunder;

 

(t)           other Liens securing Permitted Real Property Debt permitted under
Section 6.5(m); and

 

(u)          other Liens encumbering assets which do not constitute Collateral
securing obligations otherwise permitted hereunder not exceeding $1,000,000 in
the aggregate.

 

6.2          Disposition of Assets. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly
Dispose of (whether in one or a series of transactions) any Property (including

 





54




 

the Stock of any Subsidiary of any Credit Party, whether in a public or private
offering or otherwise, and accounts and notes receivable, with or without
recourse), except:

 

(a)          Dispositions of Inventory, goods or services or of worn-out
obsolete, damaged or surplus equipment, all in the ordinary course of business;

 

(b)          Dispositions of assets (other than Collateral Loans and related
Collateral) not otherwise permitted hereunder which are made for fair market
value and the mandatory prepayment in the amount of the Net Proceeds of such
disposition is made if and to the extent required by Section 2.8; provided, that
(i) at the time of any Disposition, no Event of Default shall exist or shall
result from such Disposition, (ii) not less than 75% of the aggregate sales
price from such disposition shall be paid in cash, (iii) the aggregate  fair
market value of all assets so sold by the Credit Parties and their Subsidiaries,
together, shall not exceed in any Fiscal Year $1,000,000 and (iv) after giving
effect to such Disposition, the Consolidated Total Leverage Ratio does not
exceed the Consolidated Total Leverage Ratio in effect immediately prior to the
consummation of such Disposition.

 

(c)          (i) Dispositions of Cash Equivalents in the ordinary course of
business made to a Person that is not an Affiliate of any Credit Party and (ii)
conversions of Cash Equivalents into cash or other Cash Equivalents;

 

(d)          transactions permitted under Section 6.1(l);

 

(e)          Investments permitted under Section 6.4, to the extent such
Investment constitutes a Disposition;

 

(f)           the sale or issuance of (i) the Stock in a Borrower or a
Subsidiary to any Credit Party or (ii) the Stock of a Foreign Subsidiary that is
not a Credit Party to another Foreign Subsidiary that is not a Credit Party;

 

(g)          the transfer of Property (i) by a Credit Party to a Credit Party or
(ii) by a Subsidiary that is not a Credit Party to (A) a Credit Party for no
more than fair market value or (B) any other Subsidiary;

 

(h)          any Foreign Subsidiary may issue Stock to qualified directors where
required by or to satisfy any applicable Requirement of Law, including any
Requirement of Law with respect to ownership of Stock in Foreign Subsidiaries;

 

(i)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(j)           transactions permitted by Section 6.3;

 

(k)          Dispositions of past due accounts receivable in the ordinary course
of business (including any discount and/or forgiveness thereof) or, in the case
of accounts receivable in default, in connection with the collection or
compromise thereof and in any event, not involving any securitization thereof;

 

(l)           (i) any termination of any lease in the ordinary course of
business, (ii) any expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business; and

 

(m)         Dispositions of property subject to foreclosure, casualty, eminent
domain or condemnation proceedings (including in lieu thereof or any similar
proceeding).

 





55




 

Any reference in this Section 6.2 or in Section 6.3 to a combination, merger,
consolidation, Disposition, dissolution, liquidation or transfer shall be deemed
to apply to a Division (or the unwinding of such a Division) as if it were a
combination, merger, consolidation, Disposition, dissolution, transfer or
similar term, as applicable, to or with a separate Person.

 

6.3          Consolidations and Mergers. No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, merge with, consolidate
with or into, dissolve or liquidate into or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except upon not less than five (5) Business Days prior
written notice to Agent, (a) any Subsidiary of a Borrower may merge with,
consolidate with or into, dissolve or liquidate into a Borrower or a
Wholly-Owned Subsidiary of a Borrower which is a Domestic Subsidiary, provided
that a Borrower or such Wholly-Owned Subsidiary which is a Domestic Subsidiary
shall be the continuing or surviving entity and all actions reasonably required
by Agent, including actions required to maintain perfected Liens on the Stock of
the surviving entity and other Collateral in favor of Agent, shall have been
completed; provided, if a Credit Party is a constituent entity in such merger,
dissolution or liquidation, a Credit Party must be the continuing or surviving
entity, (b) any Foreign Subsidiary may merge with or dissolve or liquidate into
another Foreign Subsidiary provided if a Foreign Subsidiary which is not an
Excluded Foreign Subsidiary is a constituent entity in such merger, dissolution
or liquidation, a Foreign Subsidiary which is not an Excluded Foreign Subsidiary
shall be the continuing or surviving entity, (c) any other Subsidiary of a
Borrower (other than another Borrower) may liquidate or dissolve if (i) the
Borrower Representative determines in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and it is not materially
disadvantageous to the Lenders and (ii) to the extent such Subsidiary is a
Guarantor, any assets or business not otherwise Disposed of in accordance with
Section 6.2 or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, a Credit Party after giving
effect to such liquidation or dissolution and (d) the transactions contemplated
hereby may be consummated.

 

6.4          Loans and Investments. No Credit Party shall and no Credit Party
shall suffer or permit any of its Subsidiaries to (i) purchase or acquire any
Stock, or any obligations or other securities of, or any interest in, any Person
(except that the Borrower may repurchase Stock in the Borrower so long as no
Change of Control results), including the establishment or creation of a
Subsidiary, or (ii) make any Acquisitions, or (iii) make, purchase or acquire
any advance, loan, extension of credit (other than trade payables in the
ordinary course of business) or capital contribution to or any other investment
in, any Person including a Borrower, any Affiliate of a Borrower or any
Subsidiary of a Borrower (the items described in clauses (i), (ii) and (iii) are
referred to as “Investments”), except for:

 

(a)          Investments in cash and Cash Equivalents;

 

(b)          Investments consisting of (i) extensions of credit or capital
contributions by any Credit Party to or in any other then existing Credit Party,
(ii) extensions of credit or capital contributions by a Borrower or any other
Credit Party to or in any then existing Subsidiaries of a Borrower which are not
Credit Parties not to exceed $250,000 in the aggregate at any time outstanding
for all such extensions of credit and capital contributions; provided, if the
Investments described in foregoing clauses (i) and (ii) are evidenced by notes,
such notes shall be pledged to Agent, for the benefit of the Secured Parties,
and have such terms as Agent may reasonably require;

 

(c)          loans and advances to employees (excluding any employee that is an
Affiliate of a Credit Party) in the ordinary course of business not to exceed
$250,000 in the aggregate at any time outstanding;

 

(d)          Investments received as the non-cash portion of consideration
received in connection with transactions permitted pursuant to Section 6.2(b);

 

(e)          Investments acquired in connection with the settlement of
delinquent Collateral Loans in the ordinary course of business or in connection
with the bankruptcy or reorganization of suppliers or customers;

 





56




 

(f)           Investments consisting of non-cash loans made by Holdings to
officers, directors and employees of a Credit Party which are used by such
Persons to purchase simultaneously Stock of Holdings;

 

(g)          Investments existing on the Closing Date and set forth on Schedule
6.4;

 

(h)          Investments comprised of Indebtedness permitted by Section 6.5(o);

 

(i)           Subsidiaries of a Borrower may be established or created so long
as the Credit Parties and such Subsidiary comply with the provisions of Section
5.13 to the extent applicable;

 

(j)           term loans to consumers secured in whole or in part by
manufactured housing, including the Collateral Loans;

 

(k)          loans to Dealerships up to $500,000 each, up to an aggregate of
$5,000,000 at any time;

 

(l)           accounts receivable for sales of inventory and other products and
services provided by a Credit Party to its respective customers in the ordinary
course of business of such Credit Party;

 

(m)         Permitted Acquisitions; and

 

(n)          other Investments not to exceed $100,000 in the aggregate at any
time outstanding; provided that before and immediately after giving effect to
such Investment, no Default or Event of Default has occurred and is continuing.

 

6.5          Limitation on Indebtedness. No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Indebtedness existing on the Closing Date and set forth in Schedule
6.5 including Permitted Refinancings thereof;

 

(c)          Indebtedness not to exceed $500,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by Section 6.1(h) or Section 6.1(i) and Permitted Refinancings
thereof;

 

(d)          unsecured intercompany Indebtedness permitted pursuant to Section
6.4(b);

 

(e)          Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(f)           Indebtedness of a Subsidiary of a Borrower acquired pursuant to a
Permitted Acquisition (or a similar Investment permitted by Section 6.4) or
Indebtedness of a Target assumed at the time of a Permitted Acquisition of or
such other Investment in such Target), in each instance, other than revolving
credit facilities or commitments therefor; provided that (i) such Indebtedness
was not incurred in connection with, or in anticipation or contemplation of,
such Permitted Acquisition or other Investment and

 

(ii) the aggregate principal amount of all Indebtedness permitted by this
Section 6.5(f) shall not at any time outstanding exceed $1,000,000;

 

(g)          endorsements for collection or deposit in the ordinary course of
business;

 

(h)          Rate Contracts entered into in the ordinary course of business for
bona fide hedging purposes and not for speculation with Agent’s prior written
consent;

 





57




 

(i)           Indebtedness arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

 

(j)           Indebtedness arising with respect to customary indemnification
obligations and purchase price adjustments in favor of (i) sellers in connection
with Acquisitions or similar Investments permitted hereunder and (ii) purchasers
in connection with Dispositions permitted under Section 6.2(b);

 

(k)          Indebtedness arising under guaranties made in the ordinary course
of business of obligations of any Credit Party, which obligations are otherwise
permitted hereunder; provided that if such obligation is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent;

 

(l)           Indebtedness incurred in the ordinary course of business with
respect to surety and appeals bonds, performance bonds and other similar
obligations; and

 

(m)         Permitted Real Property Debt not exceeding in the aggregate at any
time outstanding $5,000,000.

 

In addition to the foregoing list of permitted Indebtedness, the Agent shall
consider any proposed financing by Borrower that will be secured by its
Inventory and may permit such inventory financing on terms reasonably acceptable
to Agent in its Permitted Discretion. Such additional Indebtedness shall be
subject to the approval of the Required Lenders, such approval not to be
unreasonably withheld.

 

6.6          Transactions with Affiliates. No Credit Party shall, and no Credit
Party shall suffer or permit any of its Subsidiaries to, (w) enter into any
transaction with any Affiliate of a Credit Party or any director (or similar
official) of any Credit Party, (x) pay any management, consulting or similar
fees to any of the foregoing, or (y) pay or reimburse any of the foregoing for
any costs, expenses and similar items, except:

 

(a)          (i) with respect to transactions between or among the Credit
Parties and (ii) with respect to any other Affiliate or any other such Person as
expressly permitted by Sections 6.4(f) of this Agreement;

 

(b)          in the ordinary course of business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and that are disclosed in
advance in writing to Agent; provided, further, that in no event shall a Credit
Party or any Subsidiary of a Credit Party perform or provide any management,
consulting, administrative or similar services to or for any Person other than
another Credit Party, a Subsidiary of a Credit Party or a customer in the
ordinary course of business; and

 

(c)          payment of directors’ fees and reimbursement of actual
out-of-pocket expenses incurred in connection with attending board of director
meetings not to exceed in the aggregate, with respect to all such items,
$500,000 in any Fiscal Year of the Borrowers.

 

6.7          Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that  could result in the imposition of a Lien on any asset
of a Credit Party or a Subsidiary of a Credit Party with respect to any Title IV
Plan or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.8          Restricted Payments. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any of its Stock or (ii) purchase,
redeem or otherwise acquire for value any of its Stock now or hereafter
outstanding (the items described in clauses (i) and (ii) above are referred to
as “Restricted Payments”); except that any Wholly-Owned Subsidiary of a Borrower
may declare and pay dividends to  a Borrower or any Wholly-Owned Subsidiary of a
Borrower, and except that so long as no Default or Event of Default has occurred
and is continuing or would arise as a result of such Restricted Payment:

 





58




 

(a)          each Credit Party may declare and make dividend payments or other
distributions payable solely in its Stock;

 

(b)          LHC may purchase, redeem or otherwise acquire Stock issued by it
with the proceeds received from the substantially concurrent issue of new shares
of its common Stock; and

 

(c)          if after giving effect to such Restricted Payment, the Consolidated
Total Leverage Ratio is less than 4.00:1.00, LHC may declare and make cash
dividends and purchase, redeem or otherwise acquire its Stock.

 

6.9          Change in Business. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, engage in any line of business other
than those lines of business carried on by it on the Closing Date and any
business reasonably related, complementary or ancillary thereto.

 

6.10        Change in Structure. Except as expressly permitted under Section
6.3, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, amend any of its Organization Documents in any respect
materially adverse to Agent or Lenders.

 

6.11        Changes in Accounting, Name and Jurisdiction of Organization. No
Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization or formation, in the case of clauses (iii) and
(iv), without at least thirty (30) days’ prior written notice to Agent (or such
shorter period as may be agreed by Agent in its sole discretion).

 

6.12        Limitation on Payments of Certain Indebtedness. No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
make any payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness (the items described above
are referred to as “Restricted Debt Payments”); except that:

 

(a)          the Credit Parties may pay, as and when due and payable,
Subordinated Indebtedness solely to the extent permitted under the applicable
subordination provisions applicable thereto that were approved by the Agent at
the time such Subordinated Indebtedness was issued; and

 

(b)          make payments of intercompany Indebtedness permitted under Section
6.5.

 

6.13        Reserved.

 

6.14        No Negative Pledges. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Subsidiary to pay dividends or make any other distribution on any of such Credit
Party’s or Subsidiary’s Stock or to pay fees, including management fees, or make
other payments and distributions to a Borrower or any other Credit Party, in
each case except pursuant to this Agreement as in effect on the Closing Date. No
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
directly or indirectly, enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of Agent, whether now owned or hereafter acquired
except in connection with any document or instrument governing Liens permitted
pursuant to Sections 6.1(h) and 6.1(i) provided that any such restriction
contained therein relates only to the asset or assets subject to such permitted
Liens.

 

6.15        OFAC; USA Patriot Act; Anti-Corruption Laws. No Credit Party shall,
and no Credit Party shall permit any of its Subsidiaries to fail to comply with
the laws, regulations and executive orders referred to in Section 4.22. No
Credit Party or Subsidiary, nor to the knowledge of the Credit Party, any
director, officer, agent,

 





59




 

employee, or other person acting on behalf of the Credit Party or any
Subsidiary, will request or use the proceeds of any Loan or Letter of Credit,
directly or indirectly, (A) for any payments to any Person, including any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
or otherwise take any action, directly or indirectly, that would result in a
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any Person on
the SDN List or a government of a Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation of
any Sanctions applicable to  any party hereto. Furthermore, the Credit Parties
will not, directly or indirectly, use the proceeds of the transaction, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Affiliate, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person participating in the transaction of any
Sanctions.

 

6.16        Sale-Leasebacks. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.

 

6.17        Hazardous Materials. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, cause or suffer to exist any Release of
any Hazardous Material at, to or from any Real Estate that would violate or form
the basis of Liability under any Environmental Law, other than such violations
or liabilities that would not, in the aggregate, reasonably be expected to
result in Material Environmental Liabilities.

 

6.18        Impairment of Security Interest. No Credit Party shall take any
action that would in any manner impair the enforceability of Agent’s security
interest in any Collateral. No Credit Party shall, without the prior written
consent of Agent, amend, modify settle, compromise or adjust any rights of such
Credit Party under any Collateral Loan Documents.

 

6.19        Compromise of Collateral. No Credit Party shall adjust, settle,
compromise, amend or modify any Collateral, except an adjustment, settlement,
compromise, amendment or modification in good faith and in the ordinary course
of business and not in a manner adverse to the interests of Agent and the
Lenders; provided, however, this exception shall terminate following written
notice from Agent upon the occurrence and during the continuation of a Default
or Event of Default. Each Credit Party shall provide to Agent in writing such
information concerning (i) any adjustment, settlement, compromise, amendment or
modification of any Collateral Loan, and (ii) any claim asserted by any
Collateral Loan Obligor for credit, allowance, adjustment, dispute, setoff or
counterclaim, as Agent may reasonably request from time to time.

 

6.20        Certain Agreements. No Credit Party shall permit any material
amendment or other material change to or material waiver of any of its rights
under any Collateral Loan except in good faith and in the ordinary course of
business and not in a manner adverse to the interests of Agent and the Lenders.

 

6.21        Limitations on Credit and Collection Policies. No Credit Party shall
make any change in the Guidelines without the prior written consent of Agent
(which consent shall not be unreasonably withheld or delayed).

 

ARTICLE VII

 

FINANCIAL COVENANTS

 

Each Credit Party covenants and agrees that until the Facility Termination Date:

 

7.1          Consolidated Total Leverage Ratio. The Credit Parties shall not
suffer or permit the Consolidated Total Leverage Ratio as of the end of any
quarter of any Fiscal Year to be greater than 4.00:1.00.

 

 





60




 

 

 

7.2            Consolidated Tangible Net Worth. The Credit Parties maintain a
Consolidated Tangible Net Worth of not less than $120,000,000, to be tested as
of the end of each quarter of each Fiscal Year.

ARTICLE VIII

EVENTS OF DEFAULT

8.1            Event of Default. Any of the following shall constitute an “Event
of Default”:

(a)             Non-Payment. Any Credit Party fails (i) to pay when and as
required to be paid herein, any amount of principal of any Loan, including after
maturity of the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay
within five (5) days after the same shall become due, interest on any Loan, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b)             Representation or Warranty. Any material representation,
warranty or certification by or on behalf of any Credit Party or any of its
Subsidiaries made or deemed made herein, in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by any
such Person, or their respective Responsible Officers, furnished at any time
under this Agreement, or in or under any other Loan Document, shall prove to
have been incorrect in any material respect (without duplication of other
materiality qualifiers contained therein) on or as of the date made or deemed
made; or

(c)             Specific Defaults. Any Credit Party fails to perform or observe
any term, covenant or agreement contained in any of Section 1.3, 5.1, 5.2(b), or
5.2(e), 5.3(a), 5.6, 5.10, 5.11 or Article VI or Article VII hereof;  or

(d)             Other Defaults. Any Credit Party or Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such default and (ii) the date upon which written notice thereof is
given to the Borrower Representative by Agent or Required Lenders; or

(e)             Cross-Default. Any Credit Party or any Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Material Indebtedness when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Material Indebtedness, if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Material Indebtedness or beneficiary or beneficiaries of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable (or otherwise required immediately to be prepaid, redeemed,
purchased or defeased) prior to its stated maturity (without regard to any
subordination terms with respect thereto) or cash collateral in respect thereof
to be demanded; or

(f)             Insolvency; Voluntary Proceedings. A Borrower, individually,
ceases or fails, or the Credit Parties and their Subsidiaries on a consolidated
basis, cease or fail, to be Solvent, or any Credit Party or any Subsidiary of
any Credit Party: (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 6.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing; or

(g)             Involuntary Proceedings. (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Credit Party or any Subsidiary of
any Credit Party, or any writ, judgment, warrant of





61




attachment, execution or similar process, is issued or levied against a
substantial part of any such Person’s Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within sixty (60) days after commencement, filing or levy; (ii) any Credit Party
or any Subsidiary of any Credit Party admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) any Credit Party or any Subsidiary of any Credit Party acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business; or

(h)             Monetary Judgments. One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Credit Parties or any of their respective Subsidiaries involving in the
aggregate a liability of $1,000,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third-party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal on the date on which such judgment could be executed
upon; or

(i)             Non-Monetary Judgments. One or more non-monetary judgments,
orders  or decrees  shall be rendered against any one or more of the Credit
Parties or any of their respective Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(j)             Collateral. Any material provision of any Loan Document shall
for any reason (unless caused by Agent) cease to be valid and binding on or
enforceable against any Credit Party or any Subsidiary of any Credit Party party
thereto or any Credit Party or any Subsidiary of any Credit Party shall so state
in writing or bring an action to limit its obligations or liabilities
thereunder; or any Collateral Document shall for any reason (other than pursuant
to the terms thereof) cease to create a valid security interest in the
Collateral (to the extent that such perfection or priority is required hereby)
purported to be covered thereby or such security interest shall for any reason
(other than the failure of Agent to take any action within its control) cease to
be a perfected and first priority security interest subject only to Permitted
Liens; or

(k)             Ownership. A Change of Control shall occur, unless consented to
by Agent; or

(l)             Invalidity of Subordination Provisions. Any provisions of any
Subordination Agreement or any agreement or instrument governing any
Indebtedness thereunder shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations or the Liens
securing the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions.

(m)           Reserved.

8.2            Remedies. Upon the occurrence and during the continuance of any
Event of Default, Agent may, and shall at the request of the Required Lenders:

(a)             declare all or any portion of any one or more of the Commitments
of each Lender to make Loans or of the L/C Issuer to Issue Letters of Credit to
be suspended or terminated, whereupon all or such portion of such Commitments
shall forthwith be suspended or terminated;

(b)             declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable; without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party; and/or





62




(c)             exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; and/or

(d)             replace any Credit Party as the servicer of the Collateral Loans
and appoint a replacement servicer to service the Collateral Loans;

provided, however, that upon the occurrence of any event specified in Section
8.1(f) or 8.1(g) above (in the case of clause (i) of Section 8.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to Issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

8.3            Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

8.4            Cash Collateral for Letters of Credit. If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Agent may, and upon request of Required Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 8.2), and the
Borrowers shall thereupon deliver to Agent, to be held for the benefit of the
L/C Issuer, Agent and the Lenders entitled thereto, an amount of cash equal to
105% (or such greater percentage as the L/C Issuer may require in the case of
any Letter of Credit with an expiration date later than one year after the date
of providing such cash collateral) of the amount of Letter of Credit Obligations
as additional collateral security for Obligations in respect of any outstanding
Letter of Credit. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations in
respect of any Letters of Credit. Pending such application, Agent may (but shall
not be obligated to) invest the same in an interest bearing account in Agent’s
name, for the benefit of the L/C Issuer, Agent and the Lenders entitled thereto,
under which deposits are available for immediate withdrawal, at such bank or
financial institution as the L/C Issuer and Agent may, in their discretion,
select.

ARTICLE IX

AGENT

9.1            Appointment and Duties.

(a)             Appointment of Agent. Each Secured Party hereby appoints Capital
One (together with any successor Agent pursuant to Section 9.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
other actions on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to Agent under such Loan Documents
and (iii) exercise such powers as are reasonably incidental thereto.

(b)             Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Secured Parties), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Sections 8.1(f) or 8.1(g) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 8.1(f) or 8.1(g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other





63




action as is necessary or desirable to maintain the perfection and priority of
the Liens created or purported to be created by the Loan Documents, (vi) except
as may be otherwise specified in any Loan Document, exercise all remedies given
to Agent and the other Secured Parties with respect to the Credit Parties and/or
the Collateral, whether under the Loan Documents, applicable Requirements of Law
or otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Secured Party to act as collateral sub-agent for
Agent, the Secured Parties for purposes of the perfection of all Liens with
respect to the Collateral, including any deposit account maintained by a Credit
Party with, and cash and Cash Equivalents held by, such Secured Party, and may
further authorize and direct the Secured Parties to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Secured Party hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed.

(c)              Limited Duties. Under the Loan Documents, Agent (i) is acting
solely on behalf of the Secured Parties (except to the limited extent provided
in Section 2.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming and shall not have any actual or implied obligations, functions,
responsibilities, duties, under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Secured
Party or any other Person, and each Secured Party, by accepting the benefits of
the Loan Documents, hereby waives and agrees not to assert  any claim against
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) and (ii) above.

9.2            Binding Effect. Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken (or omitted to be taken) by
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken (or omitted to be taken) by Agent in reliance
upon the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Agent or the Required Lenders (or, where
so required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Secured Parties.

9.3            Use of Discretion.

(a)             No Action without Instructions. Agent shall not be required to
exercise any discretion or take, or to omit to take, any action, including with
respect to enforcement or collection, except any action it is required to take
or omit to take (i) under any Loan Document or (ii) pursuant to instructions
from the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders).

(b)             Right Not to Follow Certain Instructions. Notwithstanding clause
(a) above, Agent shall not be required to take, or to omit to take, any action
(i) unless, upon demand, Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to Agent,  any
other Person) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against Agent or any
Related Person thereof or (ii) that is, in the opinion of Agent or its counsel,
contrary to any Loan Document or applicable Requirement of Law.

(c)             Exclusive Right to Enforce Rights and Remedies. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Credit Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, Agent in accordance with the
Loan Documents for the benefit of all the Secured Parties; provided that the
foregoing shall not prohibit (i) Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) the L/C Issuer from
exercising the rights and remedies that inure to its





64




benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (iii) any Lender from exercising setoff rights in accordance
with Section 10.11 and this Section 9.3 or (iv) any Secured Party from filing
proofs of claim (and thereafter appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor  relief law), but in the case of this clause (iv) if,
and solely if, Agent has not filed such proof of claim or other instrument of
similar character in respect of the Obligations under the Loan Documents within
five (5) days before the expiration of the time to file the same.

9.4            Delegation of Rights and Duties. Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article IX to the extent provided by
Agent.

9.5            Reliance and Liability. Agent may, without incurring any
liability hereunder, (i) treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 10.9, (ii) rely on the
Register to the extent set forth in Section 2.4, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Credit Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(a)             None of Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Secured Party, each Borrower and each other Credit
Party hereby waive and shall not assert (and each of the Borrowers shall cause
each other Credit Party to waive and agree not to assert) any right, claim or
cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of Agent or, as the
case may be, such Related Person (each as determined in a final, non- appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, Agent and its
Related Persons:

(i)             shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of Agent,
when acting on behalf of Agent);

(ii)            shall not be responsible to any Secured Party or other Person
for the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

(iii)           makes no warranty or representation, and shall not be
responsible, to any Secured Party or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Credit Party or any Related Person of any Credit Party in connection with any
Loan Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
(except for documents expressly required under any Loan Document to be
transmitted to the Lenders) omitted to be transmitted by Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Agent in connection with the Loan
Documents;

(iv)           shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Credit Party or as to the existence or continuation
or possible occurrence or continuation of any Default or Event of Default and
shall not be deemed to have notice or knowledge of such occurrence or
continuation





65




unless it has received a notice from the Borrower Representative or any Secured
Party describing such Default or Event of Default clearly labeled “notice of
default” (in which case Agent shall promptly give notice of such receipt to all
Lenders); and

(v)             shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

and, for each of the items set forth in clauses (i) through (iv) above, each
Secured Party, and each Borrower hereby waives and agrees not to assert (and
each Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

(b)             Each Lender and L/C Issuer (i) acknowledges that it has
performed and will continue to perform its own diligence and has made and will
continue to make its own independent investigation of the operations, financial
conditions and affairs of the Credit Parties and (ii) agrees that is shall not
rely on any audit or other report provided by Agent or its Related Persons (an
“Agent Report”). Each Lender and L/C Issuer further acknowledges that any Agent
Report (i) is provided to the Lenders and L/C Issuers solely as  a courtesy,
without consideration, and based upon the understanding that such Lender or L/C
Issuer will not rely on such Agent Report, (ii) was prepared by Agent or its
Related Persons based upon information provided by the Credit Parties solely for
Agent’s own internal use, (iii) may not be complete and may not reflect all
information and findings obtained by Agent or its Related Persons regarding the
operations and condition of the Credit Parties. Neither Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

(c)             Neither Agent nor any of its Related Persons shall have any
duties or obligations in connection with or as a result of any Lender or L/C
Issuer receiving a copy of any Agent Report. Without limiting the generality of
the forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

9.6            Agent Individually. Agent and its Affiliates may make loans and
other extensions of credit to, acquire Stock of, engage in any kind of business
with, any Credit Party or Affiliate thereof as though it were not acting as
Agent and may receive separate fees and other payments therefor. To the extent
Agent or any of its Affiliates makes any Loan or otherwise becomes a Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Lender
and the terms “Lender”, “Revolving Lender”, “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include Agent or such Affiliate, as the case may be, in its individual capacity
as Lender, Revolving Lender or one of the Required Lenders, respectively.





66




9.7            Lender Credit Decision. Each Secured Party acknowledges that it
shall, independently  and without reliance upon Agent, any other Secured Party
or any of their Related Persons or upon any document (including any offering and
disclosure materials in connection with the syndication of the Loans) solely or
in part because such document was transmitted by Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Credit Party and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have
any duty or responsibility to provide any Secured Party with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of Agent or any of its
Related Persons.

9.8            Expenses; Indemnities; Withholding.

(a)             Each Lender agrees to reimburse Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including preparation for and/or response to any subpoena or request
for document production relating thereto) or otherwise) in respect of, or legal
advice with respect to, its rights or responsibilities under any Loan Document.

(b)             Each Lender further agrees to indemnify Agent, each L/C Issuer
and each of their respective Related Persons (to the extent not reimbursed by
any Credit Party), severally and ratably, from and against Liabilities
(including, to the extent not indemnified pursuant to Section 9.8(c), Taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender) that may be
imposed on, incurred by or asserted against Agent, any L/C Issuer or any of
their respective Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document, any Related Document, any
Letter of Credit or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by Agent, any L/C Issuer or any of their respective Related Persons
under or with respect to any of the foregoing; provided, that with respect to
any indemnification owed to any L/C Issuer or any of its Related Persons in
connection with any Letter of Credit, only Revolving Lenders shall be required
to indemnify, such indemnification to be made severally and ratably based on
such Revolving Lender’s Commitment Percentage of the Aggregate Revolving Loan
Commitment (determined as of the time the applicable indemnification is sought
by such L/C Issuer or Related Person from the Revolving Lenders); provided,
further, that no Lender shall be liable to Agent or any of its Related Persons
to the extent such liability has resulted primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non- appealable
judgment or order.

(c)             To the extent required by any Requirement of Law, Agent may
withhold from any payment to any Lender under a Loan Document an amount equal to
any applicable withholding Tax (including withholding Taxes imposed under
Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold Tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding Tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective, failed to maintain a Participant
Register or for any other reason), or Agent reasonably determines that it  was
required to withhold Taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal





67




costs and out-of-pocket expenses. Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding Tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 9.8(c).

9.9            Resignation of Agent or L/C Issuer.

(a)             Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower Representative, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this Section
9.9. If Agent delivers any such notice, the Required Lenders shall have the
right to appoint a successor Agent. If, after 30 days after the date of the
retiring Agent’s notice of resignation, no successor Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the Lenders.
Each appointment under this clause (a) (other than an appointment by Agent)
shall be subject to the prior consent of the Borrower Representative, which may
not be unreasonably withheld but shall not be required during the continuance of
an Event of Default.

(b)             Effective immediately upon its resignation, (i) the retiring
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of Agent
until a successor Agent shall have accepted a valid appointment hereunder, (iii)
the retiring Agent and its Related Persons shall no longer have the benefit of
any provision of any Loan Document other than with respect to any actions taken
or omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as Agent under the Loan Documents and (iv) subject to its
rights under Section 9.3, the retiring Agent shall take such action as may be
reasonably necessary to assign to the successor Agent its rights as Agent under
the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

(c)             Any L/C Issuer may resign at any time by delivering notice of
such resignation to Agent, effective on the date set forth in such notice or, if
no such date is set forth therein, on the date such notice shall be effective.
Upon such resignation, the L/C Issuer shall remain an L/C Issuer and shall
retain its rights and obligations in its capacity as such (other than any
obligation to Issue Letters of Credit but including the right to receive fees or
to have Lenders participate in any L/C Reimbursement Obligation thereof) with
respect to Letters of Credit Issued by such L/C Issuer on or prior to the date
of such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

9.10          Release of Collateral or Guarantors. Each Secured Party hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a)             any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock of such Subsidiary owned by any Credit Party are sold or
transferred in a transaction permitted under the Loan Documents (including
pursuant to a waiver or consent), to the extent that, after giving effect to
such transaction, such Subsidiary would not be required to guaranty any
Obligations pursuant to Section 5.13; and

(b)             any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to Section 5.13 after giving
effect to such transaction have been  granted, (ii) any Property subject to a
Lien permitted hereunder in reliance upon Section 6.1(h) or 6.1(i) and (iii) all
of the Collateral and all Credit Parties, upon (A) the occurrence of the
Facility Termination Date and (B) to the extent requested by Agent, receipt by
Agent and the Secured Parties of liability releases from the Credit Parties each
in form and substance reasonably acceptable to Agent.





68




Each Secured Party hereby directs Agent, and Agent hereby agrees, upon receipt
of reasonable advance notice from the Borrower Representative, to execute and
deliver or file such documents and to perform other actions reasonably necessary
at the Borrowers’ expense to release the guaranties and Liens when and as
directed in this Section 9.10.

9.11          Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Agent, shall confirm such
agreement in a writing in form and substance acceptable to Agent). Section 2.10,
this Article IX, Section 10.3, Section 10.9, Section 10.10, Section 10.11,
Section 10.15, Section 10.16, Section 10.17, Section 10.20, Section 10.23 and
Section 11.1 (and, solely with respect to L/C Issuers, Section 2.1(c)), all
terms and provisions contained herein applicable to Secured Swap Providers or
Secured Bank Product Banks, as applicable, and the decisions and actions of
Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
9.8 only to the  extent of Liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of pro rata share or similar concept, (b) each of Agent,
the Lenders and the L/C Issuers party hereto shall be entitled to act at its
sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

9.12          Additional Titles. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Lead
Arranger shall not have any duties or responsibilities, nor  shall the Lead
Arranger have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Lead Arranger.

9.13          Credit Bid. Each of the Lenders hereby irrevocably authorizes (and
by entering into a Secured Rate Contract or Secured Bank Product Agreement, each
Secured Swap Provider or Secured Bank Product Bank, as the case may be, hereby
authorizes and shall be deemed to authorize) Agent, on behalf of all Secured
Parties to take any of the following actions upon the instruction of the
Required Lenders:

(a)             consent to the Disposition of all or any portion of the
Collateral free and clear of the Liens securing the Obligations in connection
with any Disposition pursuant to the applicable provisions of the Bankruptcy
Code, including Section 363 thereof;

(b)             credit bid all or any portion of the Obligations, or purchase
all or any portion of the Collateral (in each case, either directly or through
one or more acquisition vehicles), in connection with any Disposition of all or
any portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;

(c)             credit bid all or any portion of the Obligations, or purchase
all or any portion of the Collateral (in each case, either directly or through
one or more acquisition vehicles), in connection with any Disposition of all or
any portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC;

(d)             credit bid all or any portion of the Obligations, or purchase
all or any portion of the Collateral (in each case, either directly or through
one or more acquisition vehicles), in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or





69




(e)             estimate the amount of any contingent or unliquidated
Obligations of such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amount (other
than by means of offset) in connection with any purchase of all or any portion
of the Collateral by Agent pursuant to the foregoing clauses (b), (c)   or (d)
without its prior written consent.

Each Secured Party agrees that Agent is under no obligation to credit bid any
part of the Obligations or to purchase or retain or acquire any portion of the
Collateral; provided that, in connection with any credit bid or purchase
described under clauses (b), (c) or (d) of the preceding paragraph, the
Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by Agent on a ratable basis.

With respect to each contingent or unliquidated claim that is an Obligation,
Agent is hereby authorized, but is not required, to estimate the amount thereof
for purposes of any credit bid or purchase described in the second preceding
paragraph so long as the estimation of the amount or liquidation of such claim
would not unduly delay the ability of Agent to credit bid the Obligations or
purchase the Collateral in the relevant Disposition. In the event that Agent, in
its sole and absolute discretion, elects not to estimate any such contingent or
unliquidated claim or any such claim cannot be estimated without unduly delaying
the ability of Agent to consummate any credit bid or purchase in accordance with
the second preceding paragraph, then any contingent or unliquidated claims not
so estimated shall be disregarded, shall not be credit bid, and shall not be
entitled to any interest in the portion or the entirety of the Collateral
purchased by means of such credit bid.

Each Secured Party whose Obligations are credit bid under clauses (b), (c) or
(d) of the third preceding paragraph shall be entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition, by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

ARTICLE X

MISCELLANEOUS

10.1        Amendments and Waivers.

(a)             Amendments Generally. Subject to the provisions of Section
10.1(c) and (d) hereof, no amendment or waiver of, or supplement or other
modification (which shall include any direction to Agent pursuant) to, any Loan
Document (other than the Fee Letter, any Control Agreement, any Mortgage, or any
letter of credit reimbursement or similar agreement or any landlord, bailee or
mortgagee agreement) or any provision thereof, and no consent with respect to
any departure by any Credit Party from any such Loan Documents, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent with the consent of the Required Lenders), and the Borrower
Representative and then such waiver shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, supplement (including any additional Loan Document)
or consent shall, unless in writing and signed by all the Lenders directly and
adversely affected thereby (or by Agent with the consent of all the Lenders
directly and adversely affected thereby), in addition to the Required Lenders
(or by Agent with the consent of the Required Lenders) and the Borrowers, do any
of the following:

(i)             increase or extend the Commitment of such Lender (or reinstate
any Commitment terminated pursuant to Section 8.2(a));

(ii)            postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal)





70




 

due to the Lenders (or any of them) or L/C Issuer hereunder or under any other
Loan Document (for the avoidance of doubt, mandatory prepayments pursuant to
Section 2.8 (other than scheduled installments under Section 2.8(a)) may be
postponed, delayed, reduced, waived or modified with the consent of the Required
Lenders);

 

(iii)         reduce the principal of, or the rate of interest specified herein
(it being agreed that waiver of the default interest margin shall only require
the consent of Required Lenders) or the amount of interest payable in cash
specified herein on any Loan, or of any fees or other amounts payable hereunder
or under any other Loan Document, including L/C Reimbursement Obligations;

 

(iv)         (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments),
Liens, proceeds of Collateral or reductions in Commitments (including as a
result in whole or in part of allowing the issuance or incurrence, pursuant to
this Agreement or otherwise, of new loans or other Indebtedness having any
priority over any of the Obligations in respect of payments, Liens, Collateral
or proceeds of Collateral, in exchange for any Obligations or otherwise), or (B)
advance the date fixed for, or increase, any scheduled installment of principal
due to any of the Lenders under any Loan Document;

 

(v)          change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

 

(vi)         amend this Section 10.1 or, subject to the terms of this Agreement,
the definition of Required Lenders, or any provision providing for consent or
other action by all Lenders; or

 

(vii)        discharge any Credit Party from its respective payment Obligations
under the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

 

it being agreed that (X) all Lenders shall be deemed to be directly and
adversely affected by an amendment, waiver or supplement described in the
preceding clauses (iv)(B), (v), (vi) or (vii) and (Y) notwithstanding the
preceding clause (X), only those Lenders that have not been provided a
reasonable opportunity, as determined in the good  faith judgment of Agent, to
receive the most-favorable treatment under or in connection with the applicable
amendment, waiver or supplement described in the preceding clause (iv) (other
than the right to receive customary administrative agency, arranging,
underwriting and other similar fees) that is provided to any other  Person,
including the opportunity to participate on a pro rata basis on the same terms
in any new loans or other Indebtedness permitted to be issued as a result of
such amendment, waiver or supplement, shall be deemed to be directly and
adversely affected by such amendment, waiver or supplement.

 

(b)             Agent and L/C Issuer. No amendment, waiver or consent shall,
unless in writing and signed by Agent or the L/C Issuer, as the case may be, in
addition to the Required Lenders or all Lenders directly affected thereby, as
the case may be (or by Agent with the consent of the Required Lenders or all the
Lenders directly affected thereby, as the case may be), affect the rights or
duties of Agent or the L/C Issuer, as applicable, under this Agreement or any
other Loan Document. No amendment, modification or waiver of this Agreement or
any Loan Document altering the ratable treatment of Secured Rate Contract
Obligations or Secured Bank Product Obligations resulting in such Secured Rate
Contract Obligations or Secured Bank Product Obligations being junior in right
of payment to principal on the Loans or resulting in such Secured Rate Contract
Obligations or Secured Bank Product Obligations becoming unsecured (other than
releases of Liens applicable to all Lenders permitted in accordance with the
terms hereof), in each case in a manner adverse to any Secured Swap Provider or
any Secured Bank Product Bank, shall be effective without the written consent of
such Secured Swap Provider or such Secured Bank Product Bank,  as the case may
be.

 





71




 

(c)             Schedules; Corrections; Liens. Notwithstanding anything to the
contrary contained in this Section 10.1, (i) the Borrower Representative may
amend Schedules 4.19(a), 4.19(b) and 4.20 upon notice to Agent, (ii) Agent may
amend Schedule 2.1(b) to reflect Sales entered into pursuant to Section 10.9,
and (iii) Agent and the Borrower Representative may amend or modify this
Agreement and any other Loan Document to (1) cure any ambiguity, omission,
defect or inconsistency therein and (2) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional Property for the
benefit of the Secured Parties or join additional Persons as Credit Parties;
provided; that no Collateral Loan of such Person shall be included as Eligible
Collateral Loans until a field examination with respect thereto has been
completed to the satisfaction of Agent, including the establishment of Reserves
required in Agent’s Permitted Discretion.

 

(d)          Certain other Loan Documents. The Fee Letter, any Control
Agreement, any Mortgage, any letter of credit reimbursement or similar agreement
or any landlord, bailee or mortgagee agreement may be amended as provided
therein and if not provided therein, by each of the parties thereto.

 

10.2        Notices.

 

(a)          Addresses. All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on the applicable signature page hereto, (ii) posted to Syndtrak® (to
the extent such system is available and set up by or at the direction of Agent
prior to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.syndtrak.com or using such
other means of posting to Syndtrak® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent or (iv) addressed to such
other address as shall be notified in writing (A) in the case of the Borrowers
and Agent, to the other parties hereto and (B) in the case of all other parties,
to the Borrower Representative and Agent. Transmissions made by electronic mail
or E-Fax to Agent shall be effective only (x) for notices where such
transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to the Borrower Representative, and (z) if
receipt of such transmission is acknowledged by Agent.

 

(b)          Effectiveness.

 

(i)           All communications described in clause (a) above and all other
notices, demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E- System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

(ii)          The posting, completion and/or submission by any Credit Party of
any communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

 

(c)          Each Lender shall notify Agent in writing of any changes in the
address to which notices to such Lender should be directed, of addresses of its
Lending Office, of payment instructions in respect of

 





72




 

all payments to be made to it hereunder and of such other administrative
information as Agent shall reasonably request.

 

10.3                         Electronic Transmissions.

 

(a)          Authorization. Subject to the provisions of Section 10.2(a), each
of Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

(b)          Signatures. Subject to the provisions of Section 10.2(a), (i)(A) no
posting to any E- System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
other Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E- Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

(c)          Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 10.2 and this Section 10.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

(d)          LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS
SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY
E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR
OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY
OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC
COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each of the Borrowers, the other Credit Parties
executing this Agreement and the Secured Parties agrees that Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

 

10.4        No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part  of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any

 





73




Credit Party, any Affiliate of any Credit Party, Agent or any Lender shall be
effective to amend, modify or discharge any provision of this Agreement or any
of the other Loan Documents.

 

10.5          Costs and Expenses. Any action taken by any Credit Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of Agent or Required Lenders, shall be at the expense of such
Credit Party, and neither Agent nor any other Secured Party shall be required
under any Loan Document to reimburse any Credit Party or any Subsidiary of any
Credit Party therefor except as expressly provided therein. In addition, the
Borrowers agree to pay or reimburse upon demand (a) Agent for all reasonable
out-of- pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction  contemplated therein, in
each case including Attorney Costs of Agent (including in-house legal counsel),
the cost of environmental audits, syndication, distribution, Collateral audits
and appraisals, background checks and similar expenses, to the extent permitted
hereunder, (b) Agent for all reasonable costs and expenses incurred by it or any
of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the out-of-pocket costs and expenses of such examiners, at the per diem rate
per individual charged by Agent for its examiners), (c) each of Agent, its
Related Persons, and L/C Issuer for all costs and expenses incurred in
connection with (i) the creation, perfection and maintenance of the perfection
of Agent’s Liens upon the Collateral, including Lien search, filing and
recording fees, (ii) any refinancing or restructuring of  the credit
arrangements provided hereunder in the nature of a “work-out” in any insolvency
or bankruptcy proceeding or otherwise and whether or not consummated, (iii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or any attempt to inspect, verify, protect, insure, collect, sell, liquidate or
otherwise dispose of any Collateral or (iv) the commencement, defense, conduct
of, intervention in, or the taking of any other action (including preparation
for and/or response to any subpoena or request for document production relating
thereto) with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document, Obligation or transactions contemplated hereby, including
Attorney Costs, (d) the cost of purchasing insurance that the Credit Parties
fail to obtain as required by the Loan Documents and (e) fees  and disbursements
of Attorney Costs of one law firm on behalf of all Lenders (other than Agent)
incurred in connection with any of the matters referred to in clause (c) above.
Agent agrees not to seek a syndication fee, unless agreed to by Borrower
Representative, in connection with a new Lender becoming a party to this
Agreement.

 

10.6        Indemnity.

 

(a)          Each Credit Party agrees to indemnify, hold harmless and defend
Agent, each Lender, each L/C Issuer and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including Attorney Costs, brokerage commissions, fees and other compensation)
that may be imposed on, incurred by or asserted against any such Indemnitee
(whether brought by a Credit Party, an Affiliate of a Credit Party or any other
Person) in any matter relating to or arising out of, in connection with or as a
result of (i) any Loan Document, any Obligation (or the repayment thereof), any
Letter of Credit, the use or intended use of the proceeds of any Loan or the use
of any Letter of Credit or any securities filing of, or with respect to, any
Credit Party, (ii) any commitment letter, proposal letter or term sheet with any
Person or any Contractual Obligation, arrangement or understanding with any
broker, finder or consultant, in each case entered into by or on behalf of any
Target, any Credit Party or any Affiliate of any of them in connection with any
of the foregoing and any Contractual Obligation entered into in connection with
any E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including Attorney Costs in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 10.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), (a) to

 





74




 

the extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or (b) such Indemnitee
is in material breach of its duties hereafter. Furthermore, each Credit Party
executing this Agreement waives and agrees not to assert against any Indemnitee,
and shall cause each other Credit Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person. This Section
10.6(a) shall not apply with respect to Taxes other than any Taxes that
represent Liabilities arising from  any non-Tax claim. WITHOUT LIMITATION OF THE
FOREGOING, IT IS THE INTENTION OF THE CREDIT PARTIES AND EACH CREDIT PARTY
AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH
RESPECT TO OUT OF POCKET LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), ACTUALLY INCURRED BY THE INDEMNITEE WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE.

 

(b)          Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any Property
of any Credit Party or any Related Person of any Credit Party or any actual,
alleged or prospective damage to Property or natural resources or harm or injury
alleged to have resulted from any Release of Hazardous Materials on, upon or
into such Property or natural resource or any Property on or contiguous to any
Real Estate of any Credit Party or any Related Person of any Credit Party,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Credit Party or any Related Person
of any Credit Party or the owner, lessee or operator of any Property of any
Related Person through any foreclosure action, in each case except to the extent
such Environmental Liabilities (i) are incurred solely following foreclosure by
Agent or following Agent or any Lender having become the successor-in-interest
to any Credit Party or any Related Person of any Credit Party and (ii) are
attributable solely to acts of such Indemnitee.

 

10.7          Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

10.8        Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 10.9, and provided further that no Borrower
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

 

10.9        Binding Effect; Assignments and Participations.

 

(a)          Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, the other Credit Parties signatory hereto
and Agent and when Agent shall have been notified by each Lender that such
Lender has executed it. Thereafter, it shall be binding upon and inure to the
benefit of, but only to the benefit of, the Borrowers, the other Credit Parties
hereto (in each case except for Article VIII), Agent, each Lender and each L/C
Issuer receiving the benefits of the Loan Documents and, to the extent provided
in Section 9.11, each other Secured Party and, in each case, their respective
successors and permitted assigns. Except as expressly provided in any Loan
Document (including in Section 9.9), none of any Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

 





75




 

 

(b)          Right to Assign. Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Commitments and its rights and obligations
with respect to Loans and Letters of Credit) to:

 

(i)           any existing Lender (other than a Defaulting Lender);

 

(ii)          any Affiliate or Approved Fund of any existing Lender (other than
a natural Person or a Defaulting Lender); or

 

(iii)         any other Person (other than a natural Person, a Defaulting Lender
or any Borrower or any of any Borrower’s Affiliates or Subsidiaries) who is an
“accredited investor” (as defined in Regulation D of the Securities Act of 1933)
acceptable (which acceptances shall not be unreasonably withheld or delayed) to
(x) Agent, (y) as long as no Event of Default is continuing, the Borrower
Representative, and (z) in the case of any Sale of a Revolving Loan, Letter of
Credit or Revolving Loan Commitment, each L/C Issuer that is a Lender; provided
that the acceptances of L/C Issuer and the Borrower Representative shall be
deemed to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed Sale is delivered to the L/C Issuer
and the Borrower Representative, as applicable. Notwithstanding any provision
herein to the contrary:

 

(A)         such Sales must be ratable among the obligations owing to and owed
by such Lender with respect to the Revolving Loans;

 

(B)         for each Loan, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loans,
Commitments and Letter of Credit Obligations subject to any such Sale shall be
in a minimum amount of

$1,000,000, unless such Sale is made to an existing Lender or an Affiliate or
Approved Fund of any existing Lender, is of the assignor’s (together with its
Affiliates and Approved Funds) entire interest in such facility or is made with
the prior consent of the Borrower Representative (to the extent the Borrower
Representative’s consent is otherwise required) and Agent;

 

(C)         interest accrued, other than any interest that is payable-in-kind,
prior to and through the date of any such Sale may not be assigned;

 

(D)         such Sales by Lenders who are Defaulting Lenders due to clause (a)
of the definition of Defaulting Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such sale, such Defaulting
Lender cures, or causes the cure of, its Defaulting Lender status as
contemplated in Section 2.11(e)(v); and

 

(E)          assignments and participations to Disqualified Institutions shall
be subject to the terms and conditions in Section 10.9.

 

Agent’s refusal to accept a Sale to a Credit Party, a Subsidiary of a Credit
Party or a Person that would be a Defaulting Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable. In the event of any purported
assignment or transfer by a Lender of its rights or obligations under this
Agreement and the other Loan Documents to any Affiliate of a Borrower does not
comply with the terms hereof, the Borrowers shall, within ten (10) Business Days
cause the applicable Affiliate to contribute such Loans to the common equity of
the Borrowers (which such Loans and all rights and obligations as a Lender
related thereto, immediately and automatically, without any further action on
the part of any Borrower, any Lender, Agent or any other Person, upon such
contribution shall, for all purposes under this Agreement, the other Loan
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrowers
shall neither obtain nor have any rights as a Lender hereunder or under the
other Loan Documents by virtue of such assignment). Without limitation of
Section 2.7(d)(iii), any Loan

 





76




 

acquired by Credit Party shall immediately upon such acquisition be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect. Any purported assignment or transfer by a Lender of its rights or
obligations under this Agreement and the other Loan Documents to any Person not
Affiliated with the Borrowers that does not comply with the terms hereof shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation of such rights and obligations in accordance with Section 10.9(f)
(subject to Section 10.9 in the case of a purported transfer to a Disqualified
Institution), provided that such treatment shall not relieve any assigning
Lender from any Liabilities arising as a consequence of its breach of this
Agreement.

 

(c)          Procedure. The parties to each Sale made in reliance on clause (b)
above (other than  those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any Tax
forms required to be delivered pursuant to Section 11.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iv) of Section 10.9(b), upon Agent (and, if applicable, the Borrower
Representative and L/C Issuer) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

 

(d)          Effectiveness. Subject to the recording of an Assignment by Agent
in the Register pursuant to Section 2.4(b), (i) the assignee thereunder shall
become a party hereto and, to the extent that rights and obligations under the
Loan Documents have been assigned to such assignee pursuant to such Assignment,
shall have the rights and obligations of a Lender, (ii) any applicable Note
shall be transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

 

(e)          Grant of Security Interests. In addition to the other rights
provided in this Section 10.9, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

 

(f)           Participants and SPVs. In addition to the other rights provided in
this Section 10.9, but subject to the provisions of Section 10.9(g), each Lender
may, (x) with notice to Agent, grant to an SPV the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
(and the exercise of such option by such SPV and the making of Loans pursuant
thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from Agent
or the Borrowers, sell participations to one or more Persons (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural

 





77




 

Person, or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) in
or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans
and Letters of Credit); provided, however, that, whether as a result of any term
of any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article XI, but, with respect to Section 11.1,
only to the extent such participant or SPV delivers the Tax forms such Lender is
required  to collect pursuant to Section 11.1(g) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation except to the extent such entitlement to receive a
greater amount results from any change in, or in the interpretation of, any
Requirement of Law that occurs after the date such grant or participation is
made (and in consideration of the foregoing, each such Participant and SPV shall
be deemed to have acknowledged and agreed to be bound by the provisions of
Section 10.20) and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 10.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vii) of Section
10.1(a). No party hereto shall institute (and each Borrower shall cause each
other Credit Party not to institute) against any SPV grantee of an option
pursuant to this clause (f) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any Liability that may be incurred by, or
asserted against, such Indemnitee as a result of failing to institute such
proceeding (including a failure to be reimbursed by such SPV for any such
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any  obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person other than Agent except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
shall have  no responsibility for maintaining a Participant Register.

 

(g)          Disqualified Institutions.

 

(i)           No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or transferring Lender entered into a binding agreement to sell and
assign, or grant a participation in, all or a portion of its rights and
obligations under this Agreement, as applicable, to such Person unless Agent and
the Borrower Representative (unless an Event of Default has occurred and is

 





78




 

continuing, in which case no consent from the Borrower Representative is
required) have consented in writing in their sole and absolute discretion to
such assignment or participation, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation. For the avoidance of doubt, (x) no assignment or participation
shall  be retroactively invalidated pursuant to this Section 10.9(g) if the
Trade Date therefor occurred prior to the assignee’s or participant’s becoming a
Disqualified Institution (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), and (y) the execution by the Borrower
Representative or Agent of an Assignment with respect to such an assignment will
not by itself result in such assignee no longer being considered a Disqualified
Institution.

 

(ii)          Agent and each assignor of a Loan or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the
assignee Lender or Participant in the relevant Assignment or participation
agreement, as applicable, that such assignee or purchaser is not a Disqualified
Institution. The Agent shall have the right, and the Borrowers hereby expressly
authorize Agent, to (A) post the list of Disqualified Institutions provided by
the Borrower Representative and any updates thereto from time to time
(collectively, the “DQ List”) on an E- System, including that portion of such
E-System that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same. Any assignment to a Disqualified
Institution or grant or sale of participation to a Disqualified Institution in
violation of Section 10.9(g) shall not be void, but the other provisions of this
Section 10.9(g) shall apply.

 

(iii)         If any assignment or participation is made to any
Disqualified  Institution without the consents required by this Section 10.9(g)
and/or Section 10.9(b), or if any Person becomes a Disqualified Institution
after the applicable Trade Date, the Borrower Representative may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
Agent, terminate the Revolving Loan Commitment of such Disqualified Institution
and pay or cause to be paid all Obligations of the Borrowers owing to such
Disqualified Institution in connection with such Revolving Loan Commitment.

 

(iv)         Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (1) will not have the right to (x) receive
information, reports or other materials provided to Agent or Lenders by the
Borrowers, Agent or any other Lender, (y) attend or participate (including by
telephone) in meetings attended by any of the Lenders and/or Agent, or (z)
access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of Agent or the Lenders and
(2) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to Agent or any Lender
to undertake any action (or refrain from taking any action) under this Agreement
or any other Loan Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
plan of reorganization pursuant to Section 1126 of the Bankruptcy Code or any
similar plan, each Disqualified Institution party hereto hereby agrees (1) not
to vote on such plan, (2) if such Disqualified Institution does vote on such
plan notwithstanding the restriction in the immediately foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other similar federal, state or foreign law affecting creditor’s rights),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other similar federal, state or
foreign law affecting creditor’s rights) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

 

(h)          Waiver. No Disqualified Institution shall (i) be entitled to bring
actions against Agent, in its role as such, (ii) receive advice of counsel or
other advisors to Agent or any other Lenders or (iii) challenge the attorney
client privilege of Agent or any Lender and their respective counsel.

 





79




 

10.10     Non-Public Information; Confidentiality.

 

(a)          Non-Public Information.

 

(i)           Distribution of Materials to Lenders and L/C Issuers. The Credit
Parties acknowledge and agree that (A) the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System; and (B) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information (“MNPI”)
with respect to the Credit Parties, or the respective securities of any of the
foregoing, and who may be engaged in  investment and other market-related
activities with respect to such Persons’ securities. The Credit Parties
authorize Agent to download copies of their logos from its website and post
copies thereof on an E-System.

 

(ii)          Material Non-Public Information. The Credit Parties hereby agree
that if either they, any parent company or any Subsidiary of the Credit Parties
has publicly traded equity or debt securities in the United States, they shall
(and shall cause such parent company or Subsidiary, as the case may be, to) (A)
identify in writing, and (B) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain MNPI for purposes of
United States federal and state securities laws as “MNPI”. The Credit Parties
agree that unless such Borrower Materials are identified as “MNPI”, then Agent,
the Lenders and the L/C Issuers shall be entitled to treat such Borrower
Materials as not containing any MNPI for purposes of United States federal and
state securities laws. The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI: (I) the
Loan Documents, including the schedules and exhibits attached thereto, and (II)
administrative materials of a customary nature prepared by the Credit Parties or
Agent (including, Notices of Borrowing, Notices of Conversion/Continuation, L/C
Requests and any similar requests or notices posted on or through an E-System).
Before distribution of Borrower Materials, the Credit Parties agree to execute
and deliver to Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein. The Credit
Parties acknowledge and agree that the list of Disqualified Institutions does
not constitute MNPI and may be posted to all Lenders by Agent (including any
updates thereto).

 

(iii)         Each of Agent, each Lender and each L/C Issuer acknowledges and
agrees that it may receive MNPI hereunder concerning the Credit Parties and
their Affiliates and agrees to use such information in compliance with all
relevant policies, procedures and applicable Requirements of Laws (including
United States federal and state securities laws and regulations). Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to LHC or its securities for purposes of United States Federal or
state securities laws.

 

(b)          Confidential Information. Each of Agent, each Lender and each L/C
Issuer agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of information obtained by it pursuant
to any Loan Document, except that such information may be disclosed (i) with the
Borrower Representative’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent, as the case may be, or to any Person that any L/C Issuer causes
to Issue Letters of Credit hereunder, that are advised of the confidential
nature of such information and are instructed to keep such information

 





80




 

confidential in accordance with the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 10.10 or (B) available to or in the
possession of such Lender, L/C Issuer or Agent or any of their Related Persons,
as the case may be, from a source (other than any Credit Party) not known by
them to be subject to disclosure restrictions, (iv) to the extent disclosure is
required by applicable Requirements of Law or other legal process or requested
or demanded by any Governmental Authority or any other regulatory or self-
regulatory authority having jurisdiction over such Person or its Affiliates, (v)
to the extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or (B)
otherwise to the extent consisting of general portfolio information that does
not identify Credit Parties, (vii) to current or prospective assignees, SPVs
(including the investors or prospective investors therein) or participants,
financing sources, direct or contractual counterparties to any Secured Rate
Contracts, Secured Bank Product Agreements, or direct or contractual
counterparties (including insurers and reinsurers) to any other transactions
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, financing sources, counterparties or Related Persons agree to be
bound by provisions substantially similar to the provisions of this Section
10.10 (and such Person may disclose information to their respective Related
Persons in accordance with clause (ii) above), (viii) to any other party hereto,
and (ix) in connection with the exercise or enforcement of any right or remedy
under  any Loan Document, in connection with any litigation or other proceeding
to which such Lender, L/C Issuer, Secured Swap Provider, Secured Bank Product
Bank or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer, Secured Swap
Provider, Secured Bank Product Bank or Agent or any of their Related Persons. In
addition, Agent and the Lenders may disclose this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to Agent and the Lenders in connection
with the administration of this Agreement, the other Loan Documents, and the
Commitments and for purposes of general portfolio, benchmarking and market data
analysis.  In the event of any conflict between the terms of this
Section 10.10 and those of any other Contractual Obligation entered into with
any Credit Party (whether or not a Loan Document), the terms of this Section
10.10 shall govern.

 

(c)          Tombstones. Each Credit Party consents to the publication by Agent,
Arranger or any Lender of any press releases, tombstones, advertising or other
promotional materials (including via any Electronic Transmission) relating to
the financing transactions contemplated by this Agreement using such Credit
Party’s name, product photographs, logo or trademark.

 

(d)          Press Release and Related Matters. No Credit Party shall, and no
Credit Party shall permit any of its Affiliates to, issue any press release or
other public disclosure (other than any document filed with any Governmental
Authority relating to a public offering of securities of any Credit Party or as
required under any Requirement of Law) using the name, logo or otherwise
referring to Capital One or of any of its Affiliates, the Loan Documents or any
transaction contemplated herein or therein to which Capital One or any of its
Affiliates is party without the prior written consent of Capital One or such
Affiliate, which shall not be unreasonably withheld, except to the extent
required to do so under applicable Requirements of Law and then, only after
consulting with Capital One.

 

10.11     Set-off; Sharing of Payments.

 

(a)          Right of Setoff. Each of Agent, each Lender, each L/C Issuer and
each Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default (after giving effect to any applicable grace or cure period)
and to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by Agent, such Lender, such L/C Issuer or any of
their respective Affiliates to or for the credit or the account of the Borrowers
or any other Credit Party against any Obligation of any Credit Party now or
hereafter existing, whether or not any demand was made under any Loan Document

 





81




 

with respect to such Obligation and even though such Obligation may be
unmatured. No Lender or L/C Issuer shall exercise any such right of setoff
without the prior consent of Agent or Required Lenders. Each of Agent, each
Lender and each L/C Issuer agrees promptly to notify the Borrower Representative
and Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 10.11 are in addition to any other rights and remedies (including other
rights of setoff) that Agent, the Lenders, the L/C Issuer, their Affiliates and
the other Secured Parties, may have.

 

(b)          Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Credit Party (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) (and other than pursuant to Section 10.9,
Section 10.20, and Article XI) and such payment exceeds the amount such Lender
would have been entitled to receive if all payments had gone to, and been
distributed by, Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is applied as though  it had been received
by Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrowers, applied to repay the
Obligations in accordance herewith); provided, however, that (i) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (ii) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.  If
a Defaulting Lender receives any such payment as described  in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in Section 2.11(e).

 

10.12     Counterparts; Facsimile Signature. This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

10.13     Severability; Captions; Independence of Provisions. The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder. The captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

 

10.14      Interpretation.  This Agreement is the result of negotiations among
and has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto. Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements. Without limiting the generality of
the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 10.16 and 10.17.

 

10.15     No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Borrowers, the Lenders, the L/C
Issuers party hereto,  Agent and, subject to the provisions of Section 9.11,
each other Secured Party, and their permitted successors and assigns, and no
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. Neither Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.

 





82




 

10.16     Governing Law and Jurisdiction.

 

(a)          Governing Law. The laws of the State of Texas shall govern all
matters arising out of, in connection with or relating to this Agreement,
including its validity, interpretation, construction, performance and
enforcement (including any claims sounding in contract or tort law arising out
of the subject matter hereof and any determinations with respect to
post-judgment interest).

 

(b)          Submission to Jurisdiction. Any legal action or proceeding with
respect to any Loan Document may be brought in the courts of the State of Texas
located in Tarrant County, or of the United States of America sitting in the
Northern District of Texas (Fort Worth Division) and, by execution and delivery
of this Agreement, each Borrower and each other Credit Party executing this
Agreement hereby accepts for itself and in respect of its Property, generally
and unconditionally, the jurisdiction of the aforesaid courts; provided that
nothing in this Agreement shall limit the right of Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Agent determines that such action is necessary or appropriate to exercise
its rights or remedies under the Loan Documents. The parties hereto (and, to the
extent set forth in any other Loan Document, each other Credit Party) hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

(c)          Service of Process. Each Credit Party hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States with respect to
or otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrowers specified herein (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

(d)          Non-Exclusive Jurisdiction. Nothing contained in this Section 10.16
shall affect the right of Agent or any Lender to serve process in any other
manner permitted by applicable Requirements of Law or commence legal proceedings
or otherwise proceed against any Credit Party in any other jurisdiction.

 

10.17     Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE. EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED
PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

10.18     Entire Agreement; Release; Survival.

 

(a)          THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS

 





83




 

AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN
DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS  ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH). THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(b)          Execution of this Agreement by the Credit Parties constitutes a
full, complete and irrevocable release of any and all claims which each Credit
Party may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Credit Party signatory hereto hereby waives, releases and agrees
(and shall cause each other Credit Party to waive, release and agree) not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(c)          (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 10.18, Sections 10.5 (Costs and Expenses),
and 10.6 (Indemnity), and Article IX (Agent) and Article XI (Taxes, Yield
Protection and Illegality), and (ii) the provisions of Section 8.1 of the
Guaranty and Security Agreement, in each case, shall (x) survive the termination
of the Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

10.19     USA Patriot Act. Each Lender that is subject to the USA Patriot Act
(and Agent (for itself and not on behalf of any Lender)) hereby notifies the
Credit Parties that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or Agent to identify each Credit
Party in accordance with the USA Patriot Act.

 

10.20     Replacement of Lender. Within forty-five (45) days after: (i) receipt
by the Borrower Representative of written notice and demand from (A) any Lender
(an “Affected Lender”) for payment of additional costs as provided in Sections
11.1, 11.3 and/or 10.6 or that has become a Defaulting Lender or (B) any SPV or
participant (an “Affected SPV/Participant”) for payment of additional costs as
provided in Section 10.9(f), unless the option or participation of such Affected
SPV/Participant shall have been terminated prior to the exercise by the
Borrowers of their rights hereunder; or (ii) any failure by any Lender (other
than Agent or an Affiliate of Agent) to consent to a requested amendment, waiver
or modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrower Representative may, at its option, notify (A)
in the case of clause (i)(A) or (ii) above, Agent and such Affected Lender (or
such non- consenting Lender) of the Borrowers’ intention to obtain, at the
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such
Affected Lender (or such non-consenting Lender), or (B) in the case of clause
(i)(B) above, Agent, such Affected SPV/Participant, if known, and the applicable
Lender (such Lender, a “Participating Lender”) that (1) granted to such Affected
SPV/Participant the option to make all or any part of any Loan that such
Participating Lender would otherwise be required to make hereunder or (2) sold
to such Affected SPV/Participant a participation in or to all or a portion of
its rights and obligations under the Loan Documents, of the Borrowers’ intention
to obtain, at the Borrowers’ expense, a Replacement Lender for such
Participating Lender, in each case, which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrowers  obtain a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) or Participating Lender, as the
case may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
or Affected SPV/Participant, as applicable, for its increased costs for which it
is entitled to reimbursement under this Agreement through the date of such sale
and assignment, and in the case of a Participating Lender being

 





84




 

replaced by a Replacement Lender, (x) all right, title and interest in and to
the Obligations and Commitments so assigned to the Replacement Lender shall be
assigned free and clear of all Liens or other claims (including pursuant to the
underlying option or participation granted or sold to the Affected
SPV/Participant, but without affecting any rights, if any, of the Affected
SPV/Participant to the proceeds constituting the purchase price thereof) of
the  Affected SPV/Participant, and (y) to the extent required by the underlying
option or participation documentation, such Participating Lender shall apply all
or a portion of the proceeds received by it as a result of such assignment, as
applicable, to terminate in full the option or participation of such Affected
SPV/Participant. In the event that a replaced Lender does not execute an
Assignment pursuant to Section 10.9 within five (5) Business Days after receipt
by such replaced Lender of notice of replacement pursuant to this Section 10.20
and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section 10.20, the Borrower Representative shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Lender, and any such Assignment so executed by the Borrower
Representative, the Replacement Lender and Agent, shall be effective for
purposes of this Section 10.20 and Section 10.9. Notwithstanding the foregoing,
with respect to a Lender that is a Defaulting Lender, Agent may, but shall not
be obligated to, obtain a Replacement Lender and execute an Assignment on behalf
of such Defaulting Lender at any time with three (3) Business Days’ prior notice
to such Lender (unless notice is not practicable under the circumstances) and
cause such Lender’s Loans and Commitments to be sold and assigned, in whole or
in part, at par. Upon any such assignment and payment and compliance with  the
other provisions of Section 10.9, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such replaced
Lender to indemnification hereunder shall survive.

 

10.21     Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Article II of the
Guaranty and Security Agreement, to which the obligations of Borrowers and the
other Credit Parties are subject.

 

10.22     Creditor-Debtor Relationship. The relationship between Agent, each
Lender and the L/C Issuer,  on the one hand, and the Credit Parties, on the
other hand, is solely that of creditor and debtor. No Secured Party  has any
fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Credit Parties by virtue of, any Loan
Document or any transaction contemplated therein.

 

10.23     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Swap Obligations under any Secured Rate Contract (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.23
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 10.23, or otherwise under the
Guaranty and Security Agreement, voidable under applicable Requirements of Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.23 shall remain in full force and effect until the guarantees in
respect of Swap Obligations under each Secured Rate Contract have been
discharged, or otherwise released or terminated in accordance with the terms of
this Agreement. Each Qualified ECP Guarantor intends that this Section 10.23
constitute, and this Section 10.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

10.24     Secured Swap Providers and Secured Bank Product Banks. No Secured Swap
Provider or Secured Cash Management Bank that obtains the benefits of the
Guaranty and Security Agreement or any Collateral by virtue of the provisions
hereof or of any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the Agent
shall not be required to verify the existence, amount or payment of any Secured
Rate Contract Obligations or Secured Bank Product Obligations. Upon the request
of Agent, each Secured Swap Provider and Secured Bank Product Bank will promptly
provide Agent with such information and supporting documentation with respect to
its Secured Rate Contract Obligations and Secured Bank Product Obligations as
Agent shall request, including the amounts (contingent and/or due and payable)
thereof.

 





85




 

10.25     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.26     Lender Acknowledgments regarding Reporting. By signing this Agreement,

 

(a)          each Secured Bank Product Bank and each Secured Swap Provider
agrees to furnish the Agent (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all obligations arising out of Secured
Rate Contract Obligations and Secured Bank Product Obligations due or to become
due to such Person. In connection with any distributions to be made hereunder,
the Administrative Agent shall be entitled to assume that no amounts are due to
any Secured Bank Product Bank or Secured Swap Provider on account of such
obligations unless the Agent has received written  notice thereof from such
Person;

 

(b)          each Lender is deemed to have requested that the Administrative
Agent furnish such Person, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Borrower hereunder and all commercial finance examinations and  appraisals
of the Collateral received by the Agent (collectively, the “Reports”);

 

(c)          each Lender expressly agrees and acknowledges that the Agent makes
no representation or warranty as to the accuracy of the Reports, and shall not
be liable for any information contained in any Report;

 

(d)          each Lender expressly agrees and acknowledges that the Reports are
not comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties'
personnel;

 

(e)          agrees to keep all Reports confidential in accordance with the
provisions of Section 10.10; and

 

(f)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Loans or Letters of Credit that the indemnifying
Lender has made or may make to the Borrowers, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a Loan or Loans; and
(ii) to pay and protect, and indemnify, defend, and hold the Agent and

 





86




 

any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
attorney costs) incurred by the Agent and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender as a consequence of
such Lender's breach of Section 10.26(e) above.

 

10.27     Acknowledgement Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Rate
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of Texas and/or of the
United States or any other state of the United States):

 

(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)          As used in this Section 10.27, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)          a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)         a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and interpreted in
accordance with, 12

C.F.R. § § 252.81, 47.2 or 382.1 as applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).





87




 

ARTICLE XI

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

11.1        Taxes.

 

(a)          Except as required by a Requirement of Law, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax, penalties or
other Liabilities) with respect thereto (collectively, “Taxes”).

 

(b)          If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) if such Tax is an Indemnified Tax, such amount payable shall
be increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions applicable to any increases to
any amount under this Section 11.1), such Secured Party receives the amount it
would have received had no such deductions been made, (ii) the relevant Credit
Party shall make such deductions, (iii) the relevant Credit Party shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

 

(c)          In addition, the Borrowers agree to pay, and authorize Agent to pay
in their name, any stamp, documentary, excise or property Tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”). Within 30 days
after the date of any payment of Other Taxes by any Credit Party, the Borrowers
shall furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof or other evidence of payment reasonably satisfactory to Agent.

 

(d)          The Credit Parties hereby acknowledge and agree that (i) neither
Capital One nor any Affiliate of Capital One has provided any Tax advice to any
Tax Affiliate in connection with the transactions contemplated hereby or any
other matters and (ii) the Credit Parties have received appropriate Tax advice
to the extent necessary to confirm that the structure of any transaction
contemplated by the Credit Parties in connection with the Loan Documents
complies in all material respects with applicable federal, state and foreign Tax
laws.

 

(e)          The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with copy to Agent), each Secured Party for all
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 11.1) paid or payable by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not  such Indemnified Taxes were correctly or legally asserted. A certificate of
the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (e), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.

 

(f)           Any Lender claiming any additional amounts payable pursuant to
this Section 11.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

 





88




 

(g)          (i) Each Non-U.S. Lender Party that, at any of the following times,
is entitled to an exemption from United States withholding Tax or, after a
change in any Requirement of Law, is subject to such withholding Tax at a
reduced rate under an applicable Tax treaty, shall (w) on or prior to the date
such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on
or prior to the date on which any such form or certification expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
(i) and (z) from time to time if requested by the Borrower Representative or
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
Agent and the Borrower Representative (or, in the case of a participant or SPV,
the relevant Lender) with executed copies of each of the following, as
applicable: (A) Forms W- 8ECI (claiming exemption from U.S. withholding Tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN or W-8BEN-E (claiming exemption from, or a reduction of, U.S. withholding
Tax) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN or W-8BEN-E (claiming exemption from U.S. withholding Tax) or any
successor form and a certificate in form and substance acceptable to Agent that
such Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrowers within
the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding Tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents. Unless the Borrower Representative and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding Tax or are subject to such Tax at a rate
reduced by an applicable Tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

 

(ii)          Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and (D)
from time to time if requested by the Borrower Representative or Agent (or, in
the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) executed copies of Form W-9 (certifying  that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding Tax) or any successor
form.

 

(iii)         Each Lender having sold a participation in any of its Obligations
or identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (g) and provide them to Agent.

 

(iv)         If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding Tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and the Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
the Borrower Representative sufficient for Agent or Borrowers to comply with
their obligations under FATCA and to determine that such Non-U.S. Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for the purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)          If any Secured Party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified pursuant to this Section 11.1  (including by the
payment of additional amounts pursuant to Section 11.1(b)), it shall pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 11.1 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket

 





89




 

expenses (including Taxes) of such Secured Party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such Credit Party, upon the request of such Secured Party, shall
repay to such Secured Party the amount paid over pursuant to this Section
11.1(h) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such Secured Party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 11.1(h), in no event shall the Secured Party be
required to pay any amount to a Credit Party pursuant to this Section 11.1(h)
the payment of which would place the Secured Party in a less favorable net
after-Tax position than the Secured Party would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never  been paid. This Section 11.1(h)
shall not be construed to require any Secured Party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Credit Party or any other Person.

 

11.2        Illegality. If after the date hereof any Lender shall determine that
the introduction of any Requirement of Law, or any change in any Requirement of
Law or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrowers through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exists.

 

(a)          Subject to clause (c) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Rate Loan, the Borrowers shall prepay in full
all LIBOR Rate Loans of such Lender then outstanding, together with interest
accrued thereon, either on the last day of the Interest Period thereof if such
Lender may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 11.4.

 

(b)          If the obligation of any Lender to make or maintain LIBOR Rate
Loans has been terminated, the Borrower Representative may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

 

(c)          Before giving any notice to Agent pursuant to this Section 11.2,
the affected Lender shall designate a different Lending Office with respect to
its LIBOR Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise disadvantageous to the Lender.

 

11.3        Increased Costs and Reduction of Return.

 

(a)          If any Lender or L/C Issuer shall determine that, due to either (i)
the adoption or taking effect of, or any change in, or in the interpretation of,
any Requirement of Law or (ii) the compliance with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law), in the case of either clause (i) or (ii) subsequent to the date
hereof, (x) there shall be any increase in the cost to such Lender or L/C Issuer
of agreeing to make or making, funding or maintaining any LIBOR Rate Loans or of
Issuing or maintaining any Letter of Credit or (y) the Lender or L/C Issuer
shall be subject to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, then the Borrowers shall be liable for, and
shall from time to time, within thirty (30) days of demand therefor by such
Lender or L/C Issuer (with a copy of such demand to Agent), pay to  Agent for
the account of such Lender or L/C Issuer, additional amounts as are sufficient
to compensate such Lender or L/C Issuer for such increased costs or such Taxes;
provided, that the Borrowers shall not be required to compensate any Lender or
L/C Issuer pursuant to this Section 11.3(a) for any increased costs incurred
more than 120 days prior to the date that such Lender or L/C Issuer notifies the
Borrower

 

 





90




 

Representative, in writing of the increased costs and of such Lender’s or L/C
Issuer’s intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(b)          If any Lender or L/C Issuer shall have determined that:

 

(i)           the introduction of any Capital Adequacy Regulation;

 

(ii)          any change in any Capital Adequacy Regulation;

 

(iii)         any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or

 

(iv)         compliance by such Lender or L/C Issuer (or its Lending Office) or
any entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

 

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this Section 11.3(b)
for any amounts incurred more than 180 days prior to the date that such Lender
or L/C Issuer notifies the Borrower Representative, in writing of the amounts
and of such Lender’s or L/C Issuer’s intention to claim compensation thereof;
provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(c)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law under
Section 11.3(a) above and/or a change in Capital Adequacy Regulation under
Section 11.3(b) above, as applicable, regardless of the date enacted, adopted or
issued.

 

11.4        Funding Losses. The Borrowers agree to reimburse each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of:

 

(a)          the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Rate Loan (including payments made after
any acceleration thereof);

 

(b)          the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrower Representative has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;

 

(c)          the failure of the Borrowers to make any prepayment after the
Borrowers have given a notice in accordance with Section 2.7;

 





91




 

(d)          the prepayment (including pursuant to Section 2.8) of a LIBOR Rate
Loan on a day which is not the last day of the Interest Period with respect
thereto; or

 

(e)          the conversion pursuant to Section 2.6 of any LIBOR Rate Loan to a
Base Rate Loan on a day that is not the last day of the applicable Interest
Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrowers to the Lenders under this Section
10.4 and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and each
related reserve, special deposit  or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.

 

11.5        Inability to Determine Rates; Alternative Interest Rate Election
Event.

 

(a)          If Agent shall have determined in good faith that for any reason
adequate and reasonable means do not exist for ascertaining the LIBOR for any
requested Interest Period with respect to a proposed LIBOR Rate Loan or that the
LIBOR applicable pursuant to Section 2.3(a) for any requested Interest Period
with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding or maintaining such Loan, Agent will
forthwith give notice of such determination to the Borrower Representative and
each Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Rate Loans hereunder shall be suspended until Agent revokes such notice in
writing. Upon receipt of such notice, the Borrower Representative may revoke any
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it.
If the Borrower Representative does not revoke such notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Borrower Representative,
in the amount specified in the applicable notice submitted by the Borrower
Representative, but such Loans shall be made, converted or continued as Base
Rate Loans.

 

(b)          Notwithstanding the other provisions of this Agreement, if Agent
shall have determined (which determination shall be conclusive absent manifest
error), or the Borrower Representative or Required Lenders shall notify the
Agent in writing, that either (i) the circumstances set forth in clause (a) have
arisen and such circumstances are unlikely to be temporary, (ii) syndicated or
comparable loans are currently being executed and/or amended to include or adopt
a new benchmark rate or rates (including, without limitation, credit or similar
adjustments, in each case, to such rate or rates) or (iii) the circumstances set
forth in clause (a) have not arisen but the supervisor for the administrator of
LIBOR (or any component thereof) or a Governmental Authority having jurisdiction
over the Agent has made a public statement identifying a specific date after
which LIBOR (or any component thereof) shall no longer be published for use in
determining interest rates for loans (in the case of either such clause (i),
(ii) or (iii), an “Alternative Interest Rate Election Event”), then reasonably
promptly thereafter the Agent and Borrower Representative shall endeavor in good
faith to establish, and if Agent and Borrower Representative are not able to
agree on such rate within sixty (60) days of an Alternative Interest Rate
Election Event, then Agent shall select, an alternate rate of interest to LIBOR
that gives due consideration to the then prevailing market convention for
determining a rate of interest for leveraged comparable loans in the United
States at such time (which may include such credit adjustments or other
adjustments, in each case, to such rate as are present in the market for
leveraged comparable loans in the United States at such time), and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable
(including, without limitation operational, term, conforming and other changes
as may  be reasonably determined by the Agent). Notwithstanding anything to the
contrary in Section 10.1 or any other provision of this Agreement, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Agent shall not have received,
within five (5) Business Days after the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from Required Lenders
stating that they object to such amendment (which amendment shall not be
effective prior to the end of such five (5) Business Day notice period). To the

 





92




 

extent an alternate rate of interest is adopted as contemplated hereby, the
approved rate shall be applied in a manner consistent with prevailing market
convention; provided that, to the extent such prevailing market convention is
not administratively feasible for the Agent, such approved rate shall be applied
in a manner  as otherwise reasonably determined by the Agent and the Borrower
Representative. From such time as an Alternative Interest Rate Election Event
has occurred and continuing until an alternate rate of interest has been
determined in accordance with the terms and conditions of this paragraph, (A)
any Notice of Borrowing that requests the conversion of any Loan to, or
continuation of any Loan as, a LIBOR Rate Loan shall be ineffective, and (B) if
any Notice of Borrowing requests a LIBOR Rate Loan, such Loan shall be made as a
Base Rate Loan; provided that, to the extent such Alternative Interest Rate
Election Event is as a result of clause (ii) above, then clauses (A) and (B) of
this sentence shall apply during such period only if LIBOR for such Interest
Period is not available or published at such time on a current basis.
Notwithstanding anything contained herein to the contrary, if such alternate
rate of interest as determined in this paragraph is determined to be less than
0.00% per annum, such rate shall be deemed to be 0.00% percent per annum for the
purposes of this Agreement.

 

11.6        Reserves on LIBOR Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the Borrower Representative
shall have received at least fifteen (15) days’ prior written notice (with a
copy to Agent) of such additional interest from the Lender. If a Lender fails to
give notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest shall be payable fifteen (15) days from receipt of such
notice.

 

11.7        Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article XI shall deliver to the Borrower
Representative (with a copy to Agent) a certificate setting forth in reasonable
detail the amount payable to such Lender hereunder and such certificate shall be
conclusive and binding on the Borrowers in the absence of manifest error.

 

[Signature Pages Follow.]

 

 

 



93




 

IN WITNESS WHEREOF,  the parties hereto have caused this Agreement to
be  duly  executed  and delivered by their duly authorized officers as of the
day and year first above written.

 

 

 

 

BORROWER(S):

 

 

 

LEGACY HOUSING CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Kenneth Shipley

 

Name:

Kenneth Shipley

 

Title:

CEO

 

 

 

 

FEIN:

 

 

 

 

BORROWER REPRESENTATIVE:

 

 

 

LEGACY HOUSING CORPORATION,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Kenneth Shipley

 

Name:

Kenneth Shipley

 

Title:

CEO

 

 

 

 

 

Address for notices:

 

Legacy Housing Corporation

 

1600 Airport Freewsy, Suite 100

 

Bedford, Texas 76022

 

Attn: Curtis Hodgson

 

Facsimile:

 

 





Signature Page of Credit Agreement




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to  be  duly  executed  and delivered by their duly authorized officers as of
the day and year first above written.

 

 

 

 

LEGACY HOUSING OF GEORGIA, LLC,

 

a Georgia limited liability company

 

 

 

 

 

By:

/s/ Kenneth Shipley

 

Name:

Kenneth Shipley

 

Title:

 

 

 

 

FEIN:

 

 

 

 

 

 

 

Address for notices:

 

 

 

Address for notices:

 

Legacy Housing Corporation

 

1600 Airport Freewsy, Suite 100

 

Bedford, Texas 76022

 

Attn: Curtis Hodgson

 

Facsimile:

 

 

 





Signature Page of Credit Agreement




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly  executed  and  delivered by their duly authorized officers as of the day
and year first above written.

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIA TION,

 

as Agent and as a Lender

 

 

 

 

 

By:

/s/ Kurt Schaal

 

Name:

Kurt Schaal

 

Title:

Its Duly Authorized Signatory

 

 

 

 

 

Address for notices:

 

 

 

Capital One, National Association

 

505 Main Street, Suite 300

 

Fort Worth, Texas 76102

 

Attn: Kurt Schaal

 

 

 



Signature Page of Credit Agreement




 

Schedule 2.1(b)

 

Revolving Loan Commitments

 

Revolving Loan Commitments

 

 

 

Capital One, National Association

$70,000,000





 




Schedule 4.5

Litigation

 

None

 





 




Schedule 4.7

ERISA

 

(i)     Legacy Housing Corporation does not currently have a Benefit Plan
intended to qualify for tax exempt status under Section 401 or 501 of the Code;
however, it may create a 401(k) plan or other employer-sponsored retirement plan
and/or ESOP in the future for its employees;

(ii)     LHC maintains the following Benefit Plans in compliance with applicable
provisions of ERISA and Section 125 of the IRC:

1.      Dental PPO Benefit Plan Effective 01/01/20 - United HealthCare

2.      Dental HMO Benefit Plan Effective 01/01/20 - National Pacific Dental,
Inc.

3.      MEC Plus Health Plan Effective 01/01/20 - Legacy Housing Corporation

4.      MVP Health Plan Effective 01/01/20 - Legacy Housing Corporation

5.      Vision PPO Benefit Plan Effective 01/01/20 - Legacy Housing Corporation

(iii)     To LHC's knowledge, there are no existing or pending claims,
sanctions, actions, lawsuits, or other proceedings or investigation involving
any of the plans listed above in response to (ii) other than routine claims for
benefits in the normal course.

(iv)     Not applicable. LHC does not sponsor a plan to which the ERISA
reporting requirements of 29 CFR 4041 or 4050 applies.

 





 




Schedule 4.15

Labor Relations

 

None

 





 




 

Schedule 4.18

Ventures, Subsidiaries and Affiliates; Outstanding Stock

 

 

 

Subsidiaries

 

Legacy Housing of Georgia, LLC, a Georgia limited liability company

 

 

 

Joint Ventures and Partnerships

 

None

 

 

 

Outstanding Stock (other than LHC)

 

None

 

 

 

Required Stock Issue, Sale, Repurchase, or Redemption Rights

 

None

 

 

 

 





 




 

Schedule 4.19(a)

Jurisdiction of Organization; Chief Executive Office

 

 

 

Legacy Housing Corporation

 

 

 

Texas Corporation (Delaware Corporation Jan. 1, 2018-December 30, 2019)

 

ID#: 20-2897516

 

1600 Airport Freeway, Suite 100, Bedford, Texas 76022

 

Prior Name: Legacy Housing, Ltd. (Texas partnership 2005-2017)

 

 

 

Legacy Housing of Georgia, LLC

 

 

 

Georgia Limited Liability Company

 

ID#: 37-1824823

 

101 Industrial Blvd., Eatonton, GA, 31024

 

Prior Name: N/A (formed 2016)

 

 





 




 

Schedule 4.19(b)

Locations of Books and Records

 

 

 

Legacy Housing Corporation:

 

 

 

1600 Airport Freeway, Suite 100

 

Bedford, Texas 76022

 

 

 

4801 Mark IV Parkway

 

Fort Worth, Texas 76106

 

 

 

 

 

Legacy Housing of Georgia, LLC:

 

 

 

5950 Live Oak Parkway

 

Suite 225

 

Norcross, GA 30093

 

 

 

101 Industrial Blvd.

 

Eatonton, Georgia 31024

 

 





 




 

Schedule 4.20

Deposit Accounts and Other Accounts

 

Bank Name

  

Address

  

Address 2

  

Phone

  

Entity Name on Account

  

Account Num

  

Description/Purpose

AimBank Albany

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

1596 

 

Albany GA operating account

AimBank Asheboro

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

0338 

 

Asheboro NC operating account

AimBank Asheboro escrow

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

4902 

 

Asheboro NC escrow account

AimBank Athens

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

1229 

 

Athens GA operating account

AimBank Augusta

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

1602 

 

Augusta GA operating account

AimBank Canton

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

7626 

 

Canton TX operating account

AimBank Consignment

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

611883 

 

Consignment Division operating account

AimBank GA Tiny House

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

7516 

 

Atlanta GA Tiny Home operating account

AimBank Gainesville

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

2233 

 

Gainesville TX operating account

AimBank GPLH

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

GPLH LC

 

643068 

 

GPLH Division operating account

AimBank Jennings

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

0729 

 

Jennings LA operating account

AimBank Minden

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

3302 

 

Minden LA operating account

AimBank Mobile

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

5135 

 

Mobile AL operating account

AimBank Mt Pleasant

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

1180 

 

Mount Pleasant TX operating account

AimBank OKC

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

0702 

 

Oklahoma City OK operating account

AimBank Tiny House

 

PO Box 999

 

Levelland TX 79336

 

806-894-2265

 

Legacy Housing Corporation

 

1512 

 

Greenville TX account

Capital One Consignment

 

505 Main St., Ste 300

 

Fort Worth TX 76102

 

817-334-7365

 

Legacy Housing LTD

 

00003620927219 

 

Consignment Division operating account

Capital One Lock Box

 

505 Main St., Ste 300

 

Fort Worth TX 76102

 

817-334-7365

 

Legacy Housing Corporation dba Federal Investors

 

00003620927200 

 

Loan Servicing/Lockbox

Capital One Plant

 

505 Main St., Ste 300

 

Fort Worth TX 76102

 

817-334-7365

 

Legacy Housing LTD

 

00003620977828 

 

Plant Division operating account

Farmers and Merchants Bank

 

PO Box 4450

 

Eatonton GA 31024

 

706-485-9941

 

Legacy Housing LTD

 

0771632 

 

Deposit account for Eatonton GA plant sales

Wells Fargo Business Choice Checking

 

PO Box 6995

 

Portland OR 97228-6995

 

800-225-5935

 

Legacy Housing LTD

 

9246005467 

 

Debit card expenses

 





 




Schedule 6.1

Liens

 

Veritex Bank has liens on Legacy Housing Corporation inventory. This loan will
be paid off upon closing this Credit Agreement, and the liens will be released
within 30 days of that closing.

 





 




 

Schedule 6.4

Investments

 

Legacy is negotiating a new financial arrangement with a series of entities of
common ownership with whom Legacy has an ongoing business relationship . Legacy
is negotiating a new arrangement under which Legacy would loan an amount of up
to $4M for certain specific purposes, including but not limited to certain real
estate development. Under this proposed arrangement, Legacy is being provided
collateral in the form of a 55-acre manufactured home park and twenty (20)
manufactured homes. In addition, the borrowers are agreeing to a cross-
collateralization agreement encumbering any new promissory note and all existing
notes, as well as providing personal guaranties. This transaction is expected to
close by mid-April.

 





 




Schedule 6.5

Indebtedness

 

Veritex Bank Line of Credit: $2,001,074.05 as of March 19, 2020. This loan will
be repaid in full upon closing of this Credit Agreement with Capital One.

 





 




 

EXHIBIT 1.1(a)

TO

CREDIT AGREEMENT

 

FORM OF ASSIGNMENT

 

This ASSIGNMENT (this “Assignment”), dated as of the Effective Date, is entered
into between                       (the “Assignor”) and
                      (the “Assignee”).

 

The parties hereto hereby agree as follows:

 

 

 

Borrowers:

Legacy Housing Corporation, a Texas corporation (together with each other entity
that from time to time becomes a borrower under the Credit Agreement defined
below, collectively the “Borrowers”)

 

 

 

Agent:

Capital One, National Association, as administrative agent for the Lenders and
L/C Issuers (in such capacity and together with its successors and permitted
assigns, “Agent”)

 

 

Credit Agreement:

Credit Agreement, dated as of March 30, 2020, among the Borrowers, the other
Credit Parties party thereto, the Lenders and L/C Issuers party thereto and
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein without
definition are used as defined in the Credit Agreement)

 

 

[Trade Date:

                   ,         ]1

 

 

Effective Date:

                   ,         2

 

 

 

--------------------------------------------------------------------------------

1



Insert for informational purposes only if needed to determine other arrangements
between the Assignor and the Assignee.

2



To be filled out by Agent upon entry in the Register.

 





 




 

 

 

 

 

 

Aggregate amount of

Aggregate amount of

 

 

Commitments or principal

Commitments3 or

 

Revolving Loan

amount of Loans for all

principal amount of

 

Assigned

Lenders4

Loans Assigned4

Percentage Assigned5

 

$               

$               

     .         %

 

$               

$               

     .         %

 

$               

$               

     .         %

 

 

 

 

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

3



In the case of the Revolving Loan Commitment, including Revolving Loans and
interests, participations and obligations to participate in Letter of Credit
Obligations.

4



Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the  Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

5



Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans. This percentage is set forth for informational
purposes only and is not intended to be binding. The assignments are based on
the amounts assigned not on the percentages listed in this column.

 





 




 

Section 1.       Assignment. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, Assignor’s rights and
obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by Assignor thereunder) and the other Loan Documents, in
each case to the extent related to the amounts identified above (the “Assigned
Interest”).

 

Section 2.       Representations, Warranties and Covenants of Assignor.
Assignor:

 

(a)       represents and warrants to Assignee and Agent that (i) it has full
power and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
(ii) it is the legal and beneficial owner of its Assigned Interest and that such
Assigned Interest is free and clear of any Lien and other adverse claims and
(iii) by executing, signing and delivering this Assignment via ClearPar® or any
other electronic settlement system designated by Agent, the Person signing,
executing and delivering this Assignment on behalf of the Assignor is an
authorized signer for the Assignor and is authorized to execute, sign and
deliver this Assignment;

 

(b)       makes no other representation or warranty and assumes no
responsibility, including with respect to the aggregate amount of the Loans and
Commitments, the percentage of the Loans and Commitments represented by the
amounts assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral; and

 

(c)       assumes no responsibility (and makes no representation or warranty)
with respect to the financial condition of any Credit Party or the performance
or nonperformance by any Credit Party of any obligation under any Loan Document
or any document provided in connection therewith.

 

Section 3.       Representations, Warranties and Covenants of Assignees.
Assignee:

 

(a)       represents and  warrants to Assignor and Agent that (i) it has full
power and authority,  and has    taken all actions necessary for Assignee, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) except for obtaining the consents, if any, required
under the Credit Agreement, it meets all the requirements and is otherwise a
Person eligible to be (and not disqualified from being) an assignee under
Section 10.9 of the Credit Agreement, (iii) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either Assignee or the Person exercising discretion
in making the decision for such assignment is experienced in acquiring assets of
such type, (iv) by executing, signing and delivering this Assignment via
ClearPar® or any other electronic settlement system designated by Agent, the
Person signing, executing and delivering this Assignment on behalf of the
Assignee is an authorized signer for the Assignee and is authorized to execute,
sign and deliver this Assignment, (v) the representations and warranties
required to be made by it under the Credit Agreement are true, correct and
complete and (vi) it is not a Disqualified Institution;

 

(b)       irrevocably appoints and authorizes Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto;

 

(c)       shall perform in accordance with their terms all obligations that, by
the terms of the Loan Documents, are required to be performed by it as a Lender;

 

(d)       confirms it has received such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and shall continue to make its own credit decisions in taking or
not taking any action under any Loan Document independently and without reliance
upon Agent, any L/C Issuer, any Lender or any other Indemnitee and based on such
documents and information as it shall deem appropriate at the time;

 





 




 

(e)       acknowledges and agrees that, as a Lender, it may receive material
non-public information and confidential information concerning the Credit
Parties and their Affiliates and their Stock and agrees to use such information
in accordance with Section 10.10 of the Credit Agreement;

 

(f)       specifies as its applicable Lending Offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof;

 

(g)       shall pay to Agent an assignment fee in the amount of $3,500 to the
extent such fee is required to be paid under Section 10.9 of the Credit
Agreement;

 

(h)       attaches all documentation required to be delivered by it pursuant to
Section 10.1(g) of the Credit Agreement, duly completed and executed by
Assignee;

 

(i)       agrees to execute and deliver to Agent any document or instrument
reasonably requested by Agent to effect any of the foregoing.

 

Section 4.       Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by Assignor, Assignee and, to the
extent required by Section 10.9 of the Credit Agreement, the Borrowers and/or
each L/C Issuer that is a Lender, this Assignment (including its attachments)
will be delivered to Agent for its acceptance and recording in the Register. The
effective date of this Assignment (the “Effective Date”) shall be the later of
(i) the acceptance of this Assignment by Agent and (ii) the recording of this
Assignment in the Register. Agent shall insert the Effective Date when known in
the space provided therefor at the beginning of this Assignment.

 

Section 5.       Effect. As of the Effective Date, (a) Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Assignment and the
Credit Agreement, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.

 

Section 6.       Distribution of Payments. On and after the Effective Date,
Agent shall make all  payments under the Loan Documents in respect of the
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.

 

Section 7.       Miscellaneous.

 

(a)       The parties hereto, to the extent permitted by law, waive all right to
trial by jury in any action, suit, or proceeding arising out of, in connection
with or relating to, this Assignment and any other transaction contemplated
hereby. This waiver applies to any action, suit or proceeding whether sounding
in tort, contract or otherwise.

 

(b)       On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, Agent and their
Related Persons and their successors and assigns.

 

(c)       This Assignment shall be governed by, and be construed and interpreted
in accordance with, the law of the State of Texas.

 

(d)       This Assignment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

(e)       Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.

 

 

 



 




 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

 

[NAME OF ASSIGNOR]

 

 

as Assignor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

as Assignee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Lending Office for LIBOR Rate Loans:

 

 

 

[Insert Address (including contact name, fax number and e- mail address)]

 

 

 

 

 

 

 

Lending Office (and address for notices) for any other purpose:

 

 

 

 

[Insert Address (including contact name, fax number and e- mail address)]

 





[SIGNATURE PAGE FOR ASSIGNMENT FOR LEGACY HOUSING CORPORATION’S CREDIT
AGREEMENT]




 

ACCEPTED and AGREED

this       day of             , 20      :

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[LEGACY HOUSING CORPORATION, as the Borrower Representative]6

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF L/C ISSUER]7

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

6         Include only if required pursuant to Section 10.9 of the Credit
Agreement.

7         Include only if applicable.

 

 

 



[SIGNATURE PAGE FOR ASSIGNMENT FOR LEGACY HOUSING CORPORATION’S CREDIT
AGREEMENT]




 

EXHIBIT 1.1(b)

TO

CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Agent under the Credit Agreement referred to below

 

                         ,        

 

Attention:

 

Re: Legacy Housing Corporation (together with each other entity that  from time
to  time  becomes a borrower under the Credit Agreement defined below,
collectively the “Borrowers”)

 

Reference is made to the Credit Agreement, dated as of March 30, 2020 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, Legacy Housing Corporation,
as Borrower Representative, the other Credit Parties, the Lenders and L/C
Issuers party thereto and Capital One, National Association, as administrative
agent for such Lenders and L/C Issuers. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.

 

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 2.5 of the Credit Agreement of its
request of a Borrowing (the “Proposed Borrowing”) under the Credit Agreement
and, in that connection, sets forth the following information:

 

A.          The  date  of  the  Proposed  Borrowing  is
                ,          (the “Funding Date”).

 

B.          The  aggregate  principal amount of requested  Revolving Loans is
$                                   , of which
$                                    consists of Base Rate Loans  and
$                                    consists of LIBOR Rate Loans having an
initial Interest Period of               months.

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:

 

(i)          the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date;

 

(ii)         no Default or Event of Default has occurred and is continuing; and

 

(iii)        the aggregate outstanding amount of Revolving Loans does not exceed
the Maximum Revolving Loan Balance.

 





 




 

 

 

 

 

 

 

Legacy Housing Corporation, as the Borrower Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



 




 

EXHIBIT 1.1(c)

TO

CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

Lender:  [NAME OF LENDER]

Fort Worth, Texas

Principal Amount: $              

 

 

, 20

 

,

 

FOR VALUE RECEIVED, the undersigned, Legacy Housing Corporation, a Texas
corporation (together with each other entity that from time to time becomes a
borrower under the Credit Agreement defined below, collectively the
“Borrowers”), hereby jointly and severally promise to pay to the order of the
Lender set forth above (the “Lender”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all Revolving Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrowers, payable at such times and in such amounts as are specified in the
Credit Agreement.

 

The Borrowers jointly and severally promise to pay interest on the unpaid
principal amount of the Revolving Loans from the date made until such principal
amount is paid in full, payable at such times and at such interest rates as are
specified in the Credit Agreement. Demand, diligence, presentment, protest and
notice of non- payment and protest are hereby waived by the Borrowers.

 

Both principal and interest are payable in Dollars to Capital One, National
Association, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated  as of March 30, 2020 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, Legacy Housing Corporation, as
Borrower Representative, the other Credit Parties party thereto, the Lenders,
the L/C Issuers party thereto and Capital One, National Association, as
administrative agent for the Lenders and L/C Issuers. Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth  above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Note and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including Sections
1.2  (Other Interpretive Provisions), 10.16(b)  (Submission to Jurisdiction),
10.17  (Waiver of Jury Trial) and 10.21  (Joint and Several) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

The laws of the State of Texas shall govern all matters arising out of, in
connection with or relating to this Note, including its validity,
interpretation, construction, performance and enforcement (including any claims
sounding in contract or tort law arising out of the subject matter hereof and
any determinations with respect to post- judgment interest).

 

[SIGNATURE PAGES FOLLOW]

 

 

 



1




IN WITNESS WHEREOF, each Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

Title:

 

 

 

LEGACY HOUSING CORPORATION,

 

a Texas corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



[$_________] REVOLVING NOTE

OF LEGACY HOUSING CORPORATION FOR THE BENEFIT OF [NAME OF LENDER]




 

EXHIBIT 2.1(c)

TO

CREDIT AGREEMENT

 

FORM OF L/C REQUEST

 

Capital One, National Association, as L/C Issuer under the Credit Agreement
referred to below

 

Attention:

 

                            , 20    

 

Re:            Legacy Housing Corporation (together with each other entity that
from time to time becomes a borrower under the Credit Agreement defined below,
collectively the “Borrowers”)

 

Reference is made to the Credit Agreement, dated as of March 30, 2020 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, Legacy Housing Corporation,
as the Borrower Representative, the other Credit Parties party thereto, the
Lenders and L/C Issuers party thereto and Capital One, National Association, as
administrative agent for the Lenders and L/C Issuers. Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

 

The Borrower Representative, on behalf of the Borrowers, hereby gives you
notice, irrevocably, pursuant to Section 2.1(c) of the Credit Agreement, of its
request for your Issuance of a Letter of Credit, in the form attached hereto,
for the benefit of [Name of Beneficiary], in the amount of
$                                                , to be issued on
                             ,       (the “Issue Date”) with an expiration date
of                                                 ,      .

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:

 

(i)          the representations and warranties set forth in Article III of the
Credit Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such date;

 

(ii)         no Default or Event of Default has occurred and is continuing; and

 

(iii)       the aggregate outstanding amount of Revolving Loans does not exceed
the Maximum Revolving Loan Balance.

 

 

 

 

LEGACY HOUSING CORPORATION, as the Borrower Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 




 

EXHIBIT 2.6

TO

CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Agent under the Credit Agreement referred to below

 

                         ,        

 

Attention:

 

Re: Legacy Housing Corporation (together with each other entity that from time
to time becomes a borrower under the Credit Agreement defined below,
collectively the “Borrowers”)

 

Reference is made to the Credit Agreement, dated as of March 30, 2020 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, Legacy Housing Corporation,
as Borrower Representative, the other Credit Parties party thereto, the Lenders
and L/C Issuers party thereto and Capital One, National Association, as
administrative agent for the Lenders and L/C Issuers. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

The Borrower Representative, on behalf of Borrowers, hereby gives you
irrevocable notice, pursuant to Section 2.6 of the Credit Agreement of its
request for the following:

 

(i)          a continuation, on                               ,         , as
LIBOR Rate Loans having an Interest Period of    one month of Revolving Loans in
an aggregate outstanding principal amount of
$                                                 having an Interest Period
ending on the proposed date for such continuation;

 

(ii)         a conversion, on                               ,        , to LIBOR
Rate Loans having an Interest Period of one months of Revolving Loans in an
aggregate outstanding principal amount of
$                                                ; and

 

(iii)        a  conversion,  on                               ,       , to Base
Rate Loans, of Revolving  Loans  in  an  aggregate outstanding principal amount
of $                                                 .

 

In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after  giving effect to
any Loan to be made or Letter of Credit to be Issued on or before any date for
any proposed conversion or continuation set forth above.

 

 

 

 

LEGACY HOUSING CORPORATION, as the Borrower Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



1




 

EXHIBIT 3.1

TO

CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

Dated as of March 30, 2020

 

by and among

 

Legacy Housing Corporation,

as the Borrower,

 

THE OTHER PERSONS PARTY THERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

 

CAPITAL ONE, NATIONAL ASSOCIATION,

for itself, as a Lender and as Agent for all Lenders,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY THERETO,

as Lenders

 





 




 

Set forth below is a Closing Checklist, which lists documents and information
delivered in connection with the Credit Agreement listed herein as Document No.
1 (“Credit Agreement”), the other Loan Documents and the transactions
contemplated thereunder. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement and all section
references herein are to Sections of the Credit Agreement, unless otherwise
indicated. All documents are dated as of March 30, 2020 unless otherwise
indicated.

 

I.            PARTIES

 

A.           Agent — Capital One, as Agent

 

B.           Borrowers — Legacy Housing Corporation

 

C.           Credit Parties — Borrower and each of the other parties listed on
Exhibit A

 

D.           Capital One — Capital One, National Association, a national banking
association

 

II.           COUNSEL TO PARTIES

 

A.           CTA — Kelly Hart & Hallman LLP, counsel to Agent

 

 

 

 



 




 

Action or Document

Responsibility

Executed by

Status

PRINCIPAL LOAN DOCUMENTS

 

 

 

1. Credit Agreement

CTA

Credit Parties Agent Lenders

 

Schedules

---

---

 

(i)   Schedule 2.1(b) – Revolving Loan Commitments

CTA

---

 

(ii)   Schedule 4.5 – Litigation

Credit Parties

---

 

(iii)  Schedule 4.7 – ERISA

Credit Parties

---

 

(iv)  Schedule 4.15 – Labor Relations

Credit Parties

---

 

(v)  Schedule 4.18 – Ventures, Subsidiaries and Affiliates; Outstanding Stock

Credit Parties

---

 

(vi)  Schedule 4.19(a) – Jurisdiction of Organization; Chief Executive Office

Credit Parties

---

 

(vii) Schedule 4.19(b) – Locations of Books and Records

Credit Parties

---

 

(viii) Schedule 4.20 – Deposit Accounts and Other Accounts

Credit Parties

---

 

(ix) Schedule 6.1 – Liens

Credit Parties

---

 

(x) Schedule 6.4 – Investments

Credit Parties

---

 

(xi) Schedule 6.5 – Indebtedness

Credit Parties

---

 

Exhibits

---

---

 

(i)    Exhibit 1.1(a) – Form of Assignment

CTA

---

 

(ii)  Exhibit 1.1(b) – Form of Notice of Borrowing

CTA

---

 

(iii) Exhibit 1.1(c) – Form of Note

CTA

---

 

(iv) Exhibit 2.1(c) – Form of L/C Request

CTA

---

 

(v)  Exhibit 2.6 – Form of Notice of Conversion/Continuation

CTA

---

 

 





1




 

 

 

 

 

Action or Document

Responsibility

Executed by

Status

(vi)  Exhibit 3.1 – Closing Checklist

CTA

---

 

(vii) Exhibit 5.2(e) – Form of Borrowing Base Certificate

Borrowers/Agent

---

 

2.     Revolving Note by Borrowers to each of the following:

---

---

 

(i)  Capital One

CTA

Borrowers

 

3.    Fee Letter

CTA

Borrowers Agent

 

SECURITY DOCUMENTS

4.     Guaranty and Security Agreement

CTA

Credit Parties Agent

 

Annexes

---

---

 

(i)  Annex 1 – Form of Pledge Amendment

CTA

---

 

(ii)  Annex 2 – Form of Joinder Agreement

CTA

---

 

5.    Account Control Agreements from the following institutions:

---

---

 

(i)   Capital One

CTA

---

 

FILINGS AND SEARCHES (PERSONAL PROPERTY)

6.    UCC, tax, judgment and fixture lien searches in each of the locations and
against each of the Credit Parties identified on Exhibit D attached hereto

Agent

---

 

7.    UCC financing statements naming Agent as Secured Party and each Credit
Party as Debtor filed in the jurisdictions described on Exhibit D attached
hereto:

CTA

---

 

8.     Post-closing UCC searches

Agent

---

 

CORPORATE AND ORGANIZATIONAL DOCUMENTS

9.    Certificates from secretary or assistant secretary of each Credit Party
certifying to (a) articles/certificate of formation, as applicable, and all
amendments thereto, certified by the secretary of the state of incorporation,
(b) bylaws/operating agreement, as applicable, and all amendments thereto, (c)
resolutions and (d) the incumbency and signatures of the officers or
representatives executing the Credit Agreement and the other Loan Documents

Credit Parties Counsel

See Exhibit A

See Exhibit A

 





2




 

 

 

 

 

 

 

 

 

Action or Document

Responsibility

Executed by

Status

10.   Certificates of good standing and foreign qualification to do business (or
foreign equivalent thereof) of each Credit Party from the secretary of state
indicated on Exhibit A

Credit Parties Counsel

---

See Exhibit A

OPINIONS OF COUNSEL

11.   Opinion of Credit Parties Counsel

NA

NA

NA

DEBT REPAYMENT DOCUMENTS

12.   Payoff Letter executed and delivered by Capital One

Capital One

Capital One

 

13.  UCC Termination Statements listed on Exhibit E attached hereto

Capital One

---

See Exhibit E

MISCELLANEOUS CLOSING DOCUMENTS

14.   Initial Notice of Borrowing

Credit Parties

Borrowers

 

15.  Certificate(s) of Insurance together with loss payable endorsements
designating Agent as loss payee and additional insured endorsements designating
Agent and Lenders as additional insureds and certified copies of all insurance
policies

Credit Parties Counsel

Applicable Insurance Companies

 

 





3




 

EXHIBIT A

CREDIT PARTIES

 

 

 

 

 

 

 

 

 

Entity Legal Name:

Secretary’s
Certificate

Certificate of
Incorporation /
Organization /
Formation

Bylaws /
Partnership
Agreement /
Operating
Agreement

Resolutions

Incumbency
Certificate

Good Standing
Certificate
(State of
Formation) /
Foreign
Qualifications

UCC-1
Financing
Statement

Legacy Housing Corporation

☐

☒

☒

☒

☐

[        ]  ☐
[        ]  ☐

☐

Legacy Housing of Georgia, LLC

☐

☒

NA

☒

☐

[        ]  ☐
[        ]  ☐

☐

 

 

 





4




 

EXHIBIT D

 

LIEN SEARCHES AND FILING OFFICES

 

 

 

 

 

DEBTOR

SEARCH
JURISDICTIONS

TYPE OF SEARCH

FILING OFFICE

Legacy Housing Corporation

TX and DE

UCC liens
Tax and judgment liens Fixture filings

TX SOS

Legacy Housing of Georgia, LLC

Georgia

UCC liens
Tax and judgment liens Fixture filings

Fulton County, Georgia

 





5




 

EXHIBIT E

 

TERMINATIONS AND RELEASES

 

I.            UCC TERMINATIONS

 

 

 

 

 

 

Debtor

Secured Party

Jurisdiction

Original Filing Number

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 



6




 

EXHIBIT 5.2(b)8

TO

CREDIT AGREEMENT

 

COMPLIANCE CERTIFICATE

Legacy Housing Corporation

 

Date:                     , 20   

 

This Compliance Certificate (this “Certificate”) is given by Legacy Housing
Corporation, a Texas corporation (“Borrower Representative”), pursuant to
Section 5.2(b) of that certain Credit Agreement dated as of March 30, 2020 among
Legacy Housing Corporation (together with each other entity that from time to
time  becomes a borrower under the Credit Agreement defined below, collectively
the “Borrowers”), Borrower Representative, the other Credit Parties party
thereto, Capital One, National Association, as administrative agent (in such
capacity, “Agent”), and as a Lender, and the additional Lenders party thereto
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of Borrower
Representative and as such is duly authorized to execute and deliver this
Certificate on behalf of the Borrowers. By executing this Certificate,  such
officer hereby certifies to Agent, the Lenders and the L/C Issuers, on behalf of
the Borrowers, that:

 

(a)          the financial statements delivered with this Certificate in
accordance with Section 5.1(a) and/or 5.1(b) of the Credit Agreement are correct
and complete and fairly present, in all material respects, in accordance with
GAAP the financial position and the results of operations of the Borrowers and
their Subsidiaries as of the dates of and for the periods covered by such
financial statements (subject, in the case of interim financial statements, to
normal year-end adjustments and the absence of footnote disclosure);

 

(b)          Annex A hereto includes a correct calculation of Consolidated
EBITDA, Consolidated Net  Interest  Expense  and  Consolidated  Total
Indebtedness for  the  relevant periods ended                             ,
20     ; Annex B includes a correct calculation of each of the financial
covenants contained in Article VII of the Credit Agreement for the relevant
periods ended                             , 20     ;

 

(c)          as of                             , 20     , no Credit Party
or  any Subsidiary of any Credit Party owns any Margin Stock;

 

(d)          to the best of such officer’s knowledge, no Default or Event of
Default exists [except as specified on Annex C attached hereto]; and

 

(e)          since the Closing Date and except as disclosed in prior
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:

 

(i)           changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:
                                                                              ;

 

(ii)          acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person, except as follows:
                                                                              ;
or

 

(iii)         changed its address or otherwise relocated, acquired fee simple
title to any real property or entered into any real property leases, except as
follows:
                                                                              .

 

--------------------------------------------------------------------------------

8  Note: Compliance Certificate may be updated to use spreadsheet template
currently in use by the Borrower.

 





1




 

IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to be
executed by one of its Responsible Officers this                     day of
                                       , 20       .

 

 

 

 

 

 

 

LEGACY HOUSING CORPORATION

 

 

 

 

Name:

 

 

Title:

 

 

 

Note: Unless otherwise specified, all financial covenants are calculated for
Borrowers and their Subsidiaries on a consolidated basis in accordance with
GAAP. All calculations are without duplication.

 

 



2




 

ANNEX A

TO COMPLIANCE CERTIFICATE

Selected Financial Calculations

 

I.            Calculation of Consolidated EBITDA

 

Consolidated EBITDA is calculated as follows:

 

 

 

 

A.   Net income  (or  loss)  for the applicable period of measurement of
Borrowers and  their respective Subsidiaries (together with the other Persons
whose income or loss is taken into account as provided below in determining
Consolidated EBITDA) on a consolidated basis determined in accordance with GAAP,
without duplication of any item described below (and the term “duplication”
shall include any cash reimbursement for any loss or expense or other item for
which an add-back is provided below), to the extent taken into account in the
calculation of net income (or loss) for such period.

 

 

 

 

 

(a)   less the income (or plus the loss) of any Person (other than Holdings)
which is not a Subsidiary of a Borrower or any of its Subsidiaries, except to
the extent of the amount of dividends or other distributions actually paid to a
Borrower or any of its Subsidiaries in cash or Cash Equivalents by such Person
and the payment of dividends or similar distributions by that Person was not at
the time subject to the consent of a third party or prohibited by operation of
the terms of its charter or of any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Person

 

 

 

 

 

(b)   less the income (or plus the loss) of any Person accrued prior to the date
it becomes a Subsidiary of a Borrower or is merged into or consolidated with a
Borrower or any of its Subsidiaries or that Person’s assets are acquired by a
Borrower or any of its Subsidiaries

 

 

 

 

 

(c)   less the proceeds of any insurance (other than business interruption
insurance)

 

 

 

 

 

(d)   less gains (or plus losses) from the sale, exchange, transfer or other
disposition of Property not in the ordinary course of business of the Borrowers
and their Subsidiaries, and related tax effects in accordance with GAAP

 

 

 

 

 

(e)   less any other extraordinary gains (or plus any other extraordinary
losses) of the Borrowers and their Subsidiaries, and related tax effects in
accordance with GAAP

 

 

 

 

 

(f)   less income tax refunds received, in excess of income tax liabilities

 

 

 

 

 

(g)   less income (or plus the loss) from the early extinguishment of
Indebtedness, net of related tax effects

 

 

 

 

 

B.    Total exclusions from (additions to) net income (sum of (a)-(g) above)

 

 

 

 

 

Plus, without duplication, to the extent already taken into account in the
calculation of net income (or loss) for such period (and the term “duplication”
shall include any cash reimbursement for any loss or expense or other item for
which an add-back is provided below):

 

 

 

 

 

(1)   depreciation and amortization

 

 

 

 

 

(2)   Consolidated Net Interest Expense

 

 

 

 

 

(3)   all Taxes on or measured by income (excluding income tax refunds)

 

 

 





A-3




 

ANNEX A

TO COMPLIANCE CERTIFICATE

Selected Financial Calculations

 

 

 

 

(4)   (4) all non-cash losses or reasonable and documented expenses (or minus
non-cash income or gain), including non-cash adjustments resulting from the
application of purchase accounting, non-cash expenses arising from grants of
stock appreciation rights, stock options or restricted stock, non-cash
impairment of good will and other long term intangible assets, unrealized
non-cash losses (or minus unrealized non-cash gains) under Rate Contracts,
unrealized non-cash losses (or minus unrealized non-cash gains) in such period
due solely to fluctuations in currency values, but excluding any non-cash loss
or expense (i) that is an accrual of a reserve for a cash expenditure or payment
to be made, or anticipated to be made, in a future period or (ii) relating to a
write-down, write off or reserve with respect to accounts receivable or
Inventory

 

 

 

 

 

C.    Total add backs to net income (sum of (1)-(4) above):

 

 

 

 

 

D.    Consolidated EBITDA (result of A minus B plus C above)

 

 

 

II.          Calculation of Consolidated Net Interest Expense

 

Consolidated Net Interest Expense is calculated as follows:

 

 

 

 

A.    Gross interest expense (including that attributable to Capital Lease
Obligations) for such period paid or required to be paid in cash (including all
commissions, discounts, fees and other charges in connection with letters of
credit and similar instruments and net amounts paid or payable and/or received
or receivable under permitted Rate Contracts in respect of interest rates) for
Holdings and its Subsidiaries on a consolidated basis

 

 

 

 

 

B.    Less:  Interest income for such period

 

 

 

 

 

Consolidated Net Interest Expense (result of A minus B above)

 

 

 

III.           Calculation of Consolidated Total Indebtedness

 

Consolidated Total Indebtedness is calculated as follows:

 

A.    for Borrowers and their Subsidiaries:

 

 

 

 

 

(1)   Aggregate balance of outstanding Revolving Loans as of the date of
measurement

 

 

 

 

 

(2)   L/C Reimbursement Obligations as of date of measurement then due and
payable

 

 

 

 

 

(3)   principal portion of Capital Lease Obligations and Indebtedness secured by
purchase money Liens as of date of measurement

 

 

 

 

 

(4)   without duplication, all other Consolidated Funded Indebtedness of
Borrowers and their Subsidiaries as of date of measurement

 

 

 

 

 

B.    Consolidated Total Indebtedness (result of A minus sum of (1)-(4)) above)

 

 

 

 



A-4




 

ANNEX B

TO COMPLIANCE CERTIFICATE

Financial Covenants

 

I.            Section 7.1: Consolidated Total Leverage Ratio

 

Consolidated Total Leverage Ratio is calculated as follows:

 

 

 

 

A.    Consolidated Total Indebtedness as of the last day of such period

 

 

 

 

 

B.    Consolidated EBITDA for the twelve month period ending on the date of
measurement

 

 

 

 

 

Consolidated Total Leverage Ratio (result of A divided by B above)

 

 

 

 

 

Permitted maximum Consolidated Total Leverage Ratio

 

4.00:1.00

 

 

 

In Compliance

 

Yes/No

 

II.          Section 7.2: Consolidated Tangible Net Worth

 

Consolidated Tangible Net Worth is calculated as follows:

 

 

 

 

A.    all amounts which, in conformity with GAAP, would be included as equity on
a balance sheet of the Borrowers and the respective Subsidiaries as of the last
day of such period

 

 

 

 

 

B.    less any amount of which the equity of such Person appears as an asset on
such Person’s balance sheet

 

 

 

 

 

C.    less goodwill, including any amounts, however designated, that represent
the excess of the purchase price paid for assets or stock over the value
assigned thereto

 

 

 

 

 

D.    less patents, trademarks, trade names, and copyrights

 

 

 

 

 

E.    less deferred expenses

 

 

 

 

 

F.    less loans and advances to any equity holder, director, officer, or
employee of the Person or any affiliate of such Person

 

 

 

 

 

G.    less all other assets which are properly classified as intangible assets

 

 

 

 

 

Consolidated Total Leverage Ratio (result of A divided by B above)

 

 

 

 

 

Permitted minimum Consolidated Tangible Net Worth

 

$120,000,000

 

 

 

In Compliance

 

Yes/No

 





 




 

EXHIBIT 5.2(e)

TO

CREDIT AGREEMENT

 

FORM OF BORROWING BASE CERTIFICATE

 

[To be attached.]

 





 




 

Picture 1 [ex-10d1g001.jpg]

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

Customer#:

 

 

ASSET BASED SERVICES

Date Prepared:

 

 

201 ST. CHARLES AVENUE, 19TH FLOOR

Prepared By:

 

 

NEW ORLEANS, LA 70170

 

 

 

dawn.neudahl@capitalone.com

 

 

 

 

 

 

 

 

 

COLLATERAL REPORT:

 

LEGACY HOUSING, LTD

EOM DATE:

 

 

 

 

 

 

I.     ACCOUNTS RECEIVABLE ROLL FORWARD:

 

 

 

 

1.    BEGINNING N/R BALANCE (Previous Report, Line 5)

 

$                      -

2.    ADDITIONS

 

 

 

 

Sales Since Last Borrowing Base

 

 

 

 

Other Upward Adjustments

 

 

 

 

 

 

Total Additions

 

$                      -

3.    SUBTOTAL

 

 

 

$                      -

4.    DEDUCTIONS

 

 

 

 

Collections Since Last Borrowing Base

 

 

 

 

Discounts Allowed

 

 

 

 

Credit Memos

 

 

 

 

Other Downward Adjustments

 

 

 

 

 

 

Total Deductions

 

$                      -

5.    N/R BALANCE THIS REPORT (3-4)

 

 

 

$                      -

6.    LESS:  Ineligibles (From Ineligibles Worksheet)

 

 

 

$                      -

7.    TOTAL ELIGIBLE RECEIVABLES

 

 

 

$                      -

8.    x's 50% = N/R BORROWING BASE VALUE

 

 

 

$                      -

 

 

 

 

 

II.           OTHER BORROWING BASE COLLATERAL / (RESERVES):

 

 

9.    PLUS:

 

 

 

$                      -

10.  (LESS):

 

 

 

 

11.  TOTAL BORROWING BASE (8+9+10)

 

 

 

$                      -

12.  MAXIMUM  BORROWING BASE $70,000,000

 

 

 

$                      -

 

 

 

 

 

III.  LINE OUTSTANDING

 

 

 

 

13.  MONTH END LOAN BALANCE

 

 

 

 

14.  BORROWING BASE EXCESS OF LOAN (Line 12 - Line 13)

 

$                      -

 

 

Pursuant to the Loan and Security Agreements dated  . The undersigned does
hereby certify that the above is a true and correct account of all unpaid
accounts receivable and inventory assigned to you. You are asked to rely upon
the truthfulness of the foregoing representations made herein, in order to
advance or lend money to the undersigned, and the undersigned also represents
that the above described accounts are free and clear of any and all liens or
claims whatsoever except the one in your favor.

 

 

IN WITNESS WHEREOF, the signor has signed his name hereto and is making said
representations both in behalf of the signor as such and in behalf of the
undersigned (if any) which he represents as agent or officer in this act.

 

 

 

 

 

DATED THIS                  DAY OF                            

Customer:    

LEGACY HOUSING, LTD

 

Signature:    

 

 

Title:    

 

 





 




 

 

 

 

 

 

LEGACY HOUSING, LTD

 

 

Prepared By:

 

 

 

 

Date Prepared:

 

 

Month-End Ineligible Worksheet

 

 

 

 

 

 

 

 

A/R

A/R Aging as of:

 

  Month-End Aging Date

 

 

Aged By (Invoice or Due Date):

 

  Invoice date preferred

 

 

Current

$                      -

 

 

 

1 pmt past due (1-30 days)

                        -

 

 

 

2 pmt past due (31-60 days)

                        -

 

 

 

3 pmt past due (61-90 days)

                        -

 

 

 

4 pmt pst due (91+ days)

                        -

 

 

 

Total A/R    

$                      -

 

 

 

 

 

 

 

 

Less: Ineligible A/R

 

 

 

 

Aged 3 pmts or more

$                      -

 

 

 

Inter-Company/Affiliate A/R

 

 

 

 

U.S. Government Accounts

 

 

 

 

Customer Deposits

 

 

 

 

Balloon Notes (Balloon Portion of Eligible Balloon Notes)

 

 

 

 

Purchase Discounts

 

 

 

 

No Credit History

 

 

 

 

Accounts in Bankruptcy

 

 

 

 

Dealer's Payable

                        -

 

 

 

DTI > 40%

 

 

 

 

Original Term > 20 ys

                        -

 

 

 

No Borrower > 10% of Eligible Loans

 

 

 

 

5 largest Commercial Loans > 40% of Eligible Loans

 

 

 

 

Total Loans > 30 days but <= 60 days exceeding $5MM

                        -

 

 

 

Total Commercial Loans > 50% of total Eligible Loans

 

 

 

 

Other:

 

 

 

 

Other:

 

 

 

 

Total A/R Ineligible    

$                      -

 

 

 

 

 

